Mr Evans has the floor.
Evans, Robert (PSE). Mr President, my point of order relates to Rules 148 and 135 regarding the distribution of the minutes and particularly regarding roll-call votes.
All Members have, this morning, received a booklet containing 113 pages of roll-call votes. I am sure this is of interest to a number of Members and there will be a few Members who want to look at it. But in the interests of economy and the environment, I would suggest that Parliament look again, or ask Parliament's services to look again, at the interpretation of the word 'distribution' .
Perhaps the results of roll-call votes could be distributed on the Intranet or made available to Members who need them so that we do not have the waste and the superfluous nature of everybody being distributed with a 113-page document listing roll-call votes. I wonder if you could ask the services to have another look at this please, President.
Thank you, Mr Evans. Your comments will be passed on, not to the services, of course, but to the Bureau. If you were also to add the cost of each of those votes to Parliament' s budget, there would be even more cause for concern.
EU-Mexico Interim Agreement
The next item is the report (A5-0066/2000) by Mrs Ferrer, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision on the Community position within the EC-Mexico Joint Council on the implementation of Articles 3, 4, 5, 6 and 12 of the Interim Agreement on trade and trade-related matters [5965/1/2000 - C5-0076/2000 - 2000/0024(CNS)].
Mr President, ladies and gentlemen, Commissioner, the debate I am opening under the very long title you have just announced represents the final phase of Parliament' s work, carried out in close contact with the Commission, to strengthen relations with Mexico on the basis of the principles and values which underpin our democratic system.
In May 1999 Parliament gave its assent to an Economic Partnership, Political Coordination and Cooperation Agreement, signed in 1997 between the European Community and its Member States, on the one hand, and Mexico, on the other. Once it has been ratified by all the Member States, it will replace the cooperation agreement signed between the Community and Mexico in 1991.
In May 1998 Parliament gave its assent to a provisional interim agreement on trade and related issues associated with the 1997 agreement. The aim was to enable negotiations on liberalising the trade aspects of the global agreement falling within the Community' s competence to begin as soon as possible, without having to wait for ratification by the fifteen Member States to be completed.
Now that these negotiations have been concluded and the Council has expressed its view on their content, it falls to Parliament, in response to the Council' s formal consultation, to give its opinion on the results of the negotiations. Here I want to thank the Commission for making this consultation by the Council possible in close cooperation with Parliament - I am delighted about that and I hope it will set a precedent. However, I am sorry it did not adopt the commitment of the previous Commission to keep us informed of the progress of the negotiations, given the importance of the issues involved.
Turning to the substance of my report, the first thing I want to highlight is that, although we are dealing with an implementation agreement exclusively concerned with trade, there is a political dimension to bear in mind in expressing our opinion. This is the case because the text my report covers is set in the context of the Economic Partnership, Political Coordination and Cooperation Agreement, and that agreement is a reflection of the will to promote a genuinely democratic political system, respect for human, social and environmental rights and a fairer social balance, thanks to the greater economic development the liberalisation of trade will generate.
In fact, Article 1 of that agreement makes respect for democratic principles and human rights, in the widest sense, an essential factor and the very foundation of the agreement.
Again, the inclusion of a clause on fulfilment of obligations, providing for the agreement to be suspended in case of failure to meet the obligations laid down in Article 1, also guarantees the commitment of the parties to democracy and respect for fundamental rights.
In addition, by institutionalising cooperation between the European Union and Mexico, especially on human rights issues, social affairs and the fight against poverty, an instrument is being created which could be extremely useful for reducing the social inequalities which persist in Mexico and for improving the living conditions of the less advantaged strata of the population.
My second point, relating to the content of the negotiations on the implementation of Articles 3, 4, 5, 6 and 12 of the interim agreement, covering trade in goods, public procurement, competition, the consultation mechanism for questions relating to intellectual property and dispute settlement, is to highlight the fact that this package of measures represents a good agreement. Although for certain sectors there may be flaws - I am thinking specifically of the textiles sector, where the rules of origin issue causes great concern - the effects will be beneficial for both the European Union and Mexico. For the European Union, because the establishment of a free trade area will enable it to rebuild the presence Member States had in Mexican markets before the NAFTA agreement came into force, involving new expansion opportunities for European companies. For Mexico, because it will be able to diversify and introduce balance into its external trade, currently 80% dependent on its NAFTA partners, and at the same time increase the volume of its exports to the European Union, with the consequent favourable impact this increase will have on the Mexican economy.
Of course, during the transition period, and until all products have been fully liberalised, the agreement will be more beneficial to Mexico than the European Union, but this asymmetry also takes account of the levels of development and competitiveness of the European economy as compared with Mexico' s.
All the same, in spite of this asymmetry, Community producers will clearly be in a much better position to compete in the Mexican market than they have been up to now.
For all these reasons, ladies and gentlemen, and by a very large majority, the Committee on Industry, External Trade, Research and Energy recommends a vote in favour of the Council Decision on the result of negotiations whose benefits we must monitor to make sure they genuinely contribute to promoting a more democratic political system and respect for human rights and social justice.
Mr President, I should like to talk about a particular issue in order to highlight the risk of its posing a serious problem to the European economy and society.
I refer to the European rule of origin of shoes introduced in the agreement between Mexico and the European Union. There is a standing agreement between the Commission and the shoe industry that the rule of origin should apply, owing to increased competition in the industry at global level.
Unfortunately, the precise opposite has happened in the agreement with Mexico. Another rule of origin is being applied: Mexico' s rule. By definition, this works to the detriment of the European shoe industry, which is required to export to Mexico at a loss.
Consequently, there is an export quota of 865 000 pairs of shoes from Europe to Mexico. In other words, with a population of 90 million Mexicans, we have agreed to export one pair of shoes per 100 inhabitants in Mexico. This is hardly a resounding success. Anything but, in my view.
I should like to express the disappointment of these small and medium-sized enterprises in the European Union shoe industry by saying that this problem cannot be solved by our claiming that there is a derogation in the agreement. This particular derogation from the rule of origin affects some 15 000 small and medium-sized enterprises in Europe and
650 000 employees. I hope we do not have many more of these derogations because they will only compound the problems we already face.
I would like the Commission to guarantee us that we will not see a recurrence of this derogation in the agreement with Mexico and that it will not be taken as a precedent in future agreements.
The Commission ought to realise that if the derogation with Mexico is taken as a precedent, 50% of Europe' s shoe industry will be in danger of being wiped out.
What I would like to know is this: is this what the Commission understands by genuine support for small and medium-sized enterprises, which we call the backbone of the European Union? Is this how we are to combat unemployment?
I hope that this sort of blunder is not repeated and that the business world of small-and medium-sized enterprises and the workers of the European Union are not left to foot the bill yet again.
Mr President, I should like to start by thanking Mrs Ferrer for her excellent report. She has gone to a great deal of trouble and has used her report to set out the problems and the advantages and disadvantages of this project with Mexico. This is a trade agreement which falls within the competence of the EU and, as you rightly say, we only have the option of saying yes or no. We cannot renegotiate the agreement. All in all, our Group will vote in favour of this trade agreement, which we welcome. For the rest, I should like to say to Mr Folias, who worries about the problem of footwear that, generally-speaking, trade relations between Europe and Mexico have always proven their worth in the past. We might have been able to dispense with the Lannoye report on chocolate yesterday had Mexico not given us cocoa in the past. In fact, chocolate - "chocolatl" - is a Mexican word. We can therefore use past experience to help develop future relations with Mexico.
The advantage to Mexico is obvious. This agreement will enable Mexico to redress the imbalance of its one-way dependence on the USA to a certain extent. I should like to remind the House that 85% of Mexico' s exports go north and only 5% come to Europe. Mexico stands to gain here by achieving a better trade equilibrium. Mexico' s automobile industry, which is partly of European origin, certainly also stands to gain from the possibility of exporting vehicles to Europe.
We too stand to gain, as does European industry, be it on the Mexican market or by exporting to the USA via the Mexican market. As far as trade is concerned, there are advantages all round.
I should like to go briefly into, or at least touch on, two problems. The first are social problems; in other words, Mexico will certainly have to review its social policy because trade policies alone will not solve social problems. When free trade increases, there are also losers. Poverty in Mexico has risen rather than fallen. Social policy is therefore an important area for Mexico and we should build this into the dialogue with Mexico.
The second is scientific and technical cooperation. I think that there is potential here which can be exploited between Europe and Mexico.
Mr President, Commissioner, the Economic Partnership, Political Coordination and Cooperation Agreement signed with Mexico in December 1997 is back in this House for analysis of the trade measures negotiated in the context of the interim agreement.
A few weeks ago I visited Mexico for a number of reasons, one of which was to find out what Mexicans think of the new framework for relations between their country and the European Union, announced with great fanfare in most of the media.
After analysing what I saw, read and heard during my stay in the Republic of the United Mexican States, I came to the same conclusion as Mrs Ferrer, author of the report we are debating today, and I congratulate her publicly. This is the best agreement the European Union has yet signed to promote trade and investment and it will benefit both parties.
There have been certain changes in Mexico recently, since the announcement and approval of the agreement, largely in a positive direction. I therefore support the rapporteur' s conclusions although I am concerned about the impact of tariff liberalisation for cut flowers as this could have negative repercussions on certain European regions specialising in this type of agriculture, such as the outermost regions.
Coming as I do from the Canary Islands, a region located to the north-east of the continent of Africa, with my political soul divided between Europe and America, I am delighted to witness this debate on Mrs Ferrer' s report. The opinion Parliament is expressing on the association agreement is not just about its trading aspects, but also about its political implications as we experience the extraordinary scenario of globalisation.
In my opinion, the implementation of this agreement will undoubtedly take the European Union and Mexico down a road which offers hope of improving the income levels and quality of life of the communities involved at a time and under circumstances which, despite the distances, evoke the legendary meeting between Suchil and Quetzalcoatl, immortalised in Don Salvador de Madariaga' s "El Corazón de Piedra Verde" .
Nevertheless, when asked to vote for this report, we have some constructive points to make. First, the Community services and departments responsible need to be provided with more human resources to make trade actions more efficient; and secondly, financial instruments should be made available to companies implementing the various trading aspects of the intended Euro-Mexican partnership, in the old ECIPs, for instance, which brought such good results for Mexico.
If that does not happen, there is a risk that this very significant agreement will not be worth the paper it is written on.
Mr President, this is the third debate on the EU-Mexico agreement and, given that it is the most comprehensive agreement which the European Union has ever concluded with a third country, the principles that mark the sort of cooperation which will be viable in the future should not be thrown to the wind. Both we and the people of Mexico set great store by this agreement. They see it as a chance to correct their one-way dependence on NAFTA. They believe that, in the EU, they have found a partner which stands for democracy, human rights and social and ecological development. Today we have analysed the contract and found that the agreement with the EU not only creates the same sort of relationship as with NAFTA, but that, in parts, it is even worse.
Like the rightly failed MAI, freedom of investment, reproduced bilaterally, does nothing to foster a democratically-controlled economy geared to local development. Placing no limit on opening public procurement merely allows large suppliers to swallow up small suppliers all over the world. Provisions such as domestic treatment and bans on conditions cut companies which, for example, prefer to employ women or engage in environmentally sound production, out of the running. The EU has kept derogations open for itself here. Mexico has none! Here is another shortcoming in comparison with NAFTA: the latter has an agreement on employees' rights with a sanction mechanism, while the EU agreement has not even heard of the Social Pact of the United Nations.
However, the opposite applies to trade disputes, for which a dispute settlement mechanism is provided together with the possibility of sanctions. We know from the WTO that environmental laws are regularly sidelined as the result of such disputes. "A free trade agreement at the cost of the Mexicans" . It was under this banner that the Mexican civil society called a few days ago for the Senate to improve the agreement and not to rush into signing it. Some points even contradict the Mexican constitution. "We are not 'globalphobes' they write at the end, "but we want globalisation which benefits mankind and a fair world order without social exclusion" .
We here in the European Parliament do not oppose an agreement with Mexico. On the contrary! We are unable, however, to vote in favour of this agreement for the reasons stated and must continue to fight for better agreements in the future. One last word: we need a critical voice here in Parliament which continues to support the rightful concerns and demands of Mexican society.
I would like to thank the rapporteur, Mrs Ferrer, for the recommendation on the implementation of certain articles of the EC-Mexico Interim Agreement on trade. The report is thorough, but I am afraid that I do not agree with the choices and recommendations it makes, although we do welcome some of the criticisms mentioned. However, these criticisms are decisive, and have led us to oppose the motion. I refer, for example, to the insufficient democratic transparency displayed leading up to the agreement, and we, along with all the other Members I imagine, have received a great deal of criticism on this point from both Mexican and European civil organisations, as Mr Kreissl-Dörfler said.
We are particularly concerned by the fact that the rapporteur is satisfied with the progress made by Mexico in the area of human rights and democracy since the application of the global agreement. We now have conflicting evidence revealing an increase in violations of human rights, supplied not only by civil society but also by UN representatives and officials, by Mary Robinson herself, by the Inter-American Commission on Human Rights and by many other sources. The most serious violations include the systematic use of torture, illegal arrests, disappearances, executions by paramilitary death squads, the arrest of trade unionists, bans on strikes and allegations of enforced sterilisation in the State of Guererro. At the same time, the Saint Andrés agreements and the rights of the indigenous peasants are not being observed. All this is common knowledge and I need say no more.
We believe, along with the German and Belgian Governments, that we should enforce observance of Article 1 of the Treaty, which contains the fundamental principle, and adopt instruments and set in place practical controls to ensure its implementation.
There are many other aspects of this agreement which, we feel, require correction: I will give just one example - it reveals a European Union economic policy which does not take into consideration the social and economic situation in Mexico or its human development. The EU-Mexico Agreement could have negative implications if it does not take into account the need for balanced development, and not uncontrolled liberalisation, which could lead to greater poverty and inequality.
Mr President, we regard the title of the agreement which is the subject of Mrs Ferrer' s report as at best incomplete, at worst dissembling. It would in fact be more accurate to refer to a European Union-NAFTA agreement rather than an agreement associating the European Union with Mexico only. For this agreement, which the rapporteur herself describes as the most important one the European Union has ever signed with a third country, will not only affect our relations with Mexico but will also have implications for our relations with the North and Central American countries as a whole.
The Ferrer report, following what is clearly now the fashion in this Parliament, sets itself the objective of helping to create a new framework that will enable European enterprises to compete on equal terms with the United States and Canada. That is a totally unrealistic objective for the near future and it is quite obvious for whose benefit the measures advocated in the text are designed. Indeed, it must be quite clear to everyone that the decline in European exports to Mexico is the result of the NAFTA agreement, which turns the entire area into a single free trade area.
Does anyone seriously think, for example, that whatever the details of the system we set up, European textiles and cars, which are currently taxed at 35% and 23%, will soon be able to compete on equal terms with American exports of the same products, which are taxed at 1.8%? Under these conditions, how can anyone justify the fact that the respective markets will be liberalised at different rates, to the detriment of the Europeans? Finally, there is a real fear that this will have an immediate and tangible impact on employment in Europe in the sectors opened to Mexican products, especially in already vulnerable sectors - such as textiles, to name but one. These sectors do not need to face further competition, in return for opening up to markets blocked by the Americans.
Moreover, the supposedly reassuring formulation of the rules on protecting designations of origin, and more generally on intellectual property, are more likely to have the opposite effect; their vagueness and wording seem more of a threat than a guarantee.
Mr President, the conclusion of trade negotiations between the European Union and Mexico, considered from a positive perspective, could mean a new and durable framework for the institutionalisation of political dialogue and cooperation, provided that this trade pact works to the benefit of both sides. Unfortunately, the experience of NAFTA shows us that this target was not achieved automatically, because there is evidence that free trade has had an adverse effect on the lives of many people, exacerbated environmental damage, and marginalised wide sections of the Mexican population - all the more so as Mexican human rights NGOs have also reported a deterioration in the human rights situation since the interim agreement came into force in 1998. So, all in all, the on-going agreement has not allowed Mexico to protect vulnerable labour, intensive sectors and minimal environmental standards.
In the light of this we cannot be optimistic, because the procedure followed in the recent negotiations, without effective control either in this House or in the Mexican Senate, provides ample evidence that the agreement lacks those mechanisms absolutely necessary to ensure that the damage currently being done will not be repeated again in the future.
Mr President, Commissioner, we are about to vote on one more step down a new road, begun in mid-1995, when, like anything new, it met with quite a lot of criticism and quite a lot of reluctance.
Fortunately, that criticism and reluctance is now a thing of the past; unfortunately, however, we still hear some reservations, like those voiced in Parliament just now.
I think we need to realise that what we are doing is actually forestalling the fears expressed here, with an agreement which, in this case, is purely about trade. So we are forestalling these fears about Europe losing ground in Mexico against the exporting power of the United States. What is more, this agreement means we are also strengthening the country' s democratisation process.
As a result of that 500 year-old meeting of civilisations, Mexico is a country culturally and politically bound to Europe. But politically and geo-politically, the fundamental weight has essentially lain with the United States, its powerful neighbour to the North. And until these agreements start to bite, the hegemony of the United States in terms of economics, trade and investment will remain virtually absolute.
But Mexico has also made great progress on human rights. It has been granted permanent observer status at the OECD and in 1999 it reformed its constitution to grant autonomy to its National Commission on Human Rights
So, for both economic and political reasons, we urge approval of this agreement.
Mr President, the Group of the Greens/European Free Alliance does not have a common position on this issue. The latter part of the group, representing, as you know, groups which regard themselves as defenders of nations and regions internal to the European Member States, take a different view and, of course, members of the group are free to adopt different positions.
Obviously we share a basic concern about everything relating to human rights and sustainable development, especially in a context which leaves no room for social exclusion.
However, many of us feel we cannot realistically and sincerely oppose an agreement like the one before us today, primarily because we believe it will create objective conditions for further development and greater democracy and because, in addition, this agreement includes a suspension clause for non-respect of human rights. I also think measures can be introduced to monitor its effects at all levels, not just on tariff changes and so on.
I am more worried about the points Mr Sánchez García made: for example, that the agreement we are signing cannot be implemented because there are insufficient resources and services; that it will have perverse effects because we have not provided financial instruments for companies.
So let us do all that and let us be vigilant about preventing what we want to prevent: the continued violation of human rights.
Mr President, first I want to congratulate Mrs Ferrer on her excellent report, but despite that I also have to record that, regrettably, we cannot vote for it this time. Our decision has nothing to do with her work, it relates to the situation in Mexico.
Three weeks ago I met with President Zedillo in Madrid and expressed our concern about the news we were receiving on violations of human rights in Mexico, the situation at the university and the situation in the indigenous towns of Chiapas and other localities. Mr Zedillo promised to let me have full details to prove to me that our concern was groundless. The days have gone by and still the information from Mr Zedillo has not come. Meanwhile, information is reaching us from many sources indicating that serious human rights violations are continuing in many places, increasing our concern. We quite understand that the economic content of the agreement is intended to bring about improvements, but we also recognise that we have not been able to achieve our aim of shifting the tremendous weight of North American influence that bears down on Mexico and other Latin American countries like a jackboot.
Last time, we consulted with the parties on the left in Mexico on how to vote and we decided to abstain. This time we cannot even abstain, because the Mexican Government needs to be sent a signal - in friendship and solidarity - that it must be serious about respecting human rights, complying with the San Andrés undertakings and restoring democratic normality, as laid down in our democracy clause.
Mr President, I will not discuss the content of this agreement since many speakers, including the rapporteur, have already covered it. I just want to highlight the political significance of the signing of this free trade agreement between the European Union and Mexico.
First, from the strategic and political angles, it is important for the European Union to build up its relationship with a country that is so important in that part of the world and which, above all, is making progress in terms of respect for the values of human rights. Mexico' s membership of the OECD was just mentioned, and its observer status at the Council of Europe should also be remembered. Nor should we forget the opportunities represented by this market of 100 million people. But obviously this political symbolism can in no way allay our concern about environmental issues, social issues and above all human rights issues, and many speakers have already referred to them here today.
What we do know is that our concern must make us more rigorous in our relations with Mexico. That is just what we will be in ten days' time. The European Parliament' s delegation for relations with the countries of Central America and Mexico will be visiting that country. We are not going just for institutional dialogue between partners, between the Congress and the European Parliament. We are going to talk to non-governmental organisations. We are also going to Chiapas to talk to the indigenous people and representatives of local society. That is how rigorous we believe we need to be but it will not detract from our support for approval of this agreement.
Overall, I feel that we can but support this agreement, for the reasons expressed by Messrs Westendorp y Cabeza and Seguro, whose opinions I share. However, today' s debate has revealed that it does have shortcomings, such as the failure to make an adequate connection between economic liberalisation and the guarantee of the respect of human and democratic rights, the rights of trade unions and rights in the area of child employment. The report also contains an alarming derogating clause regarding the origin of products, which will obviously penalise European produce, in particular in the textiles, clothing and footwear industries.
Since this involves highly labour-intensive European manufacturing industries, it would be truly absurd if this penalisation were to benefit practices which run contrary to the principles of human rights or to benefit unacceptable working practices such as child employment or an absence of trade union protection. It really would be absurd if, to the detriment of our own footwear and clothing industries, we were to work to the advantage of companies and situations which violate those human rights that we have always vowed to protect.
I therefore feel that the Council and the Commission should take great care when implementing this agreement, and continually monitor its application for as long as it is in force. I support the agreement in its entirety, for it certainly represents a step forward. However, I also call for scrutiny, care and prudence regarding this agreement for its entire duration.
Mr President, first of all I want to thank Madam Ferrer for the report and Parliament for the very constructive input with regard to the results of the trade negotiations with Mexico. These results of the trade negotiations are based on the EU-Mexico agreement to which this Parliament gave the green light on 6 May last year.
This agreement is based on human rights and democratic principles. It covers all our relations with Mexico, notably cooperation and political dialogue.
The negotiating results are balanced, ambitious and offer a window of opportunity for both sides. All important areas are included, notably trade in goods, services, procurement, intellectual property rights, competition, capital movement, investment and dispute settlement. EC operators will be very rapidly able to compete on the Mexican market on an equal footing with industries elsewhere, notably the United States.
As in all negotiations, compromises had to be found in certain areas but the results are a balanced package assuring market access while preserving specific sensitivities.
Last, but not least, I would like to express the Commission's high appreciation of the very short time period of one month in which the Parliament will be delivering its opinion. It is very important because it will pave the way for organising a meeting of the EC-Mexico Joint Council on the margins of the Lisbon Council next week. This will allow for the rapid entry into force of the results which, as you recognise, are in both our and Mexico's interest.
Thank you very much, Mr Liikanen.
The debate is closed.
The vote will take place at 12 noon.
Information society for All
The next item is the report (A5-0067/2000) by Mrs Read, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission on a Commission initiative for the Special European Council of Lisbon, 23 and 24 March 2000: Europe - An information society for all [COM(1999) 687 - C5-0063/2000 - 2000/2034(COS)].
Mr President, may I start by thanking the Commission for its timely, well-judged and well-forecasted document. This is, of course, timed to coincide with the summit in Lisbon next week, and Parliament has had to work extremely speedily, for which I thank so many colleagues who have helped with this and, of course, the secretariat.
When I was a young child, a library was opened in a village where I was born and brought up; when the head teacher of the village school opened the library, he said that there were over 4 000 books in the library, and I thought with all the wisdom of a six-year old child: well, that is all the books in the world. Now, I personally own over 4 000 books, and, although this is hardly a knowledge revolution in itself, it is some indication, on a personal level extrapolated to a political level, of the pace of change in how knowledge is accessed, distributed, applied and refined. We ought to put this into some sort of context, though, and remind ourselves that the majority of people in the world have never made and probably never will make even one phone call.
The Commission proposals and Parliament's response give a clear acknowledgement that the market can and should be the motor for much of this change, but not in every case. The challenge is to work out when the European Union should let the market do the driving, and when we should intervene and regulate - when we should intervene, in whose interests and for how long. We should remember - and the Commission proposal and Parliament's response highlight the fact - that third-generation mobile telephones, on which so much of our future depends, are an area where clearly the European Union has an important lead, and that this lead is partly, though not wholly, explained by intervention. The adoption of the GSM standard has meant that the European Union has a tremendous advantage.
Our report mentions matters relating to social protection and the social implications of this change, and I am indebted to the Committee on Employment and Social Affairs and particularly Mr Cercas, draftsman of the opinion from that committee - the only committee that has been able to complete an opinion in the short space of time available - for his hard work. If I can explain procedurally and very briefly, the Social Affairs Committee voted on Monday evening at the same time as the Committee on Industry, External Trade, Research and Energy and, with the agreement of the draftsman, I have taken over some of his proposals and put them down in my own political group's name. I hope that there will be support for those, because they go into a considerable amount of important detail.
Other amendments are looking at matters relating to disability rights. I have consulted widely about the need to ensure that certain fundamental principles about the rights of disabled users and disabled people at work are incorporated into this report, and I hope into future legislation under the 1999 review of telecommunications legislation, at a sufficiently early stage.
We have amendments about consumer protection - so important in the establishment of trust in e-commerce - on the future of taxation, on the implications for healthcare and for transport. Particularly important are going to be the employment consequences already seen and I tried hard to obtain a balance: not to be too alarmist because, of course, some of these changes will mean unemployment, but, on the other hand, to look at the opportunities for new sorts of work that the changes will bring. Whilst I was researching for these comments to make to you today, I looked for examples, because I think these illustrate so well to the citizens of the European Union how these developments will bring benefits to their lives. It is important, too, that we in Parliament and in the institutions of the European Union also apply modern methods, methods characterised by transparency and openness, in our own deliberations.
I should like to use my final few seconds to draw to your attention three projects in my own area. One of these is in Rutland, the smallest county in England, where a virtual Rutnet was set up, bringing together people in rural, isolated communities for purposes of leisure, transport, employment and social life generally. Further north, the Nottingham rural community council have set up a similar project in an area of serious mining deprivation, and this is bringing enormous benefits to many of the people in that area. On a broader basis, M-net, the European East Midlands network helping small businesses and craft enterprises and linking in with universities and colleges, is also important.
Finally, some comments, Mr President, on what the future holds. It is interesting to try to look into the future, and I should like to quote from the words of a famous Louis Armstrong song, 'What a wonderful world' : 'Babies are born, we watch them grow, they'll learn much more than I'll ever know' . I think for all of us the future for our children and grandchildren is a future of great opportunity, though also of great uncertainty. It is praiseworthy that the Commission is looking to play a leading, pivotal role in this, and I commend the Commission proposals and my own report to you.
Mr President, Commissioner Liikanen, ladies and gentlemen, before starting on my speech on behalf of the Committee on Employment and Social Affairs, I want to express our very sincere and warm thanks to the rapporteur, Mrs Read. We have been working against the clock and we have been dealing with an excellent and supportive fellow Member, who has been very open to accepting all the points our committee wanted to raise in this important debate. Many thanks for your report and your skill, Mrs Read.
The Committee on Employment and Social Affairs has welcomed the Commission' s very important initiative, e-Europe, for the Special European Council to be held in Lisbon on 23 and 24 March, with support and optimism.
We naturally applaud the Commission' s aim of making the information society benefit all sectors and all regions but now, with the Commissioner here, we also have the opportunity to consider the citizens' viewpoint and remind the Commission and the public that rhetoric in announcing objectives and expressing desires is not enough. We want these words transformed as firmly as possible into specific objectives and precise financial commitments, because that is the only way to get a real strategy covering every aspect of the information society. And the strategy will only be of use to the weakest groups and individuals, and those who are most at risk of exclusion from the new society, if there are concrete commitments.
No doubt the Commission has the noblest intentions, but, looked at from the viewpoint of the workers and the least advantaged people, it still has not answered the questions this Parliament has raised in many documents, for example, the report on the Green Paper entitled "Living and Working in the Information Society: People First" . We still do not have much idea of who is going to finance the massive programme to teach basic digital literacy which Europe needs to close the gap with the United States.
We do not have much idea of how the responsibilities can be divided between governments and Commission, or what role trade unions and civil society can play. So we want supplementary analyses taken into account, we want firmer commitments, we want a specific point about strengthening employment and social cohesion in the information society - because there is nothing about that in the Commission' s communication - and we want a strategy with guidelines, recommendations and indicators.
We want adults mentioned, not just young people, we want disadvantaged groups mentioned and we want you to remember equality of opportunity too. The new society must not exacerbate inequality between men and women.
Commissioner, there are great opportunities here, but they must reach all the people. And we want the European social model to be defended.
So we are asking for a step forward, with more specific commitments and far more adequate political and financial efforts.
Mr President, Commissioner Liikanen, the e-Europe initiative by the European Commission is to be welcomed in principle. We all agree that new technologies will lead to extensive change, not only in our business life but in all aspects of our social life. It is also true that the evolution from industrial society to information society cannot be halted and that it therefore makes political sense to prepare Europe for the information society as best we can.
I therefore expressly welcome the statement in the e-Europe initiative that its prime objective is to accelerate the positive transformation to the information society in the European Union and gear the transformation towards social and regional integration.
The European Commission sets out ten measures in its communication on the e-Europe initiative, which should level the playing field in the run up to the information society in Europe. As welcome as the individual measures are, they need to be structured as a whole and clear priorities need to be set for our policy. This includes clearly differentiating which tasks the European Union can and must take care of itself and which tasks come within the jurisdiction of the individual Member States, taking account of the fact that some Member States and regions have been promoting the new technologies and fostering their acceptance by their citizens for years now. In this respect, the summit in Lisbon should table recommendations to the individual states, without imposing comprehensive obligations or heavy financial burdens.
What must the European Union do within the framework of the e-Europe initiative? In my opinion, the following priorities should be taken care of by the Union and should have been addressed as core points in Mrs Read' s report, for which I should like, at this point, to thank her. First: we must create an open, modern, high-performance multimedia infrastructure. The policy objective must be to ensure that Europe has a modern, high-performance infrastructure which allows valuable quality telecommunications services to be supplied and demanded from the telephone via the PC and television.
This includes cheaper Internet access for all the citizens of Europe, which means fostering even more competition in local networks, for example by unbundling customer access. It also means that all platforms must be made accessible to service providers at competitive prices; this might include making television cables available. It also means that the policy regarding frequencies in Europe will need to be reviewed and we will need to take a more strategic approach based on economic principles, as you have suggested, Commissioner. But, in so doing, we must not, of course, forget commercial applications which are generally provided in the public interest, such as public service radio. On the contrary, this must be taken into account when frequencies are being allocated so that it can fulfil its purpose as an opinion-forming institution which provides a platform for a variety of opinions.
Secondly: we must quickly create a legal framework for electronic commerce. This means that we must deal swiftly with legislative proposals pending, such as the e-commerce directive or the directive amending copyright protection. However, caution is required in the legislative area in that we must not over-regulate; in other words, the first question with future legislative proposals should always be, do we actually need this?
Thirdly: we need an e-Europe test bench for European initiatives. I have already referred to the fact that the changes in information technology and the new media affect all areas of life. Consequently, it is advisable to set all initiatives at European level on the e-Europe test bench. In other words...
(The President cut the speaker off) Mr President, I apologise. Please be so kind as to allow me to finish my sentence. I have inadvertently run over time, but allow me to use my closing sentence to stress once again that I welcome the e-Europe initiative and to say that the suggestions which I had made would have been taken into account in my intervention.
Mr President, congratulations are in order today of course to Mrs Read on her excellent report and to Commissioner Liikanen. This is a positive debate, very positive for Europe, and widespread interest has been shown, as evidenced by the large number of amendments. Let me pick out the points that we think are most important: infrastructure, legal certainty - people must know where they are - and the skills offensive, which ought, please, to be targeted not simply at our schoolchildren and students but at groups which have been neglected, such as women and older people, who represent an enormous source of skill if it were to be exploited. It is a disgrace that large countries in the past have not foreseen the need to train, and countries like Germany and the United Kingdom should not be having to bring in workers from elsewhere.
I know that we will have a very good advertising and information campaign, and that we will capture the imagination of the citizens of Europe. We must not forget people with disabilities. There is also the fact that the documentation is not available to partially sighted people, and that is an oversight which could be put right in future. We must prevent divisions, divisions between the regions of Europe, between the households of Europe and between the individuals of Europe. Business-to-business communications are doing well but we must enhance communications between business and consumers in the European Union, where we lag behind the United States. Of course, to do that we have to ensure that people - customers - are convinced of privacy and security, and your measures will help to bring about that confidence.
Business-to-consumer communications are particularly important for the elderly, the housebound and for those with family responsibilities who are finding it difficult to juggle work and career, overwhelmingly women. There are ethical issues which we must give regard to, but I am very optimistic, and I think that Mrs Read will continue her work alongside you, and we will find in this House many missionaries for the 'e-Europe' communication.
Mr President, Commissioner, the present initiative is important for the purpose of making decision makers in general more aware of developments, but also because levels of development differ very greatly from one European country to another. We can also see this from the follow-up document prepared by the Commission. The initiative is important if we are to stop having to say that the United States is the overall leader within this developing field. According to the "2000 IDC/World Times Information Society Index" , published in February, Sweden has overtaken the United States as the leading information economy. The United States occupies second place. Finland, Norway and Denmark follow, in that order. People may hold different views as to the value of this type of investigation, but I think it is important to emphasise that the US model is not the only one which leads to success in the IT society, something which far too many people have said in this House. Scandinavia is acquitting itself well with its social infrastructure and also, perhaps, with its pensions systems. We ought to bear this in mind, something I am convinced the Commission has done.
We should also remember that the EU countries are very different from one another and that developments are very rapid. This must be reflected in the action plan. It is also important that the countries which are forging ahead most quickly should not be checked in their development. It is important that we should clarify what is being done at EU level and what is being done with EU resources and that we should be prepared to make changes to regional policy and redirect some resources for research in ways that benefit "e-Europe" . In view of countries' different levels of development in the IT sphere, I am also sceptical about information plans and campaigns at EU level. "e-Europe" means more than just "e-commerce" .
The Directive on electronic commerce deals for the most part with things other than trading on the part of consumers. I should like to appeal to the Commission to pay attention to the question which is being discussed in an adjoining room with Federal Trade Commissioner Thompson: that of how we are to increase consumer confidence. The consumer has to be king when it comes to electronic commerce. Otherwise, it will not properly take off. When alternative ways of solving disputes are discussed, we ought to collaborate globally with the United States. Nonetheless, we should also support the OECD in its work.
The issues of broadband communications and of good infrastructure are on the agenda in the majority of countries. There is a need for diversity, but now more standards are being sought for Digital Subscriber Lines with the help of which it will be possible to upgrade the network. It is widely maintained that telephone companies are not making use of the available technology because standards are lacking.
Smart cards, encryption, mobile phones and "e-Europe" constitute our strength. We shall persist with developments in these areas but, when it comes to standards, we need to pursue further development. It is not we politicians who should decide on these standards. Instead, we should allow industry to reach an agreement concerning standards where there is a demand for these. Our task is to legislate more quickly and to make for new patterns of legislation where possible. I am glad that this point is made in the report.
Mr President, ladies and gentlemen, Commissioner, rapporteur, allow me to thank you for the open debate and, of course, the report. I should like to turn my attention first to the policy approach of the e-Europe initiative and to the approach taken by the Read report. The Internet, e-mail and mobile telephones will apparently do away with unemployment. But the reality of the matter is somewhat different. The IT boom is confronted by mergers and redundancies. History teaches us that this approach has failed. Industrialisation, atomic energy and biotechnology have not brought freedom and prosperity for all.
Initiatives and reports are informed by the concept that the playing field should be levelled for the youngest and best. Unfortunately, this concept totally ignores the fact that this group already represents the winners, while the general mass goes away empty-handed. What we need to do is to allow everyone to profit from technical innovation, irrespective of how old or how rich they are or in which region they live. We should hold our principle of equal opportunity up to the light of truth. A universal service points the right way, but the idea should not be implemented by providers which censor the Internet by using technical devices to deny their customers access to parts of the Net.
The Commission' s proposal aims to create equality through market liberalisation. That alone is nonsensical enough because liberalisation always starts from the premise that the strong will become stronger, while the state should only give the weak minimum support. In the case of information technology, however, we start with a totally different set of coordinates. For example, there are numerous initiatives to promote the Internet and computers in schools. But if no account is taken of the fact that each class contains at least one pupil who knows more than the teacher, then the initiative cannot but fail. The fact that strong anti-American arguments had to be used at numerous points of the Read report as an excuse for the liberalisation policy again illustrates the extent to which the interests of private industry have dictated the text.
That brings me to my next controversial point: civil rights. What we in fact need is a concept for universal data protection. Instead, the Commission and parts of the European Parliament visualise a smart card on which all your data would be stored. Your medical health fund would know that you are homosexual and your employer would know all about your previous and expected future illnesses and your forefathers. It means a step in the direction of see-through man and yet more state interference in our private lives. It is being used to deliberately plan and implement a further massive restriction of fundamental rights at European level. It is being sold as an innovative policy at the same time as Parliament is arguing with other institutions for a Charter of Fundamental Rights. How can these two things be reconciled? In the light of "echelon" , I am calling for a rethink of this matter. Data protection and encoding are what we need. For the rest, the citizens must control the state, not the other way around.
Mr President, in the original paper in English, the Commission uses the words 'information society' and not 'knowledge society' . These are two different things. Information is only a raw material of knowledge. Information is chaos, while knowledge is order: order out of chaos. The information society is the chaos society. The knowledge society is more than that, and it may also be a society of social order, cultural diversity and human solidarity. The information society has to date made its presence felt in the form of price quotations on a chaotic stock market. The prices of shares in technology have risen in a such a way which cannot be justified economically. Neither has the money often gone into new investment for business but to the owners, who have become millionaires and billionaires. In that way the information society emerges as a bubble economy, a symbol of social inequality and imbalance.
The information society has been a matter of millionaires causing a social revolution: they have innovatively destroyed the old structures of society. Their revolution has been to sell computers and software to everyone. The rest of us should start a counter-revolution. We should set our aims higher than the Commission has done. We have to demand a knowledge society for all rather than the chaotic information society we are getting. It cannot just be a question of whether everyone has a mobile phone, how e-mail gets sent and what to buy over the Internet. At its best the knowledge society can be a social dimension of the new capitalism. The information society for all is too undemanding, too commercial and too culturally restricted a goal. We should want a knowledge society for all: that is democracy.
Mr President, 'the best is the enemy of the good' , as they say in France, and I do fear Mrs Read' s report is a striking illustration of that saying.
Indeed no one will deny that means of communication, and in particular the Internet, are most important to the future development of our societies, or that the EU Member States are currently trailing behind the United States in this respect, or that we need to legislate to control the potentially anarchic development of these means in order to limit the excesses to which they can give rise and ensure that they are as successful as possible for our people.
Yet I fear that the catalogue of good intentions before us today may, in fact, make it more difficult to achieve the objective we are seeking. Rather than moving ahead one step at a time and setting the Member States a concrete and quantifiable short or medium-term objective, Parliament is sending out a confused and confusing signal, largely, it is true, because of the rather bizarre committee work. We would have liked to see more precise details about the specific nature of the European approach to this subject and, in particular, on how the Commission proposes to help the Member States to check the headlong race towards standardisation, an exact blueprint of the American model, which is bound to encourage the development of these tools on the basis of purely technical and commercial considerations. The educational and social concerns set out in the report are, no doubt, laudable ones, but in the end they will have little impact given the immediate repercussions that the extension of this tool will have for the people of Europe.
In what way is the Commission' s document compatible with the existence of tax provisions in the field of commerce and employment specific to the various Member States? How can we ensure respect for our concepts of the freedom of the individual and freedom of expression, which have not yet been harmonised at world level? What guarantees are there for the security of our states in the context of the development of a technology operated chiefly by a big power which, while teaching the whole world the lessons of liberalism, never forgets to ensure that its own enterprises scrupulously respect its concept of the national interest?
It is rather surprising, Mrs Ferrer, to read in paragraph 55 of your report that this Parliament expressly supports ...
(The President cut the speaker off)
Mr President, the world of IT is awash with opportunities, if we believed the Commission' s communication and Parliament' s resolution. I do not want to deny this. I would, however, want to express a reservation regarding the boundless possibilities the information society has to offer.
It strikes me that the other side of the coin hardly gets mentioned. By which I mean, not only does IT exclude certain groups of society, it also creates a new electronic reality, that is to say a reality which has no room for standards and values. I would welcome the development of IT ethics, as proposed by Mrs Schröder. These IT ethics should not be optional but should be translated into adequate legislation. Subsidies to develop filters, so as to be able to offer a clean Internet, should form part of these ethics.
I find it useful that Parliament' s resolution questions the powers of the Commission and Member States. In the case of educational initiatives, however, I would like to make it clear that Europe has no powers. In this particular field of policy, national Member States can carry responsibility far more efficiently.
Finally, I would like to extend warm thanks to the rapporteur, Mrs Read, for her work. It is thanks to her that we can vote on this before the summit in Lisbon. Her first version displayed more consistency than the present resolution, which resembles a hotchpotch of positions, sprinkled with contradictions. We should ensure consistency in our resolutions from now on.
Mr President, Commissioner, it is a very positive sign that Lisbon will see focused discussion on the development of the information society in Europe. The 'new economy' is here to stay, in Europe too. The European response to new challenges and exploiting opportunities has, however, been a long time coming. For that reason, the e-Europe initiative is in a more crucially important position than ever before with regard to Union competitiveness and, consequently, from the point of view of our citizens also. The proposals for reform in the initiative are ambitious, but do not even necessarily go far enough. The goals are too modest, especially for my home country of Finland, where, in many respects, we are ahead of our European partners in networking. The initiative should also be supplemented by the future challenges facing those countries with a more advanced information society.
Commissioner, I appreciate the amount of work that you, to your credit, have carried out regarding these issues relating to the information society. We Members of the European Parliament cannot stand by either, while Europe continually lags behind its global competitors in the world of the Internet. The clear lead Europe enjoys in the world of wireless communications is not enough for us to stop caring about the future of the European information society and about whether we really can keep up with the competition.
Being in a key position when creating the information society encourages real competition in telecommunications networks. Competition cuts costs, and we have to bring down these very costs of communications, so that consumers and SMEs can derive full benefit from the electronic revolution. Apart from reduced costs, the growth in electronic commerce also means that questions of security should be able to be resolved to the satisfaction of consumers and that defects in legislation should be corrected. I think it is particularly important to take measures to increase venture capital projects for SMEs in the high technology sector. The EUR 20 billion currently being used in venture capital projects in Europe each year is only one quarter of what the United States spends over the same period. The amount is much too small. Fortunately, the Commission has shown initiative in this matter, however, and has focused attention on accelerating developments here.
Speedy developments in the information society will drastically change our environment and our working and living conditions. As European legislators, we have before us an immense challenge, if we intend to keep legislation abreast of the times. The legislator does not always even have to interfere in developments: in certain matters industry and the players themselves may quickly resolve problems through cooperation. Examples would be the positive experience that was gained from the common standardisation of second generation mobile phone systems and which is directly visible now in the strengthened competitive position with regard to third generation output.
Control of the new operational environment will also require increased technical and pedagogic facilities and resources in training schemes. Consequently, there will have to be more focus on the training of teaching staff in European educational and training programmes. Finally I would like to say that I support the introduction of benchmarking with regard to the development of the information society. With regard to the concrete proposals contained in the e-Europe communiqué, I can only wonder why the Council has not discussed them before, so as to ensure commitment on the part of Member States.
Mr President, with regard to the Commission' s communication on the information society, I feel that it is particularly important to underscore the emphasis placed on the need to provide all European citizens with access to new technologies. This is more than an economic challenge: it is a process of profound cultural change which must filter down to every family, every school, every company and every public authority.
In order to achieve this objective, although, on the one hand, we do need to promote the spread of new technologies, on the other, it is essential to implement the necessary measures and reinforce the confidence of consumers in the major opportunities presented by e-commerce. There is a genuine need for this, given the suspicion with which our fellow citizens approach these new tools. A high level of protection is essential for the effective spread of the use of new technologies to the daily lives of millions of people, and clear rules will have to be defined if European citizens are to be able to take full advantage of the benefits.
In this regard, I had submitted a series of amendments for the attention of the Committee on Industry intended precisely to stress the importance of consumer protection in the project for disseminating new technologies put forward by the Prodi Commission. It was with regret that I learned that only some of these amendments had been included in Mrs Read' s report. I am, however, in agreement with the main points of the report, and I do hope that this omission was due to the unfortunate circumstances which meant that my Committee, which deals with consumer protection, did not have time to produce an official opinion. I trust that during work on the action plan, following the Lisbon Summit, there will be more effective cooperation between the two Committees.
Mr President, Commissioners, if every possible attempt is made - and rightly so - to establish ways of creating an information society for everyone, we should make just as great an effort to ensure that we do not end up recreating a dual society with IT literates on one side and IT illiterates on the other.
Moreover, I set great store by protecting small and medium-sized businesses, with special emphasis on the small businesses. In this connection, it is important to ensure that guarantees are provided for advertising purposes. Indeed, due to a lack of a harmonised policy on commercial communication, obstacles could well surface which cannot be negotiated, particularly by small businesses. Far-reaching harmonisation concerning commercial communication is therefore urgently needed. In the last instance, I would also like to underline how important it is that at least the parties involved, i.e. the consumer and entrepreneur, must always be able to make prior arrangements regarding the applicable legal system. After all, if it is stipulated that consumers can take legal action within their own jurisdiction, then this situation will be untenable for small businesses, which will need legal assistance in 14 other Member States. Needless to say, small businesses cannot afford to make this kind of arrangement.
Mr President, with the e-Europe initiative, the Commission is reminding us that Europe is lagging behind in the development of the information society. That means it is lagging behind the United States which, indeed, no one would deny. But having said that, we should evaluate the quality of this backwardness: economic, political and social. How do we measure it?
The Commission says it wants to launch a political initiative, so let us take it at its word. Yes, Europe is backward in terms of access to the information society as a tool, a tool of knowledge, a tool of creativity, a tool for exchanging information. Yes, it is backward in terms of the development of e-commerce made possible by the Internet. But are these two forms of backwardness the same? Some might say 'no matter' , we must strive for the wholesale development of the magnificent tool of digital information and that is an end in itself. That is the impression the Commission' s initiative could give.
But is it enough to set out a list of objectives, where the development of small enterprises is put on the same footing as the development of the public services, where electronic commerce vies with university education? The question that has not been asked is about the content of the information that is supposed to circulate thanks to this digital tool. Will that content be standardised or will it reflect the cultural and linguistic diversity of Europe? Will it be a social content or purely market-related?
Even now, the information society is creating social networks, giving rise to new cultural experiences, producing sites for political debate and exchanges of view. We need to evaluate them properly. The Commission refers to Europe' s backwardness and the need to make up for it. Between considerations of backwardness and urgency, we must not confine ourselves to speeding up this process but must instead consider the democratic and political conditions under which it takes place.
Technological progress is an all-too familiar slogan. In fact, the transformation we are witnessing is reminiscent of what happened with the invention of printing. We need to reflect very seriously about the challenges and changes it is bringing about. If the objectives are to strengthen employment and improve democratic access, as so clearly elucidated in Mrs Read' s report, it would be a pity to evaluate them solely in terms of the market and of economic development.
Mr President, it is difficult to summarise in three minutes the thoughts and feelings which naturally present themselves when one is to comment on such a broadly based and interesting initiative such as that which Mr Liikanen has prepared.
The new technologies which we are debating here have, for the most part, radically altered the bases of production, service, distribution, trade, research, use of information etc. in our societies. Productivity is increasing, as is the quality of various products. Moreover, one of the reasons why we have relatively high growth in the world economy and, at the same time, low inflation lies precisely in these new technologies. I think we are all fascinated by all the new products and applications which are being made available. It is nonetheless important that, in our capacity as politicians, we should pay attention to the prior conditions which are being created for using these new technologies to help solve urgent problems for society with which the market economy will not automatically concern itself.
One such example is, of course, the area of education. We live at a time when education is becoming ever more important as a factor in production. One aspect to which little attention is paid in this area is that knowledge, unlike other production factors (such as capital, minerals, and agricultural and other land), is not a scarce resource. Knowledge has a clear tendency to increase or to expand when it is used. It opens the door to incredibly exciting developments where democracy and justice are concerned. We are all born with the potential to learn and acquire knowledge. This cannot, however, occur without good prior conditions for education and learning. That is why the proposal in this report, according to which resources for education and learning would be made available, is so important.
It is not, however, just a question of technical equipment. It is also a question of developing new teaching methods and distance learning. This is important in our own part of the world but is also, of course, especially important in poor countries. I hope that the experience which will be gained by the EU in this area will also be used as part of our collaborative work on development. I would urge Mr Liikanen to have a detailed discussion with Mr Nielson on that issue.
Another area which is just as important is that of the opportunities for using the new technologies to make the use of energy and materials more efficient. Commendably, in my view, the present programme refers to the area of transport. Do not forget, however, that it is also possible, to a significant degree, to achieve an actual physical reduction in transport needs, which is something we should be trying to come to grips with.
Finally, where e-commerce is concerned, it is extremely important that a framework should be created which ensures that consumers can feel secure in engaging in this form of trade, that commerce within the EU is facilitated and that due attention is paid to the tax issue and to the risks concerning integrity. We are only at the beginning of an important discussion, and I look forward to further stimulating dialogue. Thank you, Mr Liikanen and Mrs Read, for an interesting report.
Mr President, Commissioner, metaphorically-speaking, what we have in the new I+C technologies is new fuel for our economic locomotive to re-heat our eco-system. However, I should like to raise three points which perhaps merit our attention. First: Article 6 of the Treaty of Amsterdam clearly calls for the principle of sustainability to be integrated into all policies. To be honest, Commissioner, on reading the communication, I find too little account has been taken of sustainability, the question of ecological products, incentives for an ecological lifestyle or the question of the impact which I+C technologies have on environmental protection. Improvements are therefore needed here.
Secondly: how will our working life and employment relations change? Will people be able to influence how they are organised? We need to consider if we need new joint-decision structures in the face of these revolutionary developments, new structures for listening to employees and making decisions. Greater account needs to be taken of this.
Thirdly: the Fifth Framework Programme on research contains a great deal of socio-economic research, the purpose of which is to analyse what holds Europe together in the area of I+C technologies. We cannot fill and heat our locomotive with ordinary fuel and, at the same time, carry out socio-economic flanking research under the framework programme which makes no reference to this communication. In short, we need to heat the locomotive but not to allow it to travel anywhere it pleases. This locomotive needs rails.
Mr President, colleagues, not since the spread of universal suffrage in the last century has our society faced such a big potential transfer of power. The information society has potential to transfer power from government to individual, from bureaucrat to citizen and, of course, from business to consumer. It opens up a global market place and almost limitless information to anyone with access to a computer screen. It is the biggest engine to break down barriers between communities and nationalities that we have ever seen - bigger than any EU directive can possibly be. It offers more power, more choice, lower prices to citizens across Europe and indeed across the world, and in my view the best thing that governments can do in cyberspace is to stay out of it as much as they possibly can and let consumers, businesses and citizens get on with their businesses and their lives.
Legislators cannot keep up with this technology even if they try to. Technology and industry are better equipped to respond to consumer concerns in what is an immensely competitive market. It is that competitive market which will ensure that consumers are protected, not heavy-handed legislation which might stunt e-commerce and leave others around the world to reap the benefits of a revolution in our economy which is unparalleled since the industrial revolution of the nineteenth century. But we all know that we need a base line of government involvement. We need a basic legislative framework for e-commerce. I hope it will be a light-touch framework, but we need to drive it through quickly because the e-clock is ticking and there are many organisations around the world fighting for this business. It is in our interest to make sure that we get the answers and our legislation right, but also to get them through quickly.
We in this House should drive through the e-commerce directive with its country of origin principle as fast as we possibly can. We should adopt new rules on jurisdiction which trust consumers to make an informed choice about which jurisdiction they want to opt for. We should drive through the liberalisation of the telecoms package, because it is only with a low-cost competitive telecoms market that we can deliver this power, these low prices and these big opportunities to our consumers, because that is the only way to get low prices for our consumers. We want to build on Europe's lead on mobile telephony and adopt the examples of such great global players as Finland's Nokia. Member States should build on the IT skills concepts in their schools, but we must do this quickly because if we do not, others will take the prize on offer here, which is dominance in the global e-commerce market.
Mr President, Commissioner, first of all let me thank Mrs Read for this report and point out at once that I will simply concentrate on the social aspects which, in our view, deserve a closer look.
With the Lisbon Summit coming up in a few days, I think the European Parliament needs to send out a clear signal to the Member State governments that Europe' s entry into the digital age, and therefore into a new economic area with very considerable potential, must not be at the price of social cohesion.
The need for solid social foundations and for consideration of the people' s real needs are, in my view, the sine qua non of the success of the information society, as we understand it in Europe, i.e. a society that cannot be built only on market forces. We must take the utmost care to ensure that all sectors of society benefit from the information society and that we do not create a society in which social inclusion or exclusion depend on access to the new technologies and the use of their potential.
I think three points need to be noted, as well as the risks and concerns to which they give rise. The first relates to the users and the risk of a gap emerging between the various victims of social exclusion. The cost of Internet access, the sidelining of entire sectors of society (the young unemployed, housewives, the elderly) and the shortcomings in education and vocational training are serious obstacles to an information society meant to benefit everyone.
The second relates to the individuals working in this sector; given the flexibility that is a feature of the sector, organisational structures must be set up for the employees, together with guarantees of their rights, in relation to social security, pensions or the necessary job-security provisions.
My third and last point relates to the question of public service and improving the democratic systems to develop procedures...
(The President cut the speaker off)
Mr President, Commissioner, e-Europe is a really important programme for everyone en route from the industrial society to the information society. I would therefore like to congratulate the Portuguese presidency on its decision to make this issue the focus of the special summit. I should like to congratulate the Commission on its proposal and the rapporteur on her report and I should like to explain why I have praised you and why I should like to take you all at your word.
The focal point of the report and the prime objective of the Commission' s proposal make it clear that we need to achieve equal opportunities for, and equal participation of, all citizens in the information society. According to the text, e-Europe should, first and foremost, show each citizen, each household, each school, each company and each administration the way to the digital age and the Internet.
This goal, in my view, does not justify the concerns raised here about a possible division in society between the haves and have-nots as far as access to information is concerned. I have highlighted this objective because I believe that it illustrates to particularly good effect how the citizens stand to benefit from European Union intervention in the information society, but, of course, only if we keep our word and fulfil the promises which we have made them. If we really do ensure by the end of 2002 that all schools - and this is in the programme - have high-speed access to the Internet and to multimedia resources in the classroom, if we really do ensure that by 2003 every citizen, rich or poor, has comprehensively guaranteed access to our health system and if we really do promptly take the action urgently needed in order to promote our SMEs, i.e. hedge the joint risks for venture capital in the Community. That is a task for the Council, Parliament and the Commission. I wish us all a great deal of success in the interests of our citizens.
Mr President, Commissioner, I would like to congratulate the rapporteur for the successful work that has been done in so short a period of time. An information society for all is certainly an area of focus for the Commissioner in this process. It is important, and I thank her for it. Agreement should be reached at Lisbon on the principles of the sustainable funding of social security on account of this notion. We also have to reach agreement with management and labour, for example, on the subject of remote working and vocational training, if what we are talking about is an information society for all. It will not be so if the basic rights of employees are not safeguarded. There is a threat that, because of the Internet, services will become self-services, and that again is a major employment issue.
Another matter is that we have been deregulating the telecommunications industry for around ten years, and now, with these massive Internet players merging there is a fear that they will once again start regulating the market. This, I think, should be stopped. It cannot be allowed to happen and I expect the Commission to sit up and listen and take the necessary action.
Thirdly, the quoted share value for a certain Internet company rose by a sudden 4 000% in one month, and this came about merely because unsubstantiated information was given about it for the stock market. With many companies in the same position, or almost the same position, there is going to be a bubble effect in the industry, and when the crash comes I hope the taxpayer will not be footing the bill. Has the Commissioner a remedy in mind for if and when the air balloon companies in this sector burst so that the taxpayer does not have to pay out, as is the case with crises in the banks, for example?
Mr President, Commissioner, ladies and gentlemen, I think it is very important for the European Parliament to take part in the debate on the European Union' s attitude to the opportunities opened up by the information society, an item on the agenda for the Lisbon Summit.
While stressing that many people had hoped for clearer answers in this area from the employment summit, I do not undervalue the relevance of the issue and the need to define a European strategy for the sector. We all know the Union is lagging far behind the United States in this sensitive area, which is so vital to our future. I concur with Mrs Read' s report and, borrowing an expression used here by the President of the Council, António Guterres, I want to highlight the three main deficits in the sector.
First there is the pragmatic deficit. As the Read report correctly points out, the document put forward by the Commission is full of general guidelines and laudable intentions, but it is weak on concrete measures and ensuing actions. I would not like to believe the Council' s conclusions will be restricted to this list. On this issue, as on others, we do not need more statements and speeches, we need measures and decisions that can reduce the huge lead the United States has on us.
Then there is the democratic deficit - which has been greater, admittedly - but it is important to combat the division between those who have access to the Internet, the new technologies and the benefits of the information society, and those deprived of them either for economic reasons, or because of insufficient technological information and education. Our first concern must be to prioritise our commitment to the educational system and in the carrier and telecommunications structures which make access to the Internet cheaper, faster and more powerful.
And finally there is the investment deficit. As the report rightly affirms, the response to these problems cannot be left to the market alone. A great deal can and must be done in the health system, in public administration, in relations between governments and people, and in public services generally to ensure that Europe takes the qualitative leap we all recognise to be necessary today.
Mr President, the point of the special summit in Lisbon next week is to define the European way in the future world of employment. How can we become more competitive? How can we create new markets? How can we create permanent, more highly-qualified jobs? We can take one of the leading roles in tomorrow' s global information society, provided that we learn the script. Europe has talents. Europe has skills. Occasionally we lack competent directors to motivate us. I personally feel that it is important for broad target groups to take an active part in these serious changes. They need to familiarise themselves with the Internet and data bases from an early age. Mrs Hieronymi pointed that out. Schools without computers must become the exception. We need a qualification offensive with computer-aided learning and active use of networks. The European Parliament' s Committee on Employment and Social Affairs is calling for the information society to become the common property of all citizens, including the socially weak, the disabled and older people.
The pace of change is hotting up in the European economy. Undertakings are subject to constant restructuring, new holdings, strategic alliances and friendly or hostile takeovers. The consequences for both employees and managers is the same: greater mobility and faster and faster adjustment. Independence is increasing, as is pseudo-independence. Within companies, responsibilities are changing. Teams have shorter and shorter sell-by dates. That has repercussions for the internal composition and the representation of the interests of employees. Many companies are too small to set up works councils or are so large that relationships are not even forged and employee representatives become roving ambassadors. People in ICT professions who have a great deal of freedom, analysts, engineers and creative planners, want to be their own bosses. They are fighting for new working time regulations and new variable contract-based tariff and remuneration systems.
In addition, trade unions in other areas fear that unregulated structures will spread and social standards will drop. Citizens must be familiar with new forms of work and working relations in the information and communications industry, be they in the hardware sector, the software sector, services or consultancy.
Once they are able to share in innovation, once they can be won over by the information society, then it must be made clear that this is a success or an advantage not just for private- and public-sector undertakings, but for consumers and employees alike.
Mr President, I want to begin by thanking Mrs Read for all the work she has put into the present report. It is wonderful that there should be such a lot of interest in this area. I believe it is important that, here in the European Parliament, we should now promote further knowledge of these complex and exciting developments and create a readiness to implement the necessary changes. Commissioner Liikanen, with his personal commitment, and the Commission' s "e-Europe" document represent a positive vision of the new economy and a growth-orientated policy which I wholeheartedly support.
It is unfortunate that certain Members see the burgeoning information society as a threat, rather than appreciate the opportunities it involves. The significance of e-commerce is difficult to overestimate. Until now, the single market has only been a reality for major companies. e-commerce means that the single market will become accessible in a quite different way to smaller companies and, above all, to individuals, customers and consumers, who can now finally benefit from the whole of the European single market. In the wake of technological change, there will not only be changes to patterns of trade, but new opportunities will also be created where the arts, entertainment and personal contacts are concerned.
In order to best support the new economy, it is important that we as politicians should not believe that we can foresee companies' and people' s every need. We must allow the market, that is to say purchasers and vendors, to choose for themselves. In view of the way this part of society and of the economy looks, it is even more important not to engage in a fever of regulation by controlling activities in every detail. Instead, we must further deregulate markets so as to increase competition with a view to reducing prices. That is definitely the best way of making information services available to all citizens.
An important part of creating growth in the new economy is to increase the flow of venture capital for newly started-up and expanding businesses. We must increase competitiveness and the development of ideas in our part of the world, that is to say in Europe. The most important thing that heads of State and government can do in Lisbon is to begin reducing taxes on capital in their various countries, for it is these which now constitute the greatest obstacle to an increased flow of venture capital.
To the left-hand side of this House, I would say, following the present debate: try to affirm the opportunities available to people because of the information revolution. Avoid being so fearful and negative. Take Mrs Villiers' insights on board. Adopt Mr Wijkman' s global and positive attitude, and learn from young Mrs Kauppi' s experiences. I do not think we should underestimate the problem of making the relevant adjustments, but do not bury this initiative in your old conceptual world. That would be Europe' s loss.
Mr President, I want first to thank Mrs Read and Parliament for the report, which has been produced extremely rapidly and is very important, because the extraordinary summit will take place next week and the e-Europe initiative is one of the fundamental documents there.
The subtitle of the e-Europe initiative, "An Information Society for All" , or we could also say as Mr Seppänen has said here, "A Knowledge-based Society for All" , is an indication of the far-reaching objectives of this initiative. We welcome the contribution of Parliament to this very important policy debate.
The Commission is currently contributing to the preparation of next week's summit in Lisbon. To this end, the Commission has adopted several communications including a progress report on e-Europe last week and a paper setting out an agenda for economic and social renewal for Europe two weeks ago. I find it very important that Parliament is participating through today's debate in the discussions before the Lisbon Summit. The debate has been really illuminating and has shown the great interest and also the expertise of Parliament on this issue. We hope that the Lisbon European Council will endorse concrete, focused policy actions providing a strong signal that European leaders are determined to transform Europe into a dynamic and competitive economy.
As to the content of your reports, I note that you have expressed concern that mechanisms through which the targets of e-Europe are to be achieved are not made explicit in our initial document. In this context, the progress report submitted by the Commission to the Lisbon Council last week and also submitted to you last week will provide further details. In addition, there will be an e-Europe action plan by June as requested at the Helsinki Summit. I hope that these documents will answer many of your concerns in relation to the realisation of the goals of e-Europe, but it may be that some of the issues will not be addressed, because we must try to remain focused in this initiative.
I am particularly pleased to see that the report shares the Commission's view on the key elements of e-Europe. It is essential to create a modern multimedia high-performance e-infrastructure, to create legal certainty in e-commerce, to counteract the skills shortage and to improve the availability of risk capital to stimulate innovation. Your support to move forward on these key elements of e-Europe is most welcome.
I find the idea of organising an e-government conference highly interesting. It is important that we in the European institutions, along with Member States, develop effective means of exploiting the potential of regional technologies, to increase both the efficiency and transparency of our interactions with citizens.
I can report to you that this will be one of the main topics of a ministerial conference organised by the Portuguese presidency in Lisbon in early April. I would also like to add that the White Paper on the Commission's internal reform contains an "e-Commission" action. The aim is to enhance the Commission's IT and communications infrastructure in order to provide better service by means of the Internet.
I would like to briefly respond to some items where the emphasis of the discussion has perhaps been a little different from the Commission document. The Commission is asked to include an eleventh action line on employment and social cohesion. I fully accept that these are very high priorities, and for that very reason particular communications have been accepted on these subjects. I would like to mention especially the communication "Strategies for Jobs in the Information Society" . I also agree with you that the information society is perhaps the biggest opportunity for structural policies and policies for cohesion that we have had, because it means the death of distance.
The "e-Europe" communication focuses on the actions necessary to accelerate the transition to the information society. These actions will result in increasing numbers of jobs and will thereby reduce the principal cause of social exclusion, namely unemployment.
Your report expresses concern about the smart card action. I would like to assure you that this action is not intended to intervene in an area that, the report rightly notes, is market-driven. The Commission's role is purely a facilitating one, bringing together the key actors and enabling them to move towards agreement on standard approaches. The aim is not to disadvantage other technologies. It is not clear how the Commission can guarantee ethical security of services, but I fully share the view that we should take all measures to ensure respect for human rights; existing actions, primarily the Internet action plan, address this issue.
Finally, I would like to close by thanking you once again for your work in this area. The efforts which you have made confirm that you share with us a sense of the importance and urgency of this issue for Europe.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
Vote
Mr President, the debate on my report on the European Union' s action plans on asylum-seekers and migrants has been postponed until this evening at 6 p.m., and the vote until tomorrow at 9 a.m. I would like to see the importance of the issue reflected in the debate and vote in this House. So I would ask you to put it to the House that the debate be deferred to the next part-session in Brussels.
(Parliament agreed to the request)
Before these votes are taken, I think it is important for this House and the Bureau to decide, finally, whether the Strasbourg sittings finish on Thursday or if there should still be sittings on Fridays. It does not make any sense for us to be amending the agenda here for the convenience of people' s travel plans only to pack the agenda for the Brussels mini-sessions which are always very full as it is.
Report (A5-0064/2000) by Mr Duff and Mr Voggenhuber, on behalf of the Committee on Constitutional Affairs, on the drafting of a European Union Charter of Fundamental Rights (C5-0058/1999 - 1999/2064(COS))
Mr President, I have asked to take the floor simply because the Italian translation of paragraph 6c is very strange. We have sent a note in this regard, but nothing has been done about it, and so I would ask you now to investigate the matter. The text appears to be saying that violations of fundamental rights are permitted if the European Parliament is in agreement, which seems rather absurd to me.
Mr President, I would like to draw attention to the text of paragraph 6(c), in line with the doubts raised by Mrs Frassoni. We have made a quick check here and the Portuguese text seems to have the same meaning as the French text, implying that the majority of this House believes fundamental rights can be violated if the European Parliament agrees to it. I do not know if this is a language problem or a political problem, given the speeches we have heard here about Austrian political rights. However, this is a very sensitive issue, and I want to raise it with the Bureau, so that the matter can be clarified, because if that is what we are supposed to have voted for, I think an extremely grave political precedent has been created.
We always have a check on the language versions to make sure they conform to the original language version at the end of the votes.
(Parliament adopted the resolution)
Mr President, one other brief point. I must respect the fact that we have just deferred the report by Mr Hernandez Mollar by a majority, but I would ask that we refrain in the future from simply changing the agenda between two reports during the vote without any speakers for or against and without thinking through the consequences. It violates the Rules of Procedure and should not happen again.
I have some sympathy with that remark. Perhaps we should ask the Rules of Procedure Committee to look at the precise procedural methods we use here. It is very clear that if a report has come from a committee, the committee can request referral back. But when it has been set on the agenda at the beginning of the week I am not clear that Members can move deferral. I was not sure, so we should refer it to the Rules Committee.
Mr President, before we vote on the Jackson resolution on the Structural Fund programmes, may I draw Parliament' s attention to the French Council of State decree dated 27 September 1999 which cancels the notification of 500 sites that could be designated as special conservation sites and therefore pose a problem. The Commission has not expressed its opinion on that.
The Council of State ruled that the procedure had not been respected, i.e. that the mayors and regional and local authorities, organisations and associations concerned had not been consulted. We do not know exactly what the situation is at present. To ensure that Member States are not unjustly penalised, I move that the vote on this report be deferred until the Commission has delivered its reasoned opinion on action to be taken following the Council of State decree. I also think Parliament cannot be both judge and judged.
We could have a long debate about this but rather than get into a procedural wrangle, you are not, strictly speaking, entitled to move this. I am not going to debate it. The easier thing is to put it to the vote.
(Parliament rejected the proposal)
Mr President, let me repeat what I said yesterday, namely that the French Socialists will not take part in the vote because they believe that this is not the correct procedure, since the only environmental directives referred to are those on wild birds and on Natura 2000 and a more balanced approach should have been taken. My second point is that we do not believe it is in the remit of the legislative authority to decide whether the laws have been transposed. That is up to the Commission and also the Court of Justice.
Mr President, I simply wanted to say that if Mrs Lienemann was so worried it is a pity she did not take part in the debate and make her points to the Commissioner during the debate.
Mr President, I agree with that remark, for I am surprised at some of the statements made here. This is in fact the first time this kind of observation, which was not heard in committee, has been made, and I regret it. Today we are to vote on this resolution, which is why we are asking for a vote on the work done in committee.
I think it is excellent that we are trying to adhere to the Rules of Procedure and, on the basis of what was stated by Mrs Lienemann a moment ago, it is quite obvious that there are circumstances which have not been dealt with in committee. With reference to the Rules of Procedure, I would therefore take the liberty of proposing that the matter be postponed and referred back to committee.
Mr President, I wish to make a personal statement and remind Mrs Jackson, who certainly has a lot of work as chairman of the committee, that, at the first committee meeting at which we discussed this subject, I said I disagreed with the biased way certain directives were selected and not others. Moreover, Mrs Jackson, I tabled numerous amendments calling for the series of paragraphs you had proposed to be deleted. My amendments were not adopted in committee and I therefore felt it was not acceptable for us to continue on these bases. Mrs Isler Béguin was not in committee on the days we discussed these subjects.
You will find exactly the same arguments I have put forward today in the Minutes of the committee meeting and in my amendments. I know we have a great deal of work in committee and that colleagues cannot always remember amendments in detail, which I fully understand. However, I wanted to point this out.
Mr President, if you are going to refer this matter to the Rules of Procedure, could you also ask them to consider the sense of drawing up a resolution weeks before we have the debate with the Commissioner and then voting on it after the Commissioner has made a response which more than overtakes the whole purpose of the resolution.
Motion for a resolution (B5-0227/2000) by Mrs Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on Structural Fund programmes in the Member States and national implementation of EU environmental laws
(Parliament adopted the resolution)
Joint motion for a resolution on support for the Geneva Convention of 12 August 1949 and international humanitarian law
(Parliament adopted the joint resolution)
Annual report (A5-0060/2000) by Mrs Malmström, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on International Human Rights and European Union Human Rights Policy, 1999 (11350/1999 - C5-0256/1999 - 1999/2002(INI))
(Parliament adopted the resolution)
Mr President, I am sorry, I have been trying to catch your attention but you are going very fast, on which I congratulate you. On Mrs Jackson' s report, I just want to say that I did not take part in the vote for similar reasons to Mrs Lienemann. I believe respect for Community law must be general and cannot be based on selective, and therefore necessarily arbitrary, interpretations. I ask for it to be recorded in the Minutes that I did not take part in the vote.
Annual report (A5-0050/2000) by Mr Haarder, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on respect for human rights in the European Union (1988-1999) (11350/1999 - C5-0265/1999 - 1999/2001(INI))
Concerning paragraph 45:
Mr President, before we vote on paragraph 45, I would like the rapporteur to hear what I have to say. The Italian version of the second part of the paragraph refers firstly to physical, psychological and sexual abuse of children, and then the final part reads "urges them not to imprison child abusers, except as a last resort" . I would like to know whether this clause has the same meaning in his language. Would the rapporteur be so kind as to inform us whether his version is the authentic version, for, if so, the meaning is the complete opposite to the Italian.
Mr President, I believe I can shed some light on the matter. I have read the French version of the text, and it is completely different from the Italian version at this point. The Italian says "not to imprison child abusers", which seems absurd to me, whereas the French reads: "not to imprison young people who commit offences" which, I think, must be the original meaning. This a serious translation error. I feel sure that the Italian is a mistranslation. The original version probably said "not to imprison young people who commit offences, except in special cases" . I think this is the root of the problem.
I am able to confirm that it is Mr Imbeni' s interpretation which is the correct one. The French, Danish and English versions are correct. The phrase is to be understood as Mr Imbeni said.
Mr President, if we change the meaning of the paragraph, the debate will start all over again. It is a common occurrence in this Parliament for texts not to correspond. Do you remember when, a few months ago, we were told to distribute condoms to priests? This time, according to some versions, we are told to protect child abusers. If we change the English version as well, Mr President, we will have to start the debate afresh and, seeing as your plane leaves at 4.30 this afternoon, this does not seem appropriate. Maybe it would be better to stop at the comma, after "physical and psychological abuse and all kinds of discrimination" . We could then deal with the behaviour of young people who commit offences later on, in one of the many other reports which are churned out by Parliament.
Mr President, the rapporteur clearly explained the meaning of the text in the sense referred to by Mr Imbeni. You have read the English version of the text, which is accepted by the overwhelming majority of those present. I really must ask you to allow us to continue the vote, especially as these little semantic games always come from the people who take no part in the technical work in committee.
If the House could agree we could overcome all the difficulties that we have with the language versions by putting in as a separate paragraph itself - either as a sub-paragraph of 45 or as a new 45(a) - which says "and urges them not to imprison young people who commit offences, except as a last resort" . That would overcome all the difficulty. There is no ambiguity, there is no uncertainty.
That is quite reasonable. It would follow between the existing paragraphs 45 and 46.
Concerning paragraph 61:
Mr President, a number of words have been omitted from paragraph 61 of the Danish version. It is the English version which is correct. In the Danish version, the following words should be added after the words "trade unions" : "as well as the rights of individuals vis-à-vis trade unions" . It is, then, not only a question of the right to form trade unions but also of rights vis-à-vis these trade unions.
(Parliament adopted the resolution)
Mr President, I should like to make a point of order. We voted on this report in committee, a committee on which all groups are represented. We dealt with 170 amendments to this report in committee. We have now been presented with 66 amendments in plenary. This is not a legislative report. If the House continues to organise its business in this way we will not only be a laughing-stock but we will fail to get through the very serious business that we have. We ask the appropriate bodies in this House to look again at the way in which we organise our work.
As it happens, we have a report by Mr Provan in which the Bureau is looking at how the plenary functions. We had a debate on that in the Bureau on Tuesday and I made exactly the point you have just made. So I agree with you one hundred percent.
Mr President, this is only the fourth point of order I have raised in nearly eleven years as an MEP, so I hope you will listen. I want to ask you and those others who preside over these sessions to be much more strict about points of order. We lost nearly half-an-hour this morning and many of the points of order that were raised then, and are often raised here, are things that Members have just thought of that they would like to share with others. That hardly constitutes a point of order.
I suppose I feel particularly peeved because my own report on e-Europe, which is the only thing from this Parliament before the Lisbon Summit, has been squeezed off to a time when there will be a relatively poor attendance. I ask you - and I echo Mr Watson's point of order - to take those points back to your President and co-Vice-Presidents and ask them to be much tougher. It might make you unpopular in the short-run but I think it would make you loved and admired in the long-run.
I am usually accused of being too brusque with Members who want to make a point of order. I suppose I cannot win. The trouble is that when people ask for the floor on a point of order you do not know if it is a valid point until they have made it.
Mr President, you mentioned that you wanted to break off now. I urgently request that you continue the vote. We are fed up with constant changes to the agenda and postponements at short notice. I therefore ask that you quickly resume and complete the vote on the Ludford report and the rest of the agenda.
I agree with Mr Pirker, and it is probably the only thing I will agree with him on if we do vote on the Ludford report. It is going to be an interesting vote. It is unreasonable at this stage to postpone it to a time when a lot of people will have left. If you are intending to postpone it to 5.30 p.m., it will totally distort the vote on this report. I urge that we carry on now, understanding all the difficulties that you have mentioned.
Mr President, ladies and gentlemen, I understand what is being asked here. But what I have to say to you is this: take a look around the House, it has already voted, with its feet! The members have already left! We cannot work seriously if we follow the procedure which you have suggested, Mr President; nor can we do so if we work here with random majorities. Now more members may have left from one group than from other and that may well distort the vote on the Ludford report. Even the rapporteur does not want that. For the rest, we can still vote at 5.30 this evening. That is quite in order. I think we should work here with a properly-ordered procedure. We have already overrun by 45 minutes. I suggest that we vote this evening.
Mr President, if every time there are amendments to be made to the Rules of Procedure the whole of Parliament is going to act as you have done, giving me the floor at the end and treating small groups as you have done, then I would rather everything remained exactly the way it is. In fact, every time Parliament decides to deal with the issue of long voting sessions it ends up suppressing the rights of the individual Members. The point is, that part-sessions run from Monday to Friday, and if you have to leave earlier for some reason, then that is your problem, not the fault of the voting session.
Mr President, I should like to request that it not be taken this evening. The vote will be totally distorted. We know that a lot of people will leave this afternoon. They do not expect this kind of vote on a Thursday afternoon. Could we not postpone it until the April plenary session in Strasbourg?
I am afraid that would have to be decided before we take the vote this evening.
Mr President, there are other categories of worker whose jobs are much more tiring than ours and whose work compels them to postpone their mealtimes, and yet they do not complain and they do not leave their work unfinished, as we are about to do. This is shameful. We have been here for less than two hours and we have already had enough. What would sailors, pilots, drivers, petrol station workers and doctors say? I find it absolutely absurd that we are not able to work for more than two hours at a time.
You are just making the point that I made when I said we could not carry on with the votes.
Mr President, I think the translation of Mr Speroni' s speech may not have been entirely correct. He appeared to me to be saying the complete opposite regarding the decision taken. If the Members had been prepared to wait half an hour longer before eating, this would not appear to have been too great a sacrifice. Effectively, it does cause problems when you randomly move important measures to a Friday sitting. For example, we voted on drugs, which is a highly disputed issue, on a Friday. We will vote on these measures either this evening or on Friday. This appears to us to be a political manoeuvre to influence the majorities in this Chamber. You arrange our agenda and our timetable according to whether you want a particular measure to be adopted. Mr President, in order to be completely fair, you should have called for one intervention for the decision to suspend the sitting or continue and adhere to the scheduled voting time and one intervention against. Once again, the wishes of the Chamber have been disregarded. Democracy only exists on paper: it is not applied within this Parliament.
Mr President, I am sorry but I asked for the floor at the start. Two specific points. First, I wanted to vote for, not against proposed amendment 24. Secondly, I should like to say that there is a rule here, that it is standard practice to vote up to 1.30 p.m. on Thursdays and to leave the rest until 6.00 p.m., after the urgent votes. We have done so for years and we can be flexible one way or the other pretty much as we please. Perhaps all the members should be reminded of that. Members are supposed to work here through to Friday, so that we can use the afternoons to see our visitors.
Mr President, perhaps I can be of help here. The rapporteur has stated that she agrees with your suggestion, i.e. with the President' s suggestion. Allow me to recapitulate: the President said that we are to vote at 5.30 this evening on whether or not to postpone the vote until the next plenary session. Please let us proceed thus. Sarah Ludford has stated that she agrees with that. So, we vote at 5.30 p.m. on postponing the Ludford report to the next plenary session. That is my motion.
There is absolutely no problem with that. It is well within the Rules. It can be done immediately before the vote. It is normal procedure. That is why I cannot take it now. The Rules say you move postponement before the vote on the matter.
That concludes the votes.
EXPLANATIONS OF VOTE - Graefe zu Baringdorf report (A5-0044/2000)
We need to pay close attention to the issue of animal health, particularly that of bovine animals and swine, hence the importance of sanitary inspections in intra-Community trade in these species. This approach must also take account of the need to put more effort into the total eradication of diseases like leucosis, tuberculosis and brucellosis, and into adequate health procedures.
But it is also vital to remember that producers need proper support, with special attention being paid to small farms and family farming given that, as in Portugal, the already low incomes of small farmers are often profoundly affected by these diseases and this is not generally made up for by the low level of compensation. So it is essential that intervention in future makes it possible to protect both the interests of consumers and the interests of producers, especially of small farmers.
Ferrer report (A5-0066/2000)
- (DA) We cannot vote in favour of the report since there are gross abuses of human rights in Mexico. That has most recently been demonstrated in an Amnesty report from December 1999 which draws attention to, among other things, the serious problems in the Chiapas region. We think it is splendid that the trade agreement has had built into it a demand to promote democracy in Mexico - including the observance of human rights - but, as long as this demand is not followed up by concrete action, it is merely a case of empty words. A democracy clause was also built into the old trade agreement with Mexico, but this was not complied with. Pressure must therefore be exerted upon Mexico through international organisations such as the UN and via individual nations. Only after that, and when there have been significant improvements in the area of human rights, do we think that we can enter into a new trade agreement with Mexico.
- (FR) At its meeting of 7 May 1999, the European Parliament adopted the EU-Mexico Global Agreement even though none of its Members knew the terms of negotiation of its trade aspects.
Furthermore, we continue to see cases of impunity, violations of human rights, the repression of social protest movements and an undeclared war against the indigenous people of Chiapas. All this has been condemned by, among others, the UN High Commission for Human Rights and the Inter-American Commission for Human Rights, and these practices conflict with the undertakings the Mexican authorities entered into under this agreement (Title I, Article 1).
The association agreement was designed to serve the interests of the large transnational firms on either side of the Atlantic, as shown by the wording of its Title IV, which refers to capital movements and related payments. Under the heading of trade, we find a repeat of several of the most dangerous points of the MAI (Multilateral Agreement on Investments).
Finally, this agreement ignores most of the proposals put forward by social, trade union, human rights and environmental organisations in Mexico and the European Union which, for their part, aim to ensure that social, cultural and political cooperation take precedence over mercenary aspects.
For all those reasons, we shall vote against ratifying this agreement.
- (DE) I voted against the EU­Mexico agreement, not because I am against more intensive cooperation between the European Union and Mexico in principle, but because the agreement, in its form for the purpose of the vote, is unbalanced and flawed from a development policy point of view.
Never before has Mexico made so many concessions to a much stronger trading partner as it is now making to the European Union. The impact on Mexico cannot be quantified, although the NAFTA agreement has already resulted in the impoverishment of large sections of the Mexican population and the demise of small undertakings. The rules of the agreement on which we have voted go even further than those of the NAFTA agreement. For example, the liberalisation of investments which is championed covers all sectors of the economy. In other words it is a mini-MAI. The drop in the standard of living and the inequalities between the European Union and Mexico which already exist will be exacerbated yet further. Whereas Mexico has been required to make numerous concessions to Europe (such as in the agricultural, investment and public procurement sectors), the EU has included derogations and restrictions for itself in order to keep competition at bay.
It is obvious that the European side, especially Europe' s large corporate groups, will profit from the agreement with Mexico. It is a gift to large-scale European industry. However, it will do nothing to improve the living and working conditions of the Mexicans, on the contrary. There is no mention in the agreement of employee rights or social standards. It contradicts development policy objectives and for this reason among others Mexican NGOs and other parties have asked their Senate not to sign this agreement.
The EU is trying to use individual agreements with developing and newly-industrialised countries in order to implement what it failed to achieve at the WTO conference of ministers in Seattle, partly due to the resistance of developing countries. Its main objective in the present case is to gain access to the lucrative NAFTA area via Mexico. The living conditions of the people have been disregarded.
This agreement does not bring about the progress needed in relations between Europe and Mexico, nor is it a suitable model for similar agreements to be concluded in the future, for example with Mercosur. Agreements with developing countries must serve their interests first and foremost, not the interests of European corporate groups.
Joint resolution on the annual legislative programme
Mr President, I want to give the explanation on behalf of the Liberal Group in respect of the Commission's legislative programme. We abstained as a group throughout this vote. The reason, as we made clear during the debate on Tuesday, is because we believe the process to be flawed, not because we necessarily have any quarrel with the content. Having put this marker down for this time, in the future we would like to see the process reviewed so that it amounts to more than just ourselves as a Parliament swapping lists with the Commission. We want something more substantial and meaningful.
- (FR) We voted against the joint motion for a resolution because it means granting a full discharge to the European Commission in advance and we disapprove of that in terms of both form and content.
We abstained on the GUE resolution because, although we agree with a number of its criticisms of the Commission, in the recitals the Commission is described as an "indispensable interinstitutional instrument" , which is not how we see it.
Duff/Voggenhuber report (A5-0064/2000)
Mr President, we heard many speakers from the federalist majority of this Parliament say here yesterday that the Charter of Fundamental Human Rights under preparation would give a big boost to citizens' rights.
However, the conditions under which this initiative was put forward tend more to reflect contempt for the life of the citizens and give us cause for serious concern about what will happen next. First of all, a few months ago, we discovered, tucked away in the Cologne conclusions, in paragraphs 44 and 45, the decision to start drafting a Charter of Fundamental Rights. Who was consulted beforehand? No one, and certainly not the national parliaments, who had never heard of it. All the same, however, we must remember that basically fundamental rights come within the remit of the national parliaments and, as a whole, of the various peoples of Europe.
Of course, some people will say this was merely a new formulation of existing rights, but it is clear that this operation will go much further, with the European Parliament already calling for an innovative Charter. In any case, whatever its final form, the national parliaments should not have been sidelined.
They are now involved in the Convention to draft the Charter, but only as one partner among others, which will guarantee an imperfect job. Worse still, they will not even be involved in the final stage, since the Cologne conclusions provide that the Charter will be proclaimed jointly by the Council, the European Parliament and the Commission. Yes, I did say "the Commission" .
So the national parliaments find themselves sidelined and replaced by a body of officials who will 'proclaim the Charter' . That is quite ludicrous! Democracy is sidelined, supposedly for the good of the citizens. But then is that not how Europe usually works?
Mr President, I voted for the report despite many misgivings because it included Mrs Morgan' s excellent proposed amendment on minority languages and cultures. I would also like to have seen support for Mr Vidal' s proposal. But I think that we have taken an important step here towards greater protection of minorities traditionally present in the European Union. We cannot keep setting criteria for candidate countries which we fail to meet ourselves.
Mr President, my party, the Socialist Party in the Netherlands, is in favour of democratic cooperation from the bottom up among the European peoples, but not of a large European superstate modelled on the United States of America. A European constitution could provide the initial impetus for a superstate of this kind. I have, therefore, supported a number of amendments tabled by the UEN Group and the EDD Group with regard to the Duff-Voggenhuber report. This does not apply to similar amendments tabled by the TDI Group, although I completely share the criticism expressed therein regarding the fact that national parliaments are being overlooked, the lack of referenda, and the attempts to turn the European Union into a superstate. If the parties of the TDI Group had taken a consistent line on the equivalence of all people and on democracy, I would certainly have supported their amendments. However, I had to consider their view of the world in my deliberations. Of all the groups represented here, it is their view that takes least account of equivalence, democracy and human rights. This is why I was unable to support their proposals.
Mr President, this week Parliament has dealt with the European Union Charter of Fundamental Rights and we have specified - adequately I believe - the civil rights of individuals. For me, however, as a representative of the Basque Country, collective rights are still lacking - and I hope they will soon be included - for example, the right of self-determination for European peoples and nations with a collective consciousness as such, so that, if a majority of their citizens so decide, they can join the European Union directly and not just through the existing Member States.
We also approved the inclusion of the right to protection of the diversity of European languages and cultures, especially the less widespread and less used national and regional languages, which also gives due recognition to the official languages of the autonomous communities and regions, like the Basque language.
In this increasingly global world, some people want to impose homogeneity on us, as if we were all soldiers or units in a production chain. So I want to claim the right to an individual and collective identity, the right to diversity and difference. That is definitely a fundamental right worth defending in the European Union.
- (DA) The Danish and Swedish Social Democrats have today voted in favour of the report by Mr Andrew Nicholas Duff and Mr Johannes Voggenhuber regarding drawing up a European Union Charter of Fundamental Rights. We are in favour of the drawing up of a Charter of Fundamental Rights in the form of a political document. In this period of reforms of the EU, including its enlargement, it is important to focus upon the fact that the EU' s raison d' être is to protect individual citizens. A Charter could make a positive contribution to this. In drawing up a Charter of Fundamental Rights, there is always a certain danger of citizens' viewing it simply as a meaningless piece of paper, to be waved on state occasions but destined to disappoint. A majority of the European Parliament is therefore calling for the Charter to be of binding effect and to be incorporated into the Treaty, in other words for the agenda of the current Intergovernmental Conference to be extended.
In connection with previous votes on this subject, we have clearly expressed our view that there should be no more issues on the agenda than it will be possible to resolve at the Nice Summit in December. We have already emphasised that no more obstacles should be put in the way of enlargement of the Union. Drawing up a set of binding, fundamental rights would raise a series of very difficult questions of principle, in terms both of the content of these rights and of their relationship to other sets of fundamental rights, for example the European Convention on Human Rights. It is therefore unrealistic to expect the issues to have been resolved by December. For that reason alone, we do not think that fundamental rights should be on the agenda of the current Intergovernmental Conference. We have made this known in the individual votes en route to the report. If we nonetheless choose to vote in favour of the whole report, that is because we believe that fundamental human rights are one of the foundations upon which the EU is built and because we want a Charter concerning these to be drawn up in the form of a political document. Whether it is subsequently to be incorporated into the Treaty in a form that is binding will depend upon an assessment of whether the content of the Charter would provide citizens with better protection than that which they have at present.
- (SV) The most important development for the EU' s future right now is that the Intergovernmental Conference should reach agreement concerning the reforms which are required in order to facilitate the enlargement of the Union in accordance with a fixed timetable. It is therefore a matter of urgency that the Nice Summit should be able to make decisions concerning the Amsterdam leftovers.
We have voted in favour of the EU' s Charter of Fundamental Rights being introduced as a matter to be considered by the Intergovernmental Conference, thereby guaranteeing, among other things, citizens' rights in relation to the EU' s institutions. The Charter is an expression of the EU' s ambition to bring the EU closer to its citizens. Our point of departure is that the work on reviewing the treaties must progress following the Nice Summit and that the EU' s Charter of Fundamental Rights should form part of this on-going process.
- (DA) The European Parliament' s report on the Charter is characterised by one pervasive idea: the desire for EU citizenship in a supranational State, whether one likes that term or not. This way of thinking is fundamentally different from our own vision of a European Community. The Union is, and should remain, a union of States. It must therefore be ensured that the Charter does not in any way interfere with the Member States' national constitutions or equivalent arrangements for establishing fundamental rights. This is not to support the view that those in power can do as they like within a given country' s borders, but an expression of the view that human rights are nothing less than universal and require universal tools by way of protection. Moreover, we do not wish to see two sets of rights on the European continent - one for citizens of EU countries and another for citizens of non-EU countries. It is therefore crucial for any EU Charter not to affect existing international conventions and declarations of rights, but merely to require that EU countries sign these.
Growing problems arise when the EU acquires more and more powers as a State but cannot be bound in relation to, for example, the European Convention on Human Rights. We do not, however, see it as a solution for the EU to accede to the Convention on Human Rights as a juristic "person" , since we do not share the view that the EU is, or should be, identified as having the status of a separate politico-governmental body. Nor do we support the constitutional process of which the adoption of a Charter is an integral part. We prefer the Treaty to state that the EU' s authorities respect the competence and decisions of the Court of Human Rights. Legal practice of this kind makes it possible to condemn an aspect of Community law which is open to criticism and which has arisen through a Member State' s use of that law. The European Court of Justice should not have jurisdiction over areas already covered by the Court of Human Rights in Strasbourg or by other international bodies. If the existing conventions are found to be inadequate, for example, because bio-technological developments give rise to new problems, then this is an international problem to which international solutions should be sought. It is not solely a concern of the EU, and we must seek international and global consensus in international forums. We are therefore voting against the whole report.
- (FR) Our abstention from the vote on the Charter certainly does not mean we are opposed to its European character. On the contrary, we are persuaded that in future we shall see a Europe without frontiers between unified nations, from one end of the continent to the other.
However, the European institutions, like the national institutions, tend far more to represent the interests of big capital than the interests of the people as a whole, and especially of the working people.
Democratic rights and freedoms, like democracy itself, can only be genuinely expressed so long as they do not conflict with the interests of large industrial and financial groups.
Whichever of the two institutional trends implicitly reflected in the debate about the Charter we look at, these groups can take entirely sovereign economic decisions that spell disaster for an entire population, leading, for example, to factories closing down and to the ruin or pollution of an entire region.
We therefore believe that a genuinely unified and democratic Europe is possible only if we can rid it of the de facto power of the large industrial and financial groups, which is the necessary condition for real and democratic control by the people over their institutions.
- (FR) I was very happy to learn, last June, that the Cologne European Council had decided to convene a Convention (made up of representatives of the Heads of State and Government, the European Parliament, the national parliaments and the Commission) that would be responsible for drafting a Charter of Fundamental Rights.
That Charter will be a vital step towards the political deepening of the European Union, under the appropriate conditions. It will, in fact, enable us to make up for shortcomings that have existed ever since the growth in the powers of the European Union and the European Community, with the European institutions taking decisions that affect the life of the people of Europe more and more directly. These people need a document to which they can refer when they take their case before the European Court of Justice. So we must provide for direct resort to that Court in accordance with certain procedures.
The Charter will also help define a 'collective patrimony of values and principles and a shared system of fundamental rights which bind citizens together and underpin the Union' s internal policies' , a patrimony we must constantly defend against the racist and xenophobic tendencies that have, alas, not disappeared.
As the representative of the people of the European Union, our Parliament must take a very careful look at the contents of this document. The people of Europe expect us to take a very bold approach here. Our demands are quite clear.
The Charter must have fully binding legal status by being incorporated in the Treaty. To that end, the Committee on Constitutional Affairs calls on the Council to put the Charter on the ICG agenda.
Any amendment of the Charter must come under the same procedure as its original drafting procedure, which means it would require the assent of the European Parliament. The European Parliament must approve any secondary legislation that might have a bearing on these fundamental rights.
The indivisibility of these fundamental rights must be recognised by making the Charter applicable to all the European Union' s institutions and bodies and all its policies, including those contained in the second and third pillars, in the context of the powers and functions conferred upon it by the Treaty.
The Charter must be binding upon the Member States when applying or transposing provisions of Community law.
Turning to the actual content of the Charter, it would seem advisable to divide up these rights into three categories. The Charter would enshrine the civil rights directly related to European citizenship, such as the right to vote, the right of petition, the right to appeal to the ombudsman; the rights of the individual, i.e. all the rights protected by the various international organisations and the new rights (bioethics, protection of personal data); and the social rights, i.e. the right to a minimum wage, the right to strike, the right to unemployment benefit.
Let me conclude by saying that this Charter must form the key component of a process leading to the drafting of a European Union constitution.
- I wish to state the reasons why I felt obliged to abstain on the final vote, even though, in common with other Members, I am totally in favour of the protection of fundamental freedoms and rights, and with ensuring that future social developments can be taken account of.
Already, within the European Union, Member States have ratified and transposed into their legal systems the European Convention on Human Rights, which, although the document is nearly 50 years old, has shown itself capable of evolving in line with changing conditions as well as developing new rights.
I believe that what is now proposed with this 'Charter' will eventually lead to conflict between the interpretation of rights under the different documents, which could create a legal vacuum and, ironically, reduce the rights available.
We need more time and debate on these potential conflicts.
- (SV) At the Council' s meeting in Cologne, it was decided that an EU Charter of Fundamental Rights should be prepared. The Charter was to assemble and establish the rights which are to be found in the treaties and make them clearer and better known.
We welcome such a Charter of Fundamental Rights which can also, of course, include rights under existing international conventions signed by the Member States. At the same time, human rights must be regarded as an international and global issue and not only as a matter for EU citizens.
We are, however, hesitant about making such a Charter legally binding before it has been fully clarified what that would mean in practice. The relationship between the European Court of Justice and the European Court of Human Rights appears, for example, to be legally complicated and could undermine the European Convention on Human Rights.
We believe that there are a number of questions which ought to be investigated before one particular model is opted for exclusively. We are therefore abstaining from voting in the final vote.
- (DA) The Danish Liberal Party' s five Members of the European Parliament, Bertel Haarder, Anne E. Jensen, Ole Andreasen and Niels Busk have today voted against paragraph 14a of the report, since they wish to keep the issue of the Charter off the agenda of the Intergovernmental Conference.
- This report confirms our worst fears about the intentions of some people in relation to the Charter and that is why we have voted against it. We are not voting against a Charter itself, but so far the process seems to suggest a wasted opportunity to protect the citizens of Europe from the overburdening powers of the European Institutions. There is a gap to be filled in providing fundamental rights to citizens of the Member States concerning European regulation and legislation. This report turns its back on this need and thereby devalues the potential of the Charter.
In the process of voting against, we have, of course, tried to improve the contents in the interests of the members of the nation states of Europe who might be affected, and some of the amendments which we have supported are aimed to do this.
Conservative MEPs will continue to examine the progress of the proposed Charter through our representative on that body, Timothy Kirkhope, MEP, (Yorkshire), and in discussions with our colleagues in the European Parliament, and we will be as positive as possible in this exercise.
However, we do not hold out too much hope of converting this whole exercise into something which could be really positive in turning back the tide of legislative bureaucracy and over-regulation, and genuinely protecting the human rights of the citizens of Europe.
- (FR) The discussion about the Charter of Fundamental Rights shows the lack of legitimacy and transparency in the construction of Europe, for today the laws of competition and profit are quite evidently taking precedence over human rights.
We prefer a different approach, under which economic aspects must always come second to the satisfaction of human and environmental needs.
The Charter should be drafted on the basis of a broad public debate among all the people, including those in the candidate states, and also involve the unions, the associations, the women's movements and the unemployed, in a constituent process.
A Charter of this kind should be based on the most progressive acquis and combine social and democratic rights. A radical reduction in working hours which must lead to more recruitment and not flexibility; a ban on redundancies; requisitioning empty housing; equality and the right to choose for women; the right to vote and freedom of movement for immigrants: that is what should have featured in this text.
A Charter of that kind would offer support to all those men and women who are fighting against a Europe that lays off workers or expels immigrants who do not have the proper identity papers.
- (DE) I did not vote for the resolution, despite the fact that I am in favour of a charter of fundamental rights, because it contains demands which overshoot the mark and risk causing considerable confusion by formulating the same rights differently and, more importantly, jeopardising the universality of human rights.
I do not take the view that this charter should contain enforceable economic and social rights. These are subject to the employment law of the Member States and the autonomy of the social partners.
Those who want to overload the cart, for example, with new basic rights in the information, bio-technology and environmental protection areas, are doing little to promote the endearing concept of a Union charter containing subjectively enforceable basic rights.
I would much rather see the European Union and, of course, all the Member States, quickly accede to the 1950 Human Rights Convention as opposed to the inevitable dispute regarding the new wording of the fundamental rights of Union citizens.
In order to safeguard uniform case law and prevent differing interpretations, case law should continue to be the preserve of the European Court of Human Rights in Strasbourg which, thanks to the quality of its case law on the 1950 Convention over the past 40 years, has provided a dynamic instrument which takes full account of the social, economic and ethical developments within our society.
The discrepancies or inconsistencies which might result from various ideologically informed views can be seen in the position of the Committee on Women' s Rights which is calling, for example, for the Charter of Fundamental Rights to contain a clause banning discrimination on the grounds of sexual orientation but maintains that family rights as such do not exist.
We need to be wary of perhaps well-meant, generous proposals if we want to prevent decision processes in the EU being crippled by a plethora of recourse proceedings which would mean more than doubling the number of judges at the European Court of Justice, and nobody would know where to enforce their basic rights any more or how long they must wait for a judgement.
- (SV) We welcome the work which has now begun on preparing an EU Charter of Fundamental Rights. A Charter of this kind will have a very important symbolic value and will strengthen the confidence of our citizens in the EU and in European integration. The Charter of Fundamental Rights should be seen as complementing the European Convention on Human Rights, which we believe should be incorporated into the Treaty.
The Charter should concentrate on the relationship between citizens and the European institutions. Its primary objective should be to guarantee that the Union is governed openly. The Charter should be legally binding through its also being incorporated into the EU' s Treaty. The Charter must not only be a declaration, but also entail obligations of some kind on the part of the EU' s institutions and Member States.
We would emphasise the subsidiarity principle and the fact that the Charter should concentrate on the fundamental freedoms and rights of citizens, as presented in accordance with the Member States' common constitutional traditions. We would emphasise the importance of the social dimension in the EU' s activities but consider that social policy is mainly a question for each individual Member State to decide upon.
- (FR) The Charter of Fundamental Rights is the latest manifestation of the drift of Community legislation towards a constitution. In fact, the significance of this document is obvious if it is regarded as a potential preamble to a European constitution; conversely, it would be redundant in those Member States that already include these rights in their own constitution and legal traditions and confirm them by ratifying international texts such as the European Convention and the Universal Declaration of Human Rights.
It is easy enough to think of ways to improve the application of the existing texts; but the technocratic nature of the process of European integration becomes quite obvious again today from the decision to draft an additional document, which could hardly be anything but repetitive.
Yet what worries me most is the content that is to be given to these rights. Indeed, at this same part-session we are discussing reports by the Committee on Citizens' Freedoms which reflect a libertarian vision of society. Their aim is not so much to defend and promote human rights as to make a clean sweep of all the points of reference on which our societies are founded and replace them with an individualist jumble 'with neither lord nor master' . This kind of Europe is based on a new totalitarianism in which man finds himself alone facing a Community administration that is as remote as it is impersonal, in which the intermediate structures - and in particular the most vital one of all, the family - have been gradually destroyed. Our society will no longer have a common destiny; instead it will be based on a juxtaposition of 'minorities' which each have their own rights but no common obligation.
The conclusion I draw from these texts is that the just fight for human rights has become the ideological plaything of irresponsible and selfish individuals. What they are proposing to us today spells the death of the common good and, over and above that, of the very meaning of life; for they are concerned only with human rights and have forgotten what man is first and foremost, and what his roots and aspirations are.
- British Labour Members fully support a Charter of Fundamental Rights which makes visible citizens' rights across the EU.
However, we are at a very early stage in the process of determining the Charter. It is therefore too early to say what should be legally binding. This decision will be made at a later stage as recognised by the report itself in Paragraph 6. That Paragraph also states that any legally binding status recognises that Fundamental Rights are indivisible by making the Charter applicable to all the European Union's institutions and bodies and all its policies. This is a recognisable aim which British Labour Members would support.
As the final Charter text is not available, we are supporting the Charter in principle but awaiting the final version.
This is a complex process which needs clarity and precision at all stages to ensure that the end result is a positive and visible step forward for people in all EU countries.
Our abstention on this report on the European Union Charter of Fundamental Rights derives primarily from our view that it might be part of some federalist rationale which we oppose, and which could find clear and definitive expression in providing the European Union with a constitution, as proclaimed in the report, with this Charter as an important component.
At the same time, as we agree with many of the rights targeted for inclusion in the Charter which, by the way, are part of the Constitution of the Portuguese Republic, we decided we could not vote against the report, although we do think the set of rights under consideration could and should unequivocally include the social domain, as would be ensured by approval of the amendments tabled along those lines by the Confederal Group of the European United Left/Nordic Green Left.
. (IT) My decision not to vote for the Duff/Voggenhuber report is not intended to be seen as a criticism of the nature of the fundamental rights which are recognised by the Member States, enshrined in the Treaty on European Union, frequently applied in judgements of the Court of Justice in Luxembourg and which have long had a place in the Convention on Human Rights, upon which the new Charter appears to be based.
These rights are the backbone of the Constitutions of all the countries of the Union, guaranteeing protection of European citizens from attack or abuse in any of the Member States, and they are applied to the different situations in individual States through the interpretation of the case law of the European Court of Justice.
I would not be against the drafting of a Charter, the sole function of which was to be a political statement with a high moral content intended by the Union to reaffirm the significance and unchanging, eternal nature of fundamental rights, if this should ever prove necessary. In this sense, the new Charter could be the basis for a philosophy which some or all of the Member States could incorporate into their own legal systems.
However, I feel that the drafting of a Union Charter of Rights which is binding upon the institutions and also, indirectly, upon the relations of Member States with their citizens, could confuse the relationship between the Member States and the Union, let subsidiarity in by the back door and give rise to an overlap between the national and European levels at which fundamental rights and the protection they guarantee operate, generating dangerous confusion and opening the way for multiple interpretations of a single principle.
In short, this situation would be in absurd contrast with the basic principle behind a Union Charter of Rights, which is to increase protection for European citizens and guarantee their safety.
- (DA) The European Union rests upon fundamental principles of freedom, democracy and respect for human rights. If, however, I have misgivings about introducing a new set of human rights into the EU Treaties, this has to do with the confusing signals which would in that way be sent out and with the fear that existing instruments which are operating well would be put at risk. In my view, a declaration would be more appropriate. The European Convention on Human Rights is an excellent tool for protecting human rights in Europe. It involves enforcing these rights on the basis of judgements given by the Court of Human Rights, which has developed considerable expertise in this area, as well as extensive case law. The Convention also has the advantage of not being limited in scope to the area of the EU but of operating in relation to almost the whole of the European continent. At the same time, it is the European Court of Justice' s practice to take account of the national fundamental rights applicable in the Member States. This practice could be affected if the EU were to obtain its own set of fundamental and human rights.
Jackson resolution (B5-0227/2000)
My Group voted in favour of the Jackson resolution on Structural Funds in the environment because we believe in the principle of ensuring effective implementation of environmental law - in this case, the wild birds and habitats directive. However, we are surprised that Members of this House voted for the original proposal in paragraph 7 to cut off funds to some of our poorest regions in the EU. Indeed, the Commissioner, in a response to the debate, said she would not be stopping approval of key funding programmes. Members of the Environment Committee clearly cannot be aware of the undue delays that any non-approval of Structural Funds programmes would create, nor indeed of the new budgetary procedure that could involve not only delays but the loss of millions in funds in the case of the UK to Merseyside, South Yorkshire, the Highlands and Islands, Northern Ireland, Cornwall and the Isle of Wight. These are vital life-line funds for jobs and growth.
I therefore welcome the fact that this House voted by a majority against cutting off resources. The Commissioner would, in any case, have had no legal competence to stop approval and therefore I am glad that, at the end of the day, common sense has prevailed in our vote.
- (DE) It would appear that Community environmental protection does not have its own lobby at the Community institutions. There is no other explanation as to why the Commission gave way yesterday and suddenly decided to reinterpret the Structural Funds regulation.
Having given itself real teeth last year and called in notifications of FFH areas for the joint "Natura 2000" project which had been overdue for years, the Commission has now tripped itself up by accepting that notifications can be submitted ex-post.
That was unnecessary in that the regulation fully covered the Commission' s demand for FFH lists to be submitted together with the plans at the latest and per se leaves the Commission no room for manoeuvre here. The Structural Funds Regulation - decided unanimously last year by all the Member States - clearly states that the ex-ante evaluation is a prerequisite to the programme and the planning documents which the Member States submit to the Commission for approval.
The Structural Funds regulation also states that this ex-ante evaluation should include an assessment of the environmental situation, especially in areas which might be influenced by Structural Fund intervention. The Commission is therefore duty bound to ensure that the documents notify it of potential areas subject to European nature conservation before it approves the plans.
Submitting FFH lists once plans have been approved makes no sense from the point of view of content, because the protected areas will be reduced and adjusted to planned investments (rather than representing the framework, as required under the regulation), nor does it make any legal sense from a legal point of view because then, of course, exactly what the Commission wished to avoid will happen, i.e. planning conflicts will result in long-winded disputes. The Commission is deluding itself if it thinks that it can use Article 39 to recoup what it has failed to obtain during ex-ante evaluation.
How can the Commission be credible vis-à-vis the European citizens if it is unable to implement its own requirements? By giving in, the Commission has lost the confidence of many who see sustainable development as a chance for the next generation.
- (FR) The French members of the Union for a Europe of Nations Group are very concerned with preserving the natural heritage in general and the environmentally sensitive areas in particular. We share the desire to protect an environment which it is our duty to pass on intact to our children.
That is a laudable and necessary ambition.
Yet the Commission, ever faithful to its nature and its habits, cannot stop taking every opportunity to overwhelm the states and their citizens with new directives and pernickety little rules, which often bear little relation to real local conditions. The only result of this kind of overload is to paralyse the economic players a little more each day and to hold back freedom of enterprise. This happened, for instance, with the CTEs which are designed to turn our farmers into environmental officers, rewarded not by the fruit of their labours but by subsidies paid in return for their submission to the Gosplan of Brussels.
We therefore categorically reject Mrs Jackson' s proposal to link payments from the Structural Funds to the transposing by Member States of EU environmental legislation. That would be a very dangerous mixture of unrelated things and would pave the way to the generalised practice of financial blackmail, a blackmail that is all the more inadmissible in that, as we must remember, the money from the Structural Funds remains above all the product of the contributions the Member States pay into the EU budget.
Malmström report (A5-0060/2000)
Mr President, I would like, as a matter of priority, to thank Parliament for lending its support to aid for Mongolia. I hope this will lead to a much more proactive approach on the part of the Commission, as I have not seen a sign of this yet. It is unacceptable for the Commission only to take a lukewarm interest in a country which probably has no mineral resources, which, in terms of human rights, is doing a relatively good job in the region, which is small and very much agriculture-based. It may not occupy centre stage but is very needy despite this. This Parliament has noticed this and offered its support, and I urge the Commission to take this message extremely seriously and to grant this aid.
While agreeing with some of the concrete concerns expressed in the report about, in particular, women' s rights, and while approving some amendments which point the way to progress, we do not intend to support the European Union' s claim that 'respect for, and promotion of, human rights and fundamental freedoms... constitute fundamental objectives of EU foreign policy' .
Within the European Union, one of the fundamental rights of man, the right to make an adequate living from his labour, is being trampled underfoot for nearly 20 million men and women. A fairly substantial proportion of immigrant workers, those regarded as not having the proper papers, is being deprived of any legal existence.
All the while, outside the European Union, several of its Member States, among the most powerful of them, are supporting, arming and financing vile dictatorships, especially in their former colonial empire.
And what about that manifestation of respect for human rights that took the form, for several weeks, of bombing Kosovo and Serbia?
Under these circumstances, we are abstaining from the vote on this report.
- (FR) In this joint debate on human rights, the report under consideration here analyses the instruments available to the Union to promote these rights in the world and their concrete application between 1 June 1998 and 30 June 1999.
As you know, the EU' s international action to promote and protect human rights is based on several instruments, including the CFSP and development cooperation. With the entry into force of the Treaty of Amsterdam, the European Union has become more visible on the international stage thanks to the appointment of a CFSP High Representative, in the person of Javier Solana. The Treaty of Amsterdam has made respect for human rights one of the main objectives of the EU' s common foreign and security policy.
The European Union has many instruments available in this field. There are the common strategies (a new instrument created since the Treaty of Amsterdam and designed to enhance the overall coherence of EU action at international level), the common positions (which define the EU' s approach to a particular matter) and the common actions (which relate to certain specific situations and involve immediate reactions, on the model of humanitarian aid). There are also specific and horizontal actions relating to a given policy. They include, in particular, the fight to abolish the death penalty. Finally, what is known as the 'human rights' clause, which has been incorporated into most cooperation and development agreements with third countries since the 1990s, enables the EU to keep up the pressure, in respect of human rights, on the countries with which it is linked. This clause does not change the fundamental nature of these agreements but does enable both parties to reaffirm respect for certain common values and principles as the precondition for any form of cooperation, economic or other.
Yet the rapporteur feels that the current European human rights policy is fragmented and needs to be replaced by a coherent common strategy marked by closer interinstitutional cooperation. Obviously I agree with that. I think initiatives such as establishing an advisory group to discuss the strategic aspects of human rights activities, comprising representatives of the EU institutions and the Member States, together with human rights specialists, would lead to greater coherence and therefore effectiveness. In the same context, the proposals that the EU should develop its own indicators to gauge respect for human rights, that a special European Parliament envoy should be nominated for prisoners of conscience and that a human rights website should be launched on the Europarl site on the Internet, are well worth considering.
The report also emphasises that the EU strategy must give priority to systematically abolishing the discrimination suffered by women. I want to express my unconditional support for that demand!
- The European Parliamentary Labour Party voted against Amendment No 7 because we do not feel that a reference to the supposed 'Echelon' network is appropriate to this report. Allegations that such an 'Echelon network' exists are based on hearsay and circumstantial evidence. Furthermore, the democratic oversight of national intelligence services is, in any case, primarily a matter for national parliaments. The United Kingdom has one of the most effective systems of democratic oversight, both political and judicial, of its intelligence services in the world. Political oversight is exercised by a House of Commons committee, which has full access to documentation. Moreover, the intelligence operations of third countries, including the United States, operating in cooperation with British intelligence services within the United Kingdom, are also subject to the same democratic oversight.
- British Conservatives are in the forefront of those seeking to improve human rights in many parts of the world. While there is much in the Malmström resolution that we can support, unfortunately there are significant elements that have been included which we find unacceptable.
For example, we do not share the enthusiasm for an EU Charter of Fundamental Rights. We are sceptical about demands for substantial increases in expenditure and bureaucratic activity and in the role of EC-funded NGOs. We are concerned that it is minority differences that are stimulated, with little emphasis on integration. We are concerned at the extension of the concept of human rights to include, for example, domestic violence, which is properly a matter to be handled under other legal instruments. We are opposed to the introduction of sweeping new categories of eligibility for asylum, which would be open to abuse. Many of us do not support the abolition of capital punishment in principle. And we are suspicious about proposals to impose further codes of conduct on business.
While we value the role of the EU in supporting human rights, we believe that human rights regulation and legislation, as in so many areas dealing with the relationship between the citizen and the state, is a matter for national governments, and we do not welcome an extension of EU intervention in this area.
It is for these reasons that British Conservatives have voted against the Malmström resolution.
Haarder report (A5-0050/2000)
Mr President, I would have liked to have voted for the Haarder report, in spite of certain passages in it, and certain statements, including some to the House, to the effect that there are no rights for the family and that to grant special rights to the family would be a discriminatory, not to say racist, measure.
The supporters of that theory should get their act together. If there are no specific family rights as such - as the Committee on Women' s Rights decided, very much against my wishes - then such rights do not exist for the other heterosexual or same-sex communities either and the section on "Lifestyles and types of relationship" has no place in this report.
I myself was lucky enough to grow up in an entirely normal family, consisting of a mother and a father who were not divorced, and I still regard this model of a happy and united family as one of the foundations of our society. It always deserves to be recognised and to enjoy a special status, despite what some people might feel; but, given the result of the votes on the amendments, in the end I really could not vote for this report, in particular because paragraph 18 was adopted.
Mr President, I should like to follow on from what Mrs Lulling has just said. I should like to say that Mr Haarder has made an exemplary effort to bring about a consensus. As a result, his report was far better than all the previous reports. However, I and a majority in my Group voted against the report because points 52 - 56 contain quite controversial social policy requirements which may well be supported by the left wing of this House but which have nothing to do with human rights. The German constitution offers marriage and the family special protection and that has nothing to do with the violation of human rights. On the contrary, it is a guarantee of human rights. Marriage and the family form the basis for human rights, as does the right to life. I therefore believe that these points should have been left out of the human rights report. If they had, the House would have voted unanimously in favour of this human rights report because, apart from that, Mr Haarder has presented an exemplary piece of work.
Mr President, I note with some surprise that I am bringing up the rear, despite having been the first to request the floor in writing. Secondly, I should also like to note that, broadly speaking, my Group supports the Haarder report and expressly highlights the fact that there was excellent cooperation with the rapporteur. At last we have before us a report which duly deals with the subject, the stated period and enforceable rights. Hence our support in principle. We voted against it, however, because two points were accepted by the majority of the House; I refer to points 53 and 54, which tackle the issue of the family and the excessive support or special support for all alternative types of partnership.
We in the European People' s Party see the family as a value per se, as the cornerstone of society, if you like, as the heart of society, and cannot accept that alternative life styles should be specially fostered and set above the family, which we see as the nucleus of our society. However, with these points and the majority decision by Parliament, we now have a situation in points 53 and 54 in which alternative lifestyles enjoy special favour and are placed above the family, as a result of which we find it impossible to vote for the report as a whole.
Mr President, I just wanted to add to what Mr Pirker has said by pointing out that I voted in favour of point 42 of the Haarder report despite the fact that it contains an error because Austria is named in connection with freedom of movement. The executive committee of the Nationalrat (National Assembly) has passed a resolution unanimously adopting the motion for the executive committee to reach an agreement under paragraph 2 of the Law of 3 April 1919 on the resolution by the Federal government of 26 March 1996 and to consider the declarations of renunciation by Felix Habsburg-Lothringen and Karl Ludwig Habsburg-Lothringen as adequate, so that nothing now stands in the way of their being issued with passports which will allow them to enter Austria.
I am therefore able to tell the House that both Felix Habsburg-Lothringen and Karl Ludwig Habsburg-Lothringen have valid passports without any form of restriction. Neither signed the declarations of renunciation required by the constitutional office, because they have distanced themselves from the house of Habsburg; instead they merely entered the following statement on their passport applications: "In order to avoid misunderstandings, let it be noted in this connection that I, the applicant, have not and do not question the republican form of government of Austria nor have I ever considered making any manner of claim to sovereignty" . The call on Austria to take action in relation to freedom of movement is therefore devoid of any substance.
- (FR) In adopting the Haarder report on human rights in the European Union, the European Parliament has just committed one of those aberrations that are so common they must be part of its nature. Among others, it is calling for equal rights of all kinds between same-sex couples and the traditional family, together with lowering the age of consent for same-sex relations.
May I just remind you that Article 16 of the Universal Declaration of Human Rights states that "the family is the natural and fundamental group unit of society and is entitled to protection by society and the State" . That same article defines the family in terms of the marriage between a man and a woman. The International Covenant on Economic, Social and Cultural Rights repeats the same idea by declaring, in Article 10, that "The widest possible protection and assistance should be accorded to the family, which is the natural and fundamental group unit of society" .
The reason why the traditional family is entitled to this state protection is because it provides a service without price: the renewal of the generations, the perpetuation of society, the education of children and the transmission of values. That service is a very good reason for granting the family special advantages, reserved to it alone.
By ignoring that vital law, the Haarder report shows that in this respect, as in many others, the European instruments go against not only the nations but also against society itself.
- (DA) We support the general recommendations in the report to the Member States regarding compliance with the international conventions on human rights. We also share the concerns referred to in the report about the situation in certain countries as regards the rights, for example, of asylum seekers, women and children and in connection with minority languages. However, we oppose the annual report on human rights being used to promote further integration within the EU. We are not in favour of the new institutional arrangements proposed in the report or in favour of the proposal that the EU should establish a common legal framework and a common policy on refugees and asylum seekers. We believe that human rights problems should be combated locally and by means of the international human rights institutions and forums which already exist and which are designed for this purpose, for example, the UN and the Council of Europe. Nor do we support the view that the EU should draw up a new, legally binding EU Charter of Fundamental Rights. Rather, we are of the opinion that such a Charter would create conflicts in relation to the European Convention on Human Rights. An EU Charter of Fundamental Rights would not in itself help improve the human situation, either at European or international level. We have, however, chosen to vote in favour of the report in spite of what I have just said, for we think it is extremely important to fight for improved human rights in Europe.
- (FR) I welcome the EU-related aspects of the work carried out by the Committee on Foreign Affairs, Human Rights, Common Defence and Security Policy on the annual report on human rights.
Let me remind you that this report replaces the traditional memorandum on EU activities in this field which the Council used to present to the European Parliament every year to inform it of EU action on human rights in the world over the past year. This report aims to explain the EU' s motives and the institutional structures and instruments available to it for conducting an active policy of respect for human rights.
More specifically, the report points out that the Treaty of Amsterdam has introduced new human rights provisions in order to underpin EU action in this field, especially in the context of the CFSP. We must grasp these new opportunities. Thus the Treaty has established respect for fundamental rights, as guaranteed by the Council of Europe' s Convention for the Protection of Human Rights and Fundamental Freedoms, as a principle. That means the European Union is 'founding' its action on the principles of democracy and respect for human rights and fundamental freedoms.
With enlargement, the European Union has clearly announced to all candidate countries that respect for democracy, the law, human rights and minorities is a basic accession criterion. Our European Parliament has a vital role to play in the formulation and practical application of EU human rights policy. Our powers have gradually increased so that this Parliament has now become a forum for discussion of human rights, a recognised forum as our debate today proves.
The report we are discussing points out that, although the European Union claims to export its model to third countries, the situation at home is not flawless either. In fact the 1999 Amnesty International Yearbook singles out eleven of the fifteen Member States for criticism, reproaching them with more or less serious human rights offences.
Aside from any criticisms, the rapporteur puts forward practical proposals, which I support, such as extending the right of all non-EU nationals to vote and stand for local and European elections provided they have resided in the EU for more than five years.
I also find other proposals on improving the right of asylum most interesting; they need to be quickly put into in practice.
On the situation of candidate countries, much progress remains to be made, especially in relation to respect for the rights of minorities. The European Parliament must, therefore, remain vigilant.
- Concerning the statement in Amendment No 32 by Mr Rack, Mrs Schleicher, Mrs Cederschiöld and Mr Méndez de Vigo, on behalf of the EPP-ED Group, to the Duff/Voggenhuber report on an EU Charter for Fundamental Rights, our Group questions whether, under the present circumstances, it is still necessary for the Union to become a party to the ECHR. This is an issue which requires deeper analysis. Overlapping and conflicts between the Court of Justice of the European Communities and the European Court of Human Rights should, in any event, be avoided.
- I believe that this is a good report and deserves support. However, problems arise in the detail of paragraphs 52, 53, 54 and 56. I voted for these paragraphs because I agree with the objectives of the rapporteur. I would, however, like to ensure that my voting intentions are not misinterpreted.
In relation to paragraph 52 I support the right of individual conscience. In stating this principle I would also like to make it absolutely clear that this in no way implies that I personally support abortion.
With regard to paragraphs 53, 54 and 56 I oppose discrimination on the grounds of sexual orientation. I would, however, add a few caveats. Firstly, I do not support the right of gay couples to adopt. Secondly, I do not support the lowering of the age of consent below 18 years of age.
With these clarifications entered for the record I am happy to vote for Mr Haarder's report.
- On balance, this is an excellent report with the exception of paragraphs 52 to 56. This section is poorly drafted and ambiguous. It deals with issues that are firmly in the competence of each Member State, and should so remain.
- (FR) I want to congratulate our rapporteur, Mr Haarder, on the quality of his report on respect for human rights in the European Union. I support the general philosophy underlying the document, which aims to consolidate European policy with regard to civil and political rights, but also to the economic, social and cultural rights of EU residents.
Yet I would also like to draw my colleagues' attention to two requests made in the report, which I find problematic. Paragraph 19 of the report, concerning the protection of national minorities, and paragraph 20, calling for the ratification of the Charter for Regional and Minority Languages, pose real problems.
We certainly understand the spirit of the rapporteur' s observations on the need to protect national minorities: it sends out a strong message to some of the candidate countries, especially the Eastern European ones, whose nationals do not all enjoy fundamental rights. Parliament firmly rejects abuses of fundamental freedoms throughout Europe, as the Haarder report emphasises. But we regret that it alludes to the rights of 'national minorities' , an expression that is far more restrictive than the universal concept of 'human rights' .
Furthermore, we support the idea of an indivisible political community, within which ethnic origin is not eclipsed but regarded as being of secondary importance. The Republic cannot recognise specific 'minorities' or 'communities' : in its view there are only autonomous and free citizens with equal rights.
In view of our convictions we must also express strong reservations about paragraph 20 of the report, which refers to the Charter for Regional and Minority Languages. Everyone is free to use one or several languages of his or her choice in addition to the language of the Republic and everyone has the right to learn them at school. But the fact remains that this is a choice and not an obligation. The Charter is too vague in this respect, which entails the risk of encouraging the formation of regional communities; that would pose a threat to the unity of the Republic but also, in the long run, to the cohesion of the Union.
I will, nevertheless, vote for Mr Haarder' s report because of its quality and its underlying philosophy.
- Obviously, we have no objection to a report on human rights being presented to the European Parliament but as all Member States of the European Union are signatories to the European Convention on Human Rights and all citizens are therefore (even if indirectly) able to pursue cases of breach of these human rights to a Court of final arbitration, what concerns us is the way in which this report seems to go well beyond the important principles enshrined by the United Nations and the European Court of Human Rights.
It is not the primary function of this parliament to produce extensive and controversial additions to current legislation and extra channels of redress on an assumption that these should automatically be acceptable simply because they have been proposed.
All of us want human rights to be uppermost in the minds of national and European legislators. In most cases they are.
We do not need this report either to remind us of them or to attempt to push the agenda into areas which are likely to be of great controversy and are likely to achieve counterproductive results instead of an enhancement of human rights already determined.
- (EL) Once more, the hypocrisy of the European Union is evident both in the state of, and respect for, human rights within the Union and in its international policy on these matters.
We are particularly worried by the proposals for greater consideration to be given to human rights in the Union' s foreign policy, not because we underestimate their importance or the need to promote and safeguard them but because experience shows that they are being used selectively.
The European Union turns a blind eye to situations in which human rights are being savagely violated in order to protect its imperialistic interests. Its attitude towards the Turkish regime is a blatant example.
Elsewhere, the particularly sensitive issue of human rights is being used as an excuse for intervention, even military intervention, so as to impose specific policies and particular courses of action.
The recent and continuing invasions in Kosovo, using the rights of minorities as a pretext, and the unbelievable demands being made on Yugoslavia are a typical example of how military intervention is being advanced as a general principle of international law at the expense of the principle of national sovereignty.
The very policy which the EU and its Member States are pursuing from within is leading to human rights being subverted and becoming dead letter. The effects of this policy are already visible in the rise of extremist, fascist powers and racist perceptions, and not just in Austria. The report on combating racism does not demonstrate that the necessary conclusions have been reached.
We therefore condemn the EU' s attempts to use human rights as a pretext in order to reinforce its anti-grass roots and anti-democratic nature and intervene further to the detriment of the people.
We call on the people to be vigilant and to stop their self-proclaimed saviours trampling on their rights. We also urge them to fight for solutions which will guarantee that their rights are promoted and flourish.
For these reasons, the three Members of the European Parliament of the Greek Communist Party will abstain from voting.
- (FR) I want to draw a parallel between the reports by Mrs Ludford and Mr Haarder and the report by Messrs Duff and Voggenhuber.
The European Parliament is proposing to take part in drafting a European Charter of Fundamental Rights. And why not? Nonetheless, we cannot see how this additional document can contribute to the fight for human rights, except by injecting a little more legal confusion.
And, above all, what are we to think of our House' s concept of these rights? We can get an initial sketchy idea from reading the Ludford and Haarder reports: this is a project for a libertarian society, based on rights without obligations, on freedom without responsibilities.
Freedom is not something that can be decreed. But those who are building Europe seem unaware of that fact: they not only want to bring happiness to the people ex nihilo, regardless of their differences and their aspirations, but, on top of that, they want to establish a society without points of reference, without distinction between what can and cannot be done, a society that believes in hedonism or the culture of death.
Man cannot be regarded as an entity independent of those around him and concerned solely with his immediate well-being. Certainly he has rights, including, first and foremost the, right which, paradoxically, he is often refused, the right to life, which must be defended and promoted; but you appear to have forgotten that the human being needs the objective limits necessary to all life in society to be established.
The human being not only needs to be given the means to live, but also, and above all, he needs the reasons to live. An additional charter, European or not, will certainly not provide them.
- (NL) We have consented to the Haarder report but would like to make the following observations regarding paragraphs 19 and 20 of the draft report.
Paragraph 19 urges Belgium to sign the Convention for national minorities. Flanders does not seek to prevent Belgium from ratifying this Convention for national minorities, but it would like to add the proviso that this should be done outside the Belgian constitutional context. In the Belgian federation, the federal states are equal pursuant to the rules in the constitution. Not one of them constitutes an actual minority. Because the Convention does not clearly define the term "national minority" , according to Flanders, it does not apply to the periphery. For Flanders, "national minority" in such a context can only refer to a minority which has been established within a certain area for centuries, whilst the French-speakers only moved to the periphery some three centuries ago and have since refused to integrate, which is to be expected in the normal course of events (compare this with the Flemish migration to Wallonia and their perfectly integrated descendants). Moreover, French-speakers living in the periphery, which boasts the language facilities, can count on protection, which is mostly unavailable to real minorities.
So, whoever tries to change the situation in the Brussels periphery using this convention will implicitly put the future of the Belgian constitutional equilibrium at risk and illustrate once again that a European lack of insight into our federal system can lead one to think that we would be better off as the separate Member States of Flanders and Wallonia, rather than as a federal Member State of Belgium.
Without a doubt, French-speaking Belgian MEPs will again use this vote to play political games in Belgium. We do not wish to participate in this and would emphatically disassociate ourselves from this kind of practice. Moreover, we regret that in paragraph 5 of the Ludford report, the same text was adopted for racism and xenophobia.
In the same light, Flanders would like to make it clear that the Charter for Regional and Minority Languages, as referred to in paragraph 20 of the Haarder report, does not pertain to French in the periphery but, for example, to the Limburg dialect (recognised in the application of this Charter in the Netherlands) or to the Arel German dialect in the Province of Luxembourg.
- (IT) Quite apart from the approval or rejection of amendments and the removal or amendment of paragraphs, we were disgusted to find in an annual report of the European Parliament on such a sensitive and urgent matter as human rights, the recommendation "not to imprison child abusers, except as a last resort" , and a call for the Member States to "lower the age-of-consent for homosexual relations" .
We must fight against pornography, against increasingly widespread child abuse, against male and female prostitution and against sex tourism, which inevitably leads to suffering on the part of children.
We must fight against discrimination and psychological and other forms of abuse in the spheres of work, information, politics and the family, which is again at the centre of the debate at a time when children are being transformed into mere objects to satisfy the egotism of those who, having relinquished all other values, are attempting to satisfy their egos and their desire to possess with "technological" motherhood or fatherhood.
We utterly reject a resolution which cancels out its positive points with such abominations, and we are sounding the alarm bells in dismay. If you continue along this path, you will destroy the European Union and go against the wishes of the great majority of its citizens.
- (FR) I want to explain the reasons underlying my rejection of the annual report on respect for human rights in the European Union. Two of the provisions in that text call on a number of countries, including France, to ratify the European Framework Convention for the protection of national minorities and the European Charter for Regional and Minority Languages without delay.
First of all, I really must dispel a misunderstanding that is tainting the whole debate about regional languages; the purpose is certainly not to forbid whomsoever it be from speaking, teaching or promoting a minority or regional language of whatever kind. Insofar as learning or using these languages remains a personal choice, I, for my part, am in favour of any measure to promote their conservation and transmission, since they form part of the cultural heritage of the nations.
I have voted against the Haarder report because, in calling for the ratification of the European Framework Convention for the protection of national minorities and the European Charter for Regional and Minority Languages, it is seeking to promote a concept of European integration that is based on a vision to which I cannot subscribe. According to that concept, the individual has particular rights based on his membership of a territorial, ethnic or religious entity, while the community constitutes the key means of mediating between the individual and the right he is claiming.
Whilst, at first sight, recognition of the community may seem a factor that protects the integration of minorities, in fact, however, it is a strong factor of social segregation and regression (you need only think of the situation of young Turkish or Maghreb girls, who are excluded from the emancipating benefits of ethnically mixed schooling, who are held back by archaic rules on the status of women).
Similarly, while recognition of a special status for these communities may seem to protect the weakest and most destitute, on the contrary, it in fact produces a social compartmentalisation which the triumphant march of liberalism can turn to its advantage.
Moreover, while it is true that enlargement of the European Union means we must take account of the special situation of certain national minorities, nonetheless the community-based solution offers no future prospects whatsoever for population groups who are under threat or oppressed. On the contrary, recent history has shown how the exacerbation of the sense of belonging to a particular community can trigger the resurgence of ancient ethnic disputes and lead to fratricidal conflicts.
Rather than this concept, I prefer the universalist vision of a republican Europe in which each individual as such fully and actively exercises his rights and freedoms. I prefer a Europe which offers a chance of integration to all those who subscribe to its common values, whether they proclaim their religious identity or practise no religion, whether they speak the language of their ancestors or have chosen to transcend their roots.
That Europe affirms the primacy of a principle not found in the Haarder report, the secular principle, which contains and synthesises all the other freedoms: right to respect for private life, freedom of conscience and religion, freedom of expression and association.
The Republic of Europe remains to be built: let us hope that the Charter of Fundamental Rights, which is still at the drafting stage, will constitute the first act and the cornerstone of that Europe.
For the same reasons, I abstained on the report on the fight against racism and xenophobia in the European Union.
. (SV) It is incompatible with the subsidiarity principle and proximity principle that the 626 Members of the European Parliament should pronounce upon what vision of the family and what legislation affecting the family the 15 Member States and the twelve candidate states' national parliaments should arrive at.
In solemn speeches and addresses, such as that given this week in the European Parliament by the Prime Minister of the country currently holding the presidency of the Union, Portugal, the wealth of Europe' s different cultures, traditions, languages and national identities has been emphasised time after time.
To then state that the family' s - and, therefore indirectly, children' s - legal position should be standardised throughout Europe, as proposed in paragraphs 53 and 54 of the present resolution, constitutes a basic offence against the national right to legislate and against the EU' s own subsidiarity principle, as formulated in the Treaties of Maastricht and Amsterdam.
In our capacity as Swedish Christian Democrats, we shall, of course, be continuing our work in the Swedish Parliament aimed at establishing a basic legal position where the family and marriage between men and women are concerned. This is with a view to making our country' s legislation more friendly to families and children and out of an active desire to support stable and long-term parental relationships which can meet children' s needs for security, care and socialisation.
- (FR) The annual report on respect for human rights in the European Union is usually taken as an opportunity to display a rather pathetic excess of political correctness. The champions of the libertarian ideology never miss the chance to list a whole series of demands, each more ludicrous than the next, all wrapped up in proper sentiments. Perhaps that is what this whole exercise demands. Alas, the 2000 vintage still goes along with this curious tradition.
Nothing has been left out, from the right of non-EU nationals to vote and stand in municipal and European elections, to guaranteeing 'same-sex couples rights equal to those enjoyed by traditional couples and families' , to the standardisation of the procedure governing the right of asylum within the European Union, all inspired by the eternal resolve to glean new powers for Brussels.
As a member of the Committee on Women' s Rights, I shall confine myself to emphasising the equality between men and women on the one hand, and the importance of the family on the other.
While the persistence of discrimination between men and women, with regard to pay for example, is unacceptable, to set men against women, as some feminist organisations do, would be sterile and put social cohesion at risk. We therefore categorically reject any policy of quotas or positive discrimination, those pet themes of political correctness. As we put it in Brussels on 1 March, that kind of policy would reflect a profound contempt for women: women should gain access to political or administrative posts not through the mechanical workings of some form of quota but through the recognition of their merits and abilities.
Women have a specific role to play in society: they have a vital family role to play in the procreation of the new generations that are essential to the survival of society, a role to play in educating the young; they have an economic role, as mother of the family, but also a role within family enterprises (family holdings, businesses, SMEs). This role has been downgraded for far too long, although it is a key role.
On the one hand, that implies giving the wives of self-employed workers who play a part in the family business a stable status and, on the other hand, recognising the economic and social role of the mother. It also implies enabling women to reconcile family life with working life, giving all women the chance to make a genuine choice: how many women have been forced by economic constraints only to have two children when they would have liked three? How many of them have been forced to devote more time to their professional life than they would have wished?
That kind of policy would mean giving the family its due place. But this report is an extremely dangerous all-out attack on the family. It calls for equal rights for same-sex couples and traditional couples and families, forgetting the vital role the family plays in social cohesion.
Let us make no mistake: everyone leads the private life they want; there can be no question of secret policing. However, same-sex couples as such are of no use to society, they are sterile and can only lead to a sterile society; so society does not have to recognise them and grant them rights: it should ignore them. The family, on the contrary, is the community on which society is based and that ensures its stability. Its utility resides in the fact that it provides the most stable framework possible for creating new generations, for their education, and therefore for the continuity of mankind.
Even now, with the strong backing of certain European resolutions and under pressure from action groups, there are some who are preparing to recognise the right of same-sex couples to adopt children. Just imagine the psychological future of children with two fathers and no mother, or two mothers and no father! If it is to fulfil its potential, a child needs a father and a mother, a stable family.
In face of the culture of death, it is our duty to stand up for the culture of life. We believe in an exalted idea of the dignity of man, whoever he may be, without discrimination, from the moment of conception to his natural death. That means breaking with the materialistic and individualistic view of man and believing that there is something sacred in each individual, which is the foundation of human dignity.
Only then can we effectively and consistently ban human cloning or discrimination on the basis of genetic inheritance, a discrimination suffered far too often by, for instance, Down' s syndrome babies, in the name of what seem to be the best of intentions.
It is only at that price that we can reject the unacceptable hypocrisy of chatting peacefully about human rights while closing our eyes to an economic and commercial system which, in the name of the dogma of free trade, encourages child exploitation in many third world countries.
And then we will be able to move away from a policy of minorities, the legacy of an individualist thinking that is a threat to a peaceful society, away from an ideology of minorities that is a new expression of the class war, that disregards the profound unity of the human family and seeks to establish superficial divisions based on race, sexual mores, age or ethnicity and demand specific rights for each of them.
Man is neither a social security number nor a pawn on a social and economic chessboard to be manipulated at will and discarded when no longer of use. He is worth much more than that: every man is a sacred history.
- (NL) The SP MEPs Anne Van Lancker and Kathleen Van Brempt have abstained from the vote on paragraphs 19 and 20 of the resolution on respect for human rights in the European Union, in which Belgium is urged to ratify the 1995 European Framework Convention for the protection of national minorities and the 1998 European Charter for Regional and Minority Languages.
"We fully subscribe to the international agreements to protect minorities and minority languages. However, we cannot tolerate international agreements of this kind being used by certain groups in Belgium to their advantage in order to undermine the language legislation which guarantees the tolerant co-existence of the three language communities" .
That concludes the explanations of vote.
(The sitting was adjourned at 2.11 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
Western Sahara
The next item is the debate on the following motions for resolutions:
B5-0246/2000 by Mrs González Álvarez and others on behalf of the Confederal Group of the European United Left/Nordic Green Left;
B5-0253/2000 by Mr Sánchez García and others on behalf of the Group of the European Liberal, Democrat and Reform Party;
B5-0262/2000 by Mr Carnero González and others on behalf of the Group of the Party of European Socialists;
B5-0272/2000 by Mrs Schröder and others on behalf of the Group of the Greens/European Free Alliance;
B5-0278/2000 by Mr Salafranca Sánchez Neyra and others on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats
on the Western Sahara.
Mr President, this Parliament has long been calling for compliance with the United Nations resolutions and for the European Union, that is the Commission and the Council, to become more deeply involved in solving the Sahrawi problem. Although we are going to vote in favour of this resolution - which I regard as a good consensus resolution, calling for the obvious once again - I would perhaps have worded certain points differently. I refer to the statement that both parties, Morocco and Western Sahara, must make equal efforts to resolve the conflict.
We believe there should be more emphasis on asking Morocco to concentrate its political will on resolving the conflict, because the Sahrawis have demonstrated time and again that they want it finally resolved. They have released prisoners and accepted the United Nations rulings on eligible voters. It is the Moroccan Government that has been putting obstacles in the way of resolving the conflict. The latest obstacle to delay this referendum indefinitely has been the introduction of 76 000 appeals to the United Nations from possible voters in the referendum on Western Sahara.
If obstacles continue to be put in the way, we may be responsible for a more serious conflict.
Some people are shocked that the Sahrawi people are now saying they are left with no alternative but to take up arms again. I am not shocked. I can understand it. It is a solution nobody wants, of course, but it is one we are forcing them into.
Mr President, the European Union - and Parliament within it, of course - must strive to avoid a new conflict in an area which is already troubled enough. We do not want Western Sahara to become another East Timor, Mr President,
Mr President, ladies and gentlemen, there are circumstances which make Western Sahara a highly topical issue and they are relevant this evening. The first is the United Nations Security Council' s urgent resolution of 29 February, which agreed to extend the MINURSO mandate to the end of May. Secondly, there is the food crisis facing the Sahrawi refugees in the desert camps.
Mention must be made of serious incidents which have recently occurred in the occupied territories of Western Sahara, where pro-referendum demonstrations have been suppressed by the Moroccan authorities. Mention must also be made of the visit the Maghreb Delegation will be making to Morocco next week and the King of Morocco' s favourable attitude to the European Parliament visiting the territory of Western Sahara for the first time.
The instability that could become endemic in this part of Africa could affect some of the outermost Community regions, like my region, the Canary Islands. Our citizens want a peaceful solution to the conflict in Western Sahara and they want the Sahrawi people to hold the referendum under conditions of freedom, transparency and equality.
And finally, one of the objectives of the European Union' s common foreign and security policy is the maintenance of peace and the strengthening of international security. And here the High Representative for the CFSP, Mr Solana, ought to play a more active role in achieving adequate guarantees for the Sahrawi people through an active presence and direct participation in the stages of the peace process and the referendum.
That is why we support the motion for a resolution.
Mr President, first we must express our concern for the Sahrawi people, many of whom have experienced long years of exile and suffering. Solving their problem means respecting the deadlines for holding the referendum that has been postponed again and again. If there were to be another postponement it would seriously aggravate the problem.
Stability, security and peace in the Maghreb region depend on this referendum taking place. For the referendum to lead to the fulfilment of those objectives, however, the preparatory work must be done with great care, especially the correct compilation of the full electoral roll, which has still not been achieved, and strict fulfilment of the criteria governing its compilation must be insisted on.
The European Union must fully assume its role of mediator in this process, which is important not just for the region itself, but also for the whole of Europe, and especially for certain countries. It must carry out that role by, amongst other things, supporting the decisions of the United Nations and ensuring that the process reaches a conclusion in total transparency and with maximum guarantees, complete probity and respect for democracy.
Mr President, after the vote in East Timor, the process of self-determination in Western Sahara is the last one outstanding in the world. But it is a process of self-determination which grows more complicated by the day, as highlighted last week by news of the repression taking place in the occupied territories of Western Sahara.
On the proper conclusion of this process of self-determination depend the stability, peace and indeed the economic integration and development of the whole Maghreb. I would even say that the transition to full democracy apparently under way in the Kingdom of Morocco also depends on it.
From our point of view, the culmination of the process of self-determination in Western Sahara lies in the application of the peace plan from the United Nations and the Organisation for African Unity. And the core of that peace plan is precisely the holding of a free and fair referendum on self-determination, in which voters can make their choice without any kind of pressure.
In spite of the efforts of the United Nations, in spite of MINURSO, in spite of the progress that has been made in compiling the electoral roll, the referendum keeps being postponed virtually sine die. Of course, the delay of the referendum is essentially the responsibility of one of the parties, which is failing to finalise acceptance of the terms under which the said referendum is to take place.
For that to happen, for self-determination to become a reality in Western Sahara in the short term, the available instruments must be used: the Houston Agreements and the efforts of James Baker. Direct dialogue between the parties is essential. The Kingdom of Morocco and the Polisario Front must restore the direct dialogue which existed at the end of the 1980' s and which led to the Houston Agreements.
The European Union should make it a priority to help keep that process going, to help it succeed. Regrettably, the Union has not acted in the most appropriate way up to now. Much has been said, but little has actually been done. The most important point in the resolution we are going to adopt here today is the European Parliament' s call to the Council to take common action, as provided for in the Treaty on European Union, on Western Sahara. And that means statements and instruments, making all the instruments we have at our disposal available to help bring this process of self-determination to a satisfactory conclusion, assist Mr Baker, support the United Nations, call on the parties to respect the terms of the international resolutions and set in motion essential humanitarian cooperation. That is how we can contribute to achieving a priority objective: peace in the Maghreb. Self-determination in Western Sahara is essential for that.
Mr President, I should like on behalf of my Group to voice our serious concern at the current situation in the Western Sahara to the European Parliament and, more importantly, the Commission and the Council. The constant postponement of the referendum on the future of the Western Sahara is unacceptable. A state of emergency reins in the occupied areas. At least 56 people have been arrested, including 27 women, for fighting for the right to self-determination.
We call on the government of Morocco to stop repression, lift the state of emergency and permit freedom of expression. We call on the Council of the EU to vote on joint action which will enable the peace plan to be duly implemented without delay. The previous involvement of the personal envoy of the UN Secretary General, Mr James Baker, should be used for further mediation work in a bid to implement UN Security Council Resolution No 1292/2000.
We urge the Commission of the EU to ensure immediately that the people in the refugee camps have a secure supply of food. The supply situation has deteriorated dramatically. All the stocks of basic foodstuffs have been used up. According to information from various NGOs, food has been rationed since December and various countries have withdrawn bilateral aid. The World Food Programme relies on the EU; as a result, ECHO must now provide 80% of the food aid originally intended as supplementary aid.
The Council and the Commission must therefore immediately exert pressure on the UN to improve the food situation. The Commission must set up a financial safety fund for the next three months. Is it right that, due to staff problems at ECHO and the lack of a new global plan, no food aid is being supplied at present? Anything approved today will not be implemented until next August at the earliest, but people cannot be left without aid for such a long period unless they are supposed to starve to death.
We had a similarly dramatic situation a year ago in East Timor. A referendum was held. A state of emergency followed. Only then did international aid react; no preventative action was taken in order to avoid conflict.
That is why we call on the Commission and the Council to act before it is too late.
Mr President, to begin with, I want to agree with most of what has been said in this regard, especially by my colleague, Mrs González Álvarez. I also want to take the opportunity to appeal to the Council. As I understand it, Portugal does not intend, during its presidency, to take any initiatives on this issue. I would therefore appeal to France do so in the course of its own forthcoming presidency and, last but not least (and if nothing has happened by then), to my own country, Sweden, to take measures during its own presidency with a view to achieving a peaceful resolution of this conflict after all these years.
I am also particularly glad that Commissioner Nielson is present here today. I hope that we shall be able relatively soon to have a meeting in connection with what was stated here in the European Parliament by German aid organisations the other day, namely that refugees in the camps are in danger of starving and that infant mortality and deaths in childbirth have already increased by an alarming amount in recent months. ECHO has assumed the major responsibility of constantly providing for the refugees and, whenever this organisation wavers, the voluntary organisations are left powerless. They have ceased to provide aid and there is no effective coordination.
I really would appeal to Commissioner Nielson to act quickly. I would also appeal to the chairman and members of the Committee on Budgets to deal with this issue quickly. I cannot think of anything worse than languishing for 25 years among the sand dunes and being taken in by referenda year upon year, only then to starve to death.
Mr President, the Western Sahara issue is, unfortunately, familiar. It is one of the few legacies of colonialism still surviving in the year 2000. Morocco is not complying with the United Nations resolutions. A referendum should have been held years ago, as it was in other countries such as East Timor, Latvia and other places where the right to self-determination has been exercised.
The position of the European Parliament has always been to support, not the independence of the Sahrawi, but the right of the Sahrawi people to freely express their views. Even today, this right is still being suppressed, under various different pretexts. Meanwhile, the situation of the Sahrawi people has become serious: even their physical survival is under threat. In spite of this, they have kept up good relations with Morocco, continuing to conclude trade agreements in various different fields - from fisheries to citrus fruit - while the violation of human rights and of the right to self-determination is being completely disregarded.
I therefore call for all possible steps to be taken to ensure that the right to self-determination of the Sahrawi people is recognised, if necessary through the cooling of relations with Morocco, which, moreover, has already spent too much money fighting this principle.
Mr President, the peace process in the Western Sahara initiated and led by the Secretary-General of the United Nations looked promising. The eligible voters were identified thanks to the effective UN mission, MINURSO.
But the Moroccan Government has artificially stepped up the number of appeals concerning voters, a clear sign that it wants to prevent the holding of the referendum on self-determination. Nor has it confined itself to these delaying tactics. In recent weeks it has embarked on violent repression of the Sahrawi people, in the form of arrests, disappearances and the introduction of a real state of siege in the occupied territories.
In its motion for a resolution, my Group reaffirms the right of the Sahrawi people to self-determination and calls on Morocco to call an end to all forms of repression and to apply in full the Houston Agreements to which it has subscribed. The United Nations must do its utmost to ensure that the referendum is held before the end of 2000. I call on the Council and the governments of the Member States, in particular France and Spain, to stop being so accommodating vis-à-vis the Moroccan authorities and to involve themselves more actively in the success of the peace plan and the holding of the referendum, for that is the most appropriate democratic means of achieving a peaceful and lasting settlement of the conflict in Western Sahara.
The Commission is closely following developments in the implementation of the UN Security Council' s plan to settle the Western Sahara conflict. Like the Member States of the European Union, it wholeheartedly supports the efforts of the UN Secretary-General and his personal envoy, Mr James Baker, to find a just, equitable and lasting solution for the Western Sahara. The Commission is aware that the organisation of the referendum is currently affected by problems with the finalisation of the list of voters and it hopes that Mr Baker' s visit to the region will bring the desired breakthrough.
As for humanitarian aid, the Commission channelled more than EUR 61 million through NGO partners to provide Sahrawi refugees in the Tindouf region with food, medical and sanitary aid between 1993 and 1999, and even though the circumstances for delivering humanitarian aid in this case are quite difficult, this will not stop us from continuing our support.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place today at 5.30 p.m.
Mozambique
The next item is the joint debate on the following motions for resolutions:
B5-0244/2000 by Mr Miranda and others on behalf of the Confederal Group of the European United Left/Nordic Green Left;
B5-0251/2000 by Mr Queiró and Mr Ribeiro i Castro on behalf of the Union for a Europe of Nations Group;
B5-0254/2000 by Mr van den Bos on behalf of the Group of the European Liberal, Democrat and Reform Party;
B5-0263/2000 by Mrs Carrilho and others on behalf of the Group of the Party of European Socialists;
B5-0276/2000 by Mr Rod and others on behalf of the Group of the Greens/European Free Alliance;
B5-0279/2000 by Mrs Maij-Weggen and others on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats
on the floods in Mozambique.
Mr President, we are all aware of the tragic situation in Mozambique, and it is a matter of the utmost urgency to provide the necessary aid so that the government can respond to the most urgent needs of its people and succeed in reconstructing the vast regions where destruction has been almost total. It is essential that the Commission and the Member States commit themselves decisively to all the support actions, including financial aid for materials and equipment, technical assistance for mine-clearance in the areas of the country where this problem still applies, support for holding an International Conference to mobilise as much emergency aid as possible and obtain the economic resources necessary for the recovery of Mozambique' s economy, which has been so cruelly affected by the floods.
It is equally important that all the countries cancel Mozambique' s debt in full so as to facilitate its recovery. We therefore call for total commitment in active solidarity with Mozambique from everyone, including this Parliament, because we think it is important to send a delegation so that Members can find out more about the situation and the country' s reconstruction process.
Mr President, ladies and gentlemen, in our mind' s eye we can still see the tragic pictures from Mozambique, the results of a rare sequence of extremely harsh natural events. We are also very much aware of how slow the response to this massive disaster has been. We regard the resolution we will be voting on today as the continuation of an emergency debate which took place at the mini-session in Brussels immediately following these events. We concur with all the points mentioned here: the need to keep on mobilising resources for the rescue and relief of the people who have been displaced, to carry out an inventory of the effects of the crisis as a whole and to coordinate and unite efforts to prevent the foreseeable health consequences, replant farm crops and reconstruct the country.
But we alone should not bear the blame for the delay. We should also be wondering what other countries in other continents are doing. What about India and Pakistan, which have substantial resources and large communities resident in Mozambique? And what are the nearby African countries doing? Angola, for example, has powerful armed forces which could have given valuable assistance, or Zimbabwe, just next door, or Nigeria, which has an operational air force. These questions must also be asked given the imminence of the approaching European Union/Africa Summit, so that we can communicate better on this issue out of common concern for solidarity.
I must also say that we are sensitive to the issue of external debt forgiveness, but we identify more with the text set out in the joint resolution. As a Christian Democrat, I am sensitive to the appeals of the Catholic Church in this jubilee year for positive handling of the external debt of the third world as a whole. But we need to make a distinction between the different situations of many African countries. There are cases where the fortunes accumulated by the leaders of these countries would be enough to pay off their external debt, so these are sensitive issues which need to be carefully considered. We know this is not the situation in Mozambique, as poor as the country may be. However, we think the wording of the joint motion for a resolution is correct, and I must say right away that we agree with the position taken by the Portuguese government, which is to immediately write off half of Mozambique' s external debt.
Mr President, the media have portrayed a distorted image of the disaster which struck Mozambique. Whilst the world witnessed scenes of desperate people on rooftops and in trees, aid had already got under way off camera. At least gripping images have a mobilising effect on public opinion and provide a strong base for aid. But the other side of the coin is that disasters which do not reach the news, to all intents and purposes, do not exist. This is why it is essential that international aid is not led by the media but only by the people in need.
According to the organisations involved, despite everything, aid has got under way relatively quickly. This may be true, but this does not apply to the primary rescue operations. It was not the Commission which was responsible for this, but the governments. Aircraft, helicopters, food and medicine must be available on demand and at a moment' s notice. And I mean literally at a moment' s notice. The waiting period should only be determined by the distance involved, not the red tape. There is a need for much better cooperation between the aid organisations and the armed forces to this end.
It is commendable that Commissioner Nielson travelled to Mozambique so quickly. I would be interested to hear about his trip and what he thinks of the criticism of the government? And what about the criticism concerning coordination? The 25 million aid package is sufficient for now, but will need to be increased at a later date.
Mozambique has now entered an extremely difficult phase. Diseases must be kept at bay, the landmines littering the area must be cleared and re-housing schemes must be established. For many Mozambicans, the misery is only just starting, now that the media have packed up and moved on. It is therefore up to us, Parliament, the Council and the Commission, to closely monitor the victims ourselves.
Mr President, Commissioner, we are all still wondering how this could have happened. The fact is, international mobilisation was slow and initially inadequate with the exception of immediate aid from neighbouring countries, notably South Africa, and only at the beginning of March did significant international support begin to flow in.
The first point to note is that the international organisational structures necessary to deal with such disasters do not exist, because where the technical resources do exist, they exist within each country' s armed forces and security forces, forces prepared for search and rescue operations. We do not yet know the final toll for this disaster. But we do know that some two million people have been affected, we do know that at this moment there is a calamitous lack of drinking water, and we do know there are an estimated one and a half million anti-personnel mines left in the country and many of them have been dragged onto farmland and highways that had already been cleared of mines.
It is now a question of rebuilding the country. Mozambique is a country martyred by a colonial war conducted by a government which, in Portugal, also oppressed the Portuguese people until the liberation of 25 April 1974. It was torn apart until a few years ago by a bloody civil war, but is recognised internationally as being exemplary in the way it has established itself on the path of economic, social and political development.
First of all, we must provide relief and restore hope to the people of Mozambique. The shock must be absorbed and the economy relaunched. We can now welcome the international mobilisation which is under way and the President of Mozambique himself has already expressed gratitude for the extent of the aid. As for the European Union, it must take a leading role. For one thing, the Paris Club has the capacity to contribute effectively in material terms, and in fact it has just taken the decision to suspend debt servicing until a global agreement is reached on total cancellation. In our opinion, the countries of the European Union should act rapidly to achieve this.
In addition, in cooperation with the local authorities and other countries and organisations, particularly the United Nations, the European Union can make a serious effort to organise and support the reconstruction of Mozambique. Let us work towards that, let us strongly support the international conference on the reconstruction of Mozambique due to be organised by Canada. Let us work to ensure that the international community is able to build up the resources needed for rapid reaction to grave humanitarian disaster situations. Let us, in the European Parliament, ensure that the European Union plays its part.
Mr President, we all know that the consequences of the tragic flood disaster in Mozambique would have been less serious if the more developed countries, and especially the countries of the European Union, which has a special responsibility for the former Portuguese colony, had reacted immediately by sending the necessary resources, especially helicopters, to help the population. For days there were only seven helicopters trying to bring those people the aid they need, while governments remained silent and the whole world looked on, anguished and appalled.
The European Union must never behave like this again. To make what amends it can, it must now provide Mozambique with all the aid necessary to combat disease, feed the people and reconstruct the country materially, if necessary, going beyond the restrictive and anti-European limits laid down in the selfish budget agreements of Agenda 2000.
In particular the Member States must cancel their share of Mozambique' s external debt.
Mr President, the recent floods in Mozambique, followed by the hurricane, have thrown the country into complete disarray, at a time when it was just about recovering from the political atrocities of the past. It is sad that this should happen to one of the world' s poorest countries as well. Unfortunately, aid got under way relatively late in the day, at least according to the reports. Those images of people perched on rooftops and in trees, which were transmitted across the world, have naturally caused questions to be directed at the international community and the NGOs regarding the speed of action required to alleviate the worst of the emergency situation. Moreover, the world also witnessed how quickly South African helicopters were on the scene and how they saved a few thousand people as a result. I think it would be fitting to pay tribute to them for these efforts.
Meanwhile, we have heard from Commissioner Nielson that a great deal more was done than was made known. We appreciate the fact that he travelled to Mozambique in person to assess the situation and to see what the EU could do in the way of aid. In my opinion, the programme which has now been drawn up in conjunction with the Mozambique government is a sound one, also because it is phased. It will first address emergency aid, then housing and infrastructure and after that structural aid in order to get the affected areas back on their feet. The funding which has been set aside for this project is considerable. I have heard that the international community has put one hundred million on the table in the meantime, and that the EU has made a disproportionate contribution to this. Moreover, I heard this morning that debts have most definitely been deferred but that it is to be examined how this will be dealt with in future. It would be good, of course, if these debts were actually suspended, for then the Mozambique government could use the funds for this purpose.
Mr President, I am left with an uncomfortable feeling. The images which have been broadcast obviously do not reflect reality. Mr Van den Bos has also pointed this out. This means that the European Commission should consider whether the international intervention power which Mr Solana is busy setting up should not be supplemented with a kind of European intervention power for humanitarian aid, which acts quickly and which can also inform the media quickly on the work that is being done. The images were inadequate, the disaster is very sad indeed, but the European Union did not stand idly by, as was suggested. We most definitely provided support. I think it is only fair to clarify this here.
Mr President, rarely has the European Parliament devoted its attention to a natural disaster in circumstances so dramatic and so deserving of our support. It is not just the extent of this disaster, and its expression in terms of the number of dead, communities stranded, children with nothing to eat, the destruction of homes and property, or the belated aid many have spoken of today, that arouse our sympathy. It is the irony of a people who, after securing their independence and surviving a war, had the ability and intelligence to choose peace and democracy, and began to rebuild their infrastructure and pursue development, only to be met with a natural tragedy of these proportions, forcing it to start all over again in many areas.
The strengthening of humanitarian aid, debt forgiveness for one of the poorest peoples in the world and the holding of the international conference provided for in the resolution, which I hope we will approve, is the least we can do for these people who will never give up their African journey towards peace, democracy and development.
As you are aware, I visited Mozambique on 2 and 3 March, together with the Portuguese State Secretary, Mr Amado. We were able to visit some of the flood-affected areas, including the Chaquelan settlement where more than 28 000 people were already at that moment being assisted, thus witnessing at first hand the consequences of the flood disaster, and also witnessing the immediate effect of some of our assistance.
From the onset of the crisis the Commission has addressed the consequences of the floods in Mozambique in a comprehensive manner. We have directed our attention to the following areas of concern: immediate relief, resettlement, rehabilitation, macro-economic stability and long-term development.
On the rescue, search and recovery phase: the situation is that the Commission does not have instruments that are geared to this type of intervention. Member States have the logistical capacity which is needed for these kinds of activities. For the relief emergency aid and resettlement phase, the Commission has approved two ECHO decisions for a total of EUR 2.7 m for Mozambique, and we are preparing a third decision for EUR 5.5 m. These cover food aid, water and sanitation, essential relief items as well as the small-scale rehabilitation of essential health infrastructure and preparation for cholera epidemics. In addition, EUR 1.4 m from the food security budget line have been made available locally to the delegation and the government of Mozambique. The Commission is planning to fund the delivery of seeds and tools to the peasants to promote replanting as soon as the flood-waters recede. In addition to the action already funded in Botswana, the Commission is currently carrying out a humanitarian need assessment in Zimbabwe, Zambia and Madagascar.
Turning to the rehabilitation phase, during my visit I announced an initial amount of EUR 21 m in additional funds from the development budget, of which 5 to 10 m will come from the NGO co-financing budget line and the balance from redistribution of earlier EDF funds. The Commission is insisting on the need for reinforced coordination with the government around the shared comprehensive reconstruction framework. A donor core group is meeting every week in Maputo with the government at ministerial level. The EU presidency and the Commission delegation are members of that group. The Commission intends to contribute to the preparation of the international donor conference that will be convened probably by the end of April. The Commission will provide its funding for the rehabilitation requirements in strict coordination with EU Member States and the other donors.
As to macro-economic stability and long-term development: proposals intended to help Mozambique maintain macro-economic stability are currently being appraised by the Commission with the government and the World Bank. Additional resources, up to EUR 15 m, could be made available. To maintain the rapid growth achieved by Mozambique in recent years, pre-disaster levels of cooperation will be maintained and stepped up. This will result in disbursements for this purpose estimated at EUR 150 m this year as compared to EUR 100 m last year. Within the framework of the Community we will contribute EUR 1 bn for debt relief to ACP countries. Within this, Mozambique figures among the retroactive cases and will be eligible for debt relief under the enhanced HIPC initiative this year.
Concerning coordination with other donors and aid agencies: the Mozambique government, in conjunction with the UN Office for Coordination of Humanitarian Assistance (OCHA), provides the principal platform for coordination of rescue and relief as expressed in the consolidated appeals they have made. This local ownership of the coordination process should not be challenged by outside donors, at least not as long as it works reasonably well, and this - the UN organisations in Maputo informed us - is in fact the case.
Constraints have been identified in this terrible disaster case. The magnitude and sudden onset of the flood disaster in Mozambique has left the Commission, as well as Member States and other donors, with the question of whether relief response could not have been speedier, as has also been pointed out in this debate. I am at present seeing how we can overcome these constraints to humanitarian assistance in order to provide assistance from the Community even more quickly and efficiently than at present. But it should not be forgotten that this was actually a catastrophe that had many surprising elements, nor was it particularly easy for Member States to mobilise and deploy very sensitive and difficult hardware such as helicopters with extreme rapidity. This is not easily done.
Finally, I would like to emphasise the figures concerning the international response. The overall figure of funding for this disaster now stands at about EUR 109 m globally, of which more than EUR 91 m come from the Commission and the EU Member States. It has already been said in this debate that the European response has, relatively speaking, shown that Europe actually cares. In money terms we have contributed quite well. This is not the whole answer to the problem, and we will continue to find better and quicker ways of responding.
Thank you very much, Commissioner Nielson.
We all hope that our aid really will help the people get over the worst of it.
The debate is closed.
The vote will take place today at 5.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Presidential elections in Peru
B5-0252/2000 by Mr Marset Campos and Mr Jové Peres on behalf of the Confederal Group of the European United Left/Nordic Green Left;
B5-0255/2000 by Mr Di Pietro on behalf of the Group of the European Liberal, Democrat and Reform Party;
B5-0264/2000 by Mr Medina Ortega and Mr Fava on behalf of the Group of the Party of European Socialists;
B5-0270/2000 by Mr Lipietz and Mr Knörr Borrás on behalf of the Group of the Greens/European Free Alliance;
B5-0280/2000 by Mr Salafranca Sánchez-Neyra on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats
on the electoral process in Peru.
War crimes in Chechnya
B5-0245/2000 by Mr Markov and others on behalf of the Confederal Group of the European United Left/Nordic Green Left;
B5-0256/2000 by Mr Haarder and Mr Väyrynen on behalf of the Group of the European Liberal, Democrat and Reform Party;
B5-0261/2000 by Mr Oostlander and others on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats;
B5-0265/2000 by Mr Sakellariou and Mrs Krehl on behalf of the Group of the Party of European Socialists;
B5-0271/2000 by Mrs Schroedter and others on behalf of the Group of the Greens/European Free Alliance
on violations of human rights and humanitarian law in Chechnya.
Freedom of the press in Serbia
B5-0247/2000 by Mrs Morgantini and others on behalf of the Confederal Group of the European United Left/Nordic Green Left;
B5-0257/2000 by Mr Haarder on behalf of the Group of the European Liberal, Democrat and Reform Party;
B5-0266/2000 by Mr Swoboda and Mr Sakellariou on behalf of the Group of the Party of European Socialists;
B5-0273/2000 by Mr Lagendijk and others on behalf of the Group of the Greens/European Free Alliance;
B5-0281/2000 by Mr Oostlander and others on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats
on freedom of the press in the Federal Republic of Yugoslavia.
Situation in Iraq
B5-0268/2000 by Mr Naïr and Mr Sakellariou on behalf of the Group of the Party of European Socialists;
B5-0282/2000 by Mr Buttiglione on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats
on the situation in Iraq.
Situation in Jammu and Kashmir
B5-0250/2000 by Mr Swoboda on behalf of the Group of the Party of European Socialists;
B5-0258/2000 by Mrs Lynne on behalf of the Group of the European Liberal, Democrat and Reform Party;
B5-0283/2000 by Mr Elles and others on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats;
B5-0285/2000 by Mr Messner and Mrs Maes on behalf of the Group of the Greens/European Free Alliance
on the situation in Jammu and Kashmir.
Presidential elections in Peru:
Mr President, the violation of human rights in Peru is another case in the long list of cases occurring in Latin American countries with the connivance of a complacent United States.
The coming elections offer no democratic guarantees, so it is up to the European Union to act as a reference point in ensuring that the citizens of Peru and the democratic parties of that country receive those guarantees.
In view of what is going on in that country, and in Colombia, Mexico, Ecuador and elsewhere, it seems appropriate for the European Union to establish a permanent human rights observatory for Latin America.
It is not just the euro which must compete with the dollar; our ethical and political human rights principles must replace the old backyard and gunboat policy the United States is pursuing in the area.
Mr President, Peru has had quite a troubled constitutional life with frequent incursions by the military into civilian life.
After democracy was restored, as a result - certainly - of the activities of the Shining Path terrorist organisation, the democratically-elected President of Peru, Mr Fujimori, carried out a government coup by dissolving Parliament and drawing up a constitution made-to-measure for himself as President.
The European Parliament has already had occasion to condemn this type of action by President Fujimori.
President Fujimori has obviously re-established a degree of calm, if one can call it that, in Peru. But he has continued to keep himself in power by authoritarian means. In fact I would say that, for many, President Fujimori is no more than the civilian representative of military power exercised indirectly.
Yes, there are still elections in Peru, there are political parties, there are means of communication and there are certain guarantees. But the guarantees are not complete. The proof is that three judges from the Constitutional Court were removed for opposing his re-election plans. That means the guarantees are not complete. There is no independence of the judiciary or of the legislature.
Secondly, Peru recently withdrew from the jurisdiction of the Inter-American Court for Human Rights, and I think that is a very bad sign for a country. I think we should ask the Government of Peru to review that decision.
And thirdly, there is still military action going on inside Peru at this moment, frequently creating difficulties for democracy.
Remember that, as a member of the Andean Pact, Peru is bound to the European Union by a democracy clause and the European Community, or more specifically the Community institutions, has a certain responsibility by virtue of that democracy clause to call for the electoral process in Peru to be adapted, as far as possible, to certain essential democratic requirements.
Mr President, as a member of the Group of the Greens/European Free Alliance and also as a Member of the European Parliament from the Basque Country, a land which has supplied a fair number of emigrants to Latin American countries, I want to express my solidarity with all those who fight for human rights to be upheld - not only in Peru, but throughout the world. And I want to denounce the situation that exists in Peru, a situation which is due not just to the complacency and connivance of the United States, as has been mentioned here, but also to that of plenty of other countries, including European ones, and the hypocrisy which reigns over international politics.
It is well-known - and there is the Carter Foundation report - that access to the media must be provided as soon as possible, media bias must be ended, harassment of candidates and observers in local elections must be ended, improper use of public funds for electoral advantage must be exposed, there must be transparency in electoral administration and access for all parties to the elections and the rights of independent electoral observers must be guaranteed. In this respect, the reference just now to a permanent human rights observatory for Latin America seems to me entirely appropriate.
Mr President, on 9 April the Republic of Peru will be holding presidential elections and legislative elections to elect the 90 members of Congress.
As has already been mentioned, the European Union maintains relations with Peru in the context of the cooperation agreement signed with the Andean Pact, in force since 1998. That agreement has borne fruit and the European Union is Peru' s principal economic partner and also its leading investor, having invested - together with the Member States - over USD 6 500 million in the last seven years.
United with the Republic of Peru in this context of friendship and cooperation, we trust that the coming presidential and legislative elections will be held in a fair and transparent manner, in accordance with universally recognised principles, and that they will serve to consolidate and deepen the rule of law and the democratic maturity of the Peruvian institutions. We hope all the political parties will be able to take part in these elections freely and on equal terms.
From 1980 until barely two months ago, there were regions in Peru under the control of the armed forces, due to the insecurity generated by the terrorism of Shining Path, which cost Peru - and this is the worst thing - 25 000 lives in the last fifteen years and losses of over USD 30 000 million.
In October 1998, the peace treaty was signed with Ecuador, ending a conflict which had been another reason for the presence of the armed forces in the frontier zones. Since then efforts have been made to re-adapt and re-organise the armed presence and, in our opinion, that must be continued.
Mr President, I would not want to close without mentioning the fact that, regardless of Peru being a signatory to the American Human Rights Convention, we are concerned about its withdrawal from the jurisdiction of the Inter-American Court for Human Rights. So we would like to take specific advantage of this debate to ask Peru to review its decision and once again join in that work and accept the jurisdiction of the Convention.
War crimes in Chechnya:
Mr President, our primary duty in the struggle to protect the civilian population, refugees and prisoners of war in Chechnya is to do everything to finally bring the war in Chechnya to an end. This should also be uppermost in the mind of the parliamentary delegation due to travel to the war zone over the coming weeks. Only a political solution to all the issues connected with the conflict and reconstruction of the region will guarantee a change in the awful situation faced by the people in the towns and villages which have been destroyed, in the refugee camps and in the prisoner of war camps.
I should also like to warn against judging just one side and apportioning blame solely to the Russian side. It is clear, including from the report by the Council of Europe delegation, that human rights have been violated and war crimes committed by all the warring factions. They must be investigated and the guilty must be called consistently to account. But we should also give the competent Russian authorities the chance to do this themselves.
Mr President, we had a welcome visit yesterday to this Parliament from a delegation from the CIS Parliamentary Assembly. This gave us a unique opportunity to discuss Russia' s war with Chechnya face-to-face with other Parliamentarians. These visitors appealed to us to understand that, in their words, Russia was fighting against terrorism and was not waging a real war, and that this fight against terrorism had been exacerbated by outside arms flows and training camps sponsored by predatory nations jealous of Russia' s power.
We responded. Russia is a member of the Council of Europe, and even her need in terms of security to protect her citizens internally from outside assault could not absolve her from her responsibilities under international conventions. I put the point that the containment by Russia of arms flows from Russia would be a very welcome step forward in terms of shared efforts to combat terrorism.
There are, however, two sides to this political tale of war and suffering, and I think we must seek more strongly to understand the causes of conflict between Russia and Chechnya, so that we can help to stem the flow of human blood more quickly another time. I suggest no sanctions, no economic sanctions against Russia should be considered at this time. We have a duty, now that the war is almost over, to have access to victims and to give aid for rehabilitation.
Mr President, I must contradict Mr Markov quite categorically. It is not apportioning blame to one side to talk of the genocide committed by Russia against the Chechen people, as Lord Judd does in the report by the Parliamentary Assembly delegation of the Council of Europe. Of course, both sides are guilty of infringements, but Lord Judd' s diagnosis is pretty unequivocal: genocide. That is reason enough not to ask Russia to investigate infringements and war crimes. It would be highly unusual to ask the murderer to investigate himself and we need international bodies to do this. What we need is the international criminal court and we must bring those responsible to justice. Of course, we must call on the Russian authorities here but we too must become more involved than previously, because this is not a simple internal matter of state; it is a question of human rights violations on a massive scale in an area subject to the Human Rights Convention of the Council of Europe, in an area subject to the system of rights and values of the OSCE. We seem to keep forgetting that the Chechen government was elected under the supervision of the OSCE and that we also need to intercede for this legitimate Chechen government, except that we cannot find this government today, because its representatives are holed up in the mountains fighting for their very survival. That is why I warn against a pseudo balanced approach.
Naturally, we must condemn infringements on both sides, but we should not confuse the perpetrator of genocide with his victims and that means that we must take good care not only to provide humanitarian aid - that must be done and it is high time that something was done by the EU here - but also to ensure that a political solution is found to the conflict. A political solution to the conflict cannot be enforced using the arms of the Russian army, because then the war will just keep breaking out in new forms as guerrilla war or as terrorism or as some other form of underground war. So we need to ensure that a negotiated solution is reached with the elected representatives of the Chechen people.
Today we discussed the right to self-determination in the Western Sahara; I should like to point out that the Chechen people also has a right to life and we must safeguard the Chechen people' s right to life, either jointly with Russia or on our own. We have not yet reached that point, but we did hear how Russian society is currently becoming more radical from an expert this morning.
We interceded for the release of the Russian journalist Mr Babitsky. He was due to visit the European Parliament today and give us an eye witness account of the situation in Chechnya, but he was not allowed to leave Russia. He was not allowed to come to Strasbourg because the Russian authorities are frightened of the free and open report of an independent journalist who looks at both sides critically and wished to throw some light on the truth here and reveal the genocide being committed against the Chechen people. It is a scandal and we cannot accept it. Freedom of the press for Russia is also a service to the Russian people.
Mr President, it would seem that a war that was started to end terrorism is turning into a situation where a new terrorism is just starting. It seems to be becoming a permanent phenomenon in the region. We have condemned the Russian action over the recent months in five separate resolutions. There has been a certain amount of one-sided thinking in them here and there, which has not made them any more effective. For example, the idea to use the TACIS programme as a sanction will only lead to ordinary people suffering and has not deterred the Russian government in their policy.
The extension of the war and terrorism is a major threat to us all. For that reason, we need a Caucasus peace conference, because these problems are not confined to Chechnya. Secondly, the human rights situation is intolerable, and we therefore need a proper investigation into violations of human rights by all parties. In addition, speedy and unhindered access to the area on the part of relief organisations must be guaranteed once and for all. Thirdly, the war must be stopped and talks begun. And fourthly, Russia' s active participation in the work against international terrorism and the illegal arms trade is essential.
Finally, the principal rule with respect to refugees is that they should be helped near to where they live and helped to return to their homes. We should be reminded, however - so as not to be too sanctimonious in all of this - that when Chechen refugees turned to us for help we did not receive them in our own countries as we did on such a large scale with Kosovo. In this we recognise the short-sightedness of our own policies.
Mr President, ladies and gentlemen, we know that Russia' s international standing has been seriously damaged by the Chechen war. A full investigation of human rights violations involving international observers is also in Russia' s political interests. Except that the Russian government does not appear to be totally convinced of the fact. How else are we to interpret the fact that the UN envoy Mary Robinson was not granted access to Grozny and the filtration camps.
The agreement which has now been brokered with Mr Kalamanov by the human rights envoy of the Council of Europe, Gil Robles, is a step in the right direction. But it will only continue to be credible if the two Council of Europe envoys really can work independently and move freely and independently around the country. We reject and shall not accept any unilateral interpretation of the agreement by the Russian government. If it should come to the point that the Russian government fails to keep to this agreement, the Member States of the European Union must bring intergovernmental proceedings against Russia before the European Court of Human Rights and ensure that there is an international investigation of the human rights violations, and I cannot but support Mr Paasilinna. We too are required to put a halt to the expulsion of refugees in our countries, as the German government has done. We too are required to grant Chechens political asylum in our countries. It would make a great deal of sense if the proposals by the German government were adopted by all the Member States.
Mr President, although this does not mean that I approve of the policy of the Chechen nationalist leaders, I wish to say on behalf of my colleagues and myself, that we are disgusted at the vile deeds the Russian army has committed in Chechnya. This is a despicable war, whose prime victims are the people of Chechnya, but also the young Russian soldiers.
We are also appalled, however, at the attitude of the western powers, in particular the European ones. The British Prime Minister' s recent visit to Moscow, the way he toadied to the butcher-in-chief Putin, reflect the general attitude of the western powers. What public opinion sees is a few declarations condemning certain aspects of the war in Chechnya; what we are actually seeing is political and financial support for the Kremlin. Any western loans that have not been hijacked by the Yeltsin clan can thus be spent on pursuing the war against Chechnya.
Many of the parties represented here in Parliament form part of governments that are pursuing this policy of conciliation and support. Under those circumstances, the vote in Parliament can only serve as a fig-leaf for the hypocrisy of the European big powers and their profound complicity with the crimes the Russian leaders have committed in Chechnya.
Freedom of the press in Serbia:
Mr President, having access to independent media in the context of an open and free debate is one of the most important cornerstones of a free and democratic society. This is something which the world' s dictators have always known. All societies and all States which stifle their own press are after one thing only: to silence debate and to extinguish the vital spark of democracy, which is to say the open and free society.
This is now happening every day in Serbia. The few independent TV and radio stations in Serbia are being harassed and persecuted in order finally to be closed down entirely. Dissenting voices are silenced. A desperate, dictatorial leader is oppressing his own people. Mr Milosevic is threatening Montenegro, attacking the weak opposition in Serbia and infiltrating Kosovo. Mr Milosevic and his fellow criminals must be removed. Democracy must be saved.
I therefore want to ask Commissioner Nielson what he and the EU are doing to ensure that Mr Milosevic is brought to justice before the International War Crimes Tribunal in The Hague. It is to the world' s shame that Mr Milosevic has not been tried in court for his war crimes and that he is allowed to continue his attacks upon freedom, peace, democracy and the free press.
The people of the Federal Republic of Yugoslavia are still living in terrible conditions, battered by their own government' s policy of homicide and suicide, NATO shelling and the embargoes of the international community. Any democratic opposition is difficult, not only because of suppression by the Serbian authorities but also because of the deprivation suffered by the whole of the population, for which the international community is partly responsible. The result is yet more conflict and violence.
Today, we want to express our solidarity with the journalists and democrats whose rights have been violated and declare our commitment to fighting the Milosevic Government' s suppression of the freedom of the press and the freedom of speech. The Serbian authorities are suppressing newspapers, independent radio stations and any radio stations which acknowledge opposition groups or parties. I would just like to mention the example of the Studio B operators who, in addition to being pressurised by heavy fines from the authorities, saw their equipment destroyed by hired masked vandals.
In this regard, an appeal has been made to the Serbian authorities, calling upon them to bring their criminal inquiries to a close in order to punish those guilty of crimes, to put an end to the increasing suppression and to amend the recent law limiting the freedom of the media. We call for economic support from the European Union for the independent press, but also an economic aid programme for Serbia, to assist the entire afflicted population and to help make it possible for the people of Serbia to at last live in peace and to elect a democratic government.
Mr President, I believe that we are all of one mind today as to how this topic should be handled and the way the media are being treated in Serbia. The situation in Yugoslavia is deteriorating by the day. In fact, it seems as if Mr Milosevic and his friends are playing a three-way game by means of which they are trying to deregulate anything which can possibly be deregulated.
Tension surrounding Montenegro is mounting. At Kosovo' s border, the situation is very unsettled and the regime in Belgrade is creating a climate in which large-scale accidents are likely.
The last few weeks have been marked by a series of repressive measures against the independent media. This ranged from high fines to direct intimidation. In addition, there is talk of a kind of internal isolation. It is increasingly difficult to enter the country. I experienced this myself a couple of weeks ago when I tried to attend a few conferences of opposition parties in Serbia. During that weekend, I was refused an entry visa whilst, two weeks prior to this, many international guests had been able to attend that bizarre conference staged by Milosevic. It shows that every effort is being made to keep out outside influences. There is also talk of curtailing communication by telephone, e-mail and keeping tabs on written correspondence. The government seems keen to remove the opposition from local authorities, where they have been entitled to be since the previous local elections.
The new regime can only win the new local elections, expected in May, if the opposition is, in effect, eliminated. I find this a dangerous game.
Consequently, we would like to see extensive protests against this media repression, but the EU should also look for ways to provide direct support to Serbia' s independent media. The latter is a vital lifeline for the opposition which will be mounting campaigns again this spring and which certainly deserves our support, also where the media is concerned.
Mr President, we have started a new round - the umpteenth - in Milosevic' s war against the free media. So much is clear. It seems to be heralding the elections in a perverse kind of way. The campaign has started and anyone who disagrees with him needs to keep their mouths shut. It is really unacceptable that elections will soon take place - allegedly formal, democratic elections - in a country where the opposition has first been left without any tool to express itself. It is a trademark of a totalitarian regime which knows all too well that free, independent media are a nuisance and pose a threat, even to a regime such as that of Milosevic. The EU' s support - on which we are probably all agreed - can roughly take two forms. It would be beneficial to support the media in the neighbouring countries: Croatia and a number of other countries have been mentioned. I am in favour of this. But it can never replace support provided to the media in Yugoslavia, in Serbia, media which deserve this support. The EU makes a difference. The EU has made a difference in the past with its support. It has an obligation to do this in future and should also be given the means to do this. This is fine within the framework of the new CARA programme, but it is also particularly important that this should happen in two weeks' time, in conjunction with the Stability Pact. At the finance conference on the Stability Pact, the European Union can and must commit itself to a number of programmes. The programmes are ready, the necessity is there; let us take swift and unambiguous action.
Mr President, whichever way we view the Balkans, in the light of recent atrocities or future events in terms of the Stability Pact, we always seem to come up against this horrifying character of Milosevic and his cronies, people who have a string of crimes against humanity to answer for and who should urgently be taken to the Court of Justice in The Hague. This crook, this old communist crook, is able to remain in power on account of his virtual monopoly of radio and TV and his oppression of any critical independent alternative, among other factors.
Various actions have been undertaken on the part of the European Union, such as providing independent stations with equipment. But now that one station after the other is being closed down, the EU will need to act again in consultation with the affected parties. We just heard that Mr Wiersma was denied a visa to visit the opposition in Belgrade. It is most peculiar that the European Union is not really aware that we too have this tool at our disposal and that, for example, we should, in fact, deny entry to the EU to the Serbian football hooligans in return, because they are people who take advantage of the Milosevic regime in the most shocking manner.
Now that the Stability Pact will be coming into its own, the help of the neighbouring states will provide a new and sound alternative, especially now that Croatia has experienced a political U-turn. Alternative reports can be directly provided via stations in Croatia and also in Montenegro. The Stability Pact can only succeed if Serbia is a democratic constitutional state, not before, and once the criminals have been brought to justice. As long as Milosevic and his friends can introduce laws which undermine the traditional human rights and human freedoms, as long as this is the case, the outlook for Serbia remains bleak. It is unfortunate that the internal opposition is so weak and so divided nationally. The European Union will need to look for powers in Serbia which are not driven by this blinkered nationalism but by values whose observance has also proved to benefit humanity in the European Union.
Mr President, we will gladly support our compromise resolution, especially once the GUE/NGL has pulled out.
Mr President, ladies and gentlemen, this is not the first time that we have debated the media in Serbia; we have been discussing this matter for years. We should remember that, in October 1998, once NATO considered that the first planned attack on Serbia in order to help the Kosovars was over, because Milosevic had allegedly given way and allowed unarmed OSCE observers into the country, that it was precisely at this point that this Information Act was issued and began causing so many problems for the independent media: and now we are looking at the result. It has become clear over the last two years that the media are being increasingly sidelined. But we have already said that.
How weak must the Milosevic regime really feel, given how it treats the media? Apparently he is terrified that the awful truth of his inhumane treatment of all Serbian citizens over the years, even against the Serbs in Serbia, might finally be revealed to the majority of these citizens, terrified that the people might soon deal with Milosevic and his henchmen the way the Romanians dealt with Ceaucescu. I think he is terrified of this and we should help the media so that they can spread the truth about Milosevic and his regime.
Mr President, apparently, the Milosevic regime is not tired of fighting battles, not by a long shot. Recently, it has taken systematic action against local stations, in particular. It does not flinch from using violence in these activities. Neither do the government-run media shrink from launching a full-blown witch hunt against the country' s independent media. They are then termed rather scornfully 'NATO agents' and 'traitors of the mother country' .
It is not by chance that the powerful Serbian police apparatus operates mainly at local level, especially in those towns and cities where the opposition emerged victorious in the 1996 local elections. With the same elections round the corner and parliamentary elections not too far off either, many in Serbia suspect that the Milosevic regime has already launched its own campaign.
The target, regional radio and television stations, is an obvious one from a Milosevic viewpoint. Anyone in Serbia' s small and medium-sized towns who wants to see and hear anything other than what is spouted parrot-fashion by the state media based in Belgrade is heavily reliant on these stations. By the way: the few independent papers that do exist are hard to come by in the provinces. This once again underlines the significance of a political counter weight on the Serbian air waves.
As can be expected, Serbia' s dictator is fighting his battle against the as yet independent media in an underhand manner. Legalistic arguments over missing licences or outstanding financial state payments mask the true political intentions: to silence his own people as much as possible. What did receive the official seal of approval for the Serbian population, however, were the politically correct pop music stations of Slobo' s son Marko and daughter Marija.
Given this sad situation, all those in Serbia who stand up for the freedom of the press deserve our support. This is not just verbal support, but also tangible support in the form of new transmission equipment being provided to the affected stations, following consultation, as stipulated in paragraph 3 of the present joint resolution. Milosevic' s willing servants are then welcome to hold on to the confiscated technical equipment.
Situation in Iraq:
Mr President, the majority of the Security Council - France, China, Russia - is now in favour, subject to certain conditions, of lifting the embargo imposed on Iraq nearly ten years ago. Imposed on the Iraqi people I should say. The UN inspectors responsible for monitoring disarmament in Iraq have destroyed or ordered the destruction of the stocks of arms, material and products that could lead to the manufacture of weapons of mass destruction. They have made sure that Iraq has no long-range missiles that could threaten its neighbours. The International Atomic Energy Agency has concluded, after a number of investigations on the ground, that Iraq has no capacity to produce nuclear weapons, as has been confirmed by the reports of three groups of experts on Iraq, and as the UN Security Council' s Resolution 1284 confirms today. That is why our resolution calls for this embargo to be lifted.
Nonetheless, the US Government refuses to definitively lift the embargo, on the pretext that Iraq has not respected its obligations. Without offering the slightest proof, Washington continues to accuse Iraq of secretly manufacturing biological and chemical weapons. In response to this concern - which, according to the experts, is unfounded - France has proposed to the Security Council that the lifting of the embargo be accompanied by further inspections relating to disarmament and by controls on Iraqi imports.
Washington has refused this proposal too, thus creating a situation which primarily hits the Iraqi people and not their leaders. According to the UN humanitarian agencies, several hundreds of thousands of Iraqis, including some 500 000 children, have died prematurely because of the embargo, for lack of food, medicines or adequate care. For the first time in ten years, an American delegation of advisors and congressmen published a report yesterday, on 14 March, on their return from a visit to Iraq. In it they call for the embargo to be lifted for humanitarian reasons. According to that delegation, the 'oil for food' programme is a totally inadequate response to the urgent physical needs of the Iraqis. Mr Eric Rouleau, the former French Ambassador, speaks of a slow-motion genocide.
Our resolution therefore calls for an end to this situation. However, we also think we need a broader debate on this subject. That is why we are not putting this resolution to the vote today. On an issue as serious as this one, we prefer, first of all, to call for a Commission and Council declaration. We are therefore proposing that this debate be deferred to the month of April. At that time, we will endeavour to obtain the support of all those who want to bring this inhumane embargo to an end and to do so, needless to say, without giving Saddam Hussein' s regime a blank cheque.
Mr President, the situation before us arises from the Iraqi Government' s refusal to accept United Nations Resolution 1284. As things stand at the moment, the Iraqi government is not prepared to accept this resolution, and there is a real danger that when the United Nations Commission responsible for monitoring the destruction of weapons of mass destruction applies for an entrance visa it will be refused. The British and American Governments have already given it to be understood that, in this case, hostilities would be resumed. It is therefore possible that, in a few months' time, we will have a major military clash on our hands, not just the ticking over of long drawn out hostilities as, sadly, is the case even now - the bombs continue to fall periodically - but large-scale bombings within the space of a few weeks.
I feel that we should focus our attention on the possibility of preventing this from happening. I am sure that the Iraqi Government is prepared to accept Resolution 1284 - a fact confirmed by contact with the Iraqi leaders - but it needs clarification on certain points which are referred to in the Resolution. It must be made clear that, at the end of the United Nations mission, the embargo will be lifted - not just suspended, but lifted once and for all. No one will consider rebuilding Iraq if it is obvious that there will only be four months of stability, and that, after that, the embargo could be reimposed without fresh, credible reasons.
We have attempted to besiege Iraq and to force the Iraqi people to change their government through the embargo and we have not succeeded, even though we have been trying for seven and a half years. Instead of driving the Iraqis to rebel against the regime in power, the embargo has induced them to hostility towards the West, and in any case, has made them incapable of any kind of action. I feel that it would be more destabilising for the regime to return to a more comfortable situation in terms of trade, to a situation in which the people have at least some hope of happiness, rather than to continue with the embargoes which, at this stage, are not succeeding in overthrowing the regime, but are simply inflicting enormous suffering on the people and, in particular, on Iraqi children. Iraqis are not going to die of starvation. There is no famine, but there is an extremely serious health problem: the water and drainage systems have disintegrated and sewage water and drinking water mix, creating dysentery rates which send the infant mortality rate sky high. The people need more than medicine: they need us to go out there and rebuild their water supply network, their drainage system and their power stations, restoring an adequate quality of life.
I feel that our resolution should also serve to reassure the State of Israel. We must not forget that Iraq does not possess any nuclear weapons and is not likely to be able to produce any, but it is also true that if it did, its government, or part of it, would use them. We must therefore make it clear to Israel that a major concern of our policy is the defence of the State of Israel and the right of the State of Israel to exist.
We must draw up a balanced resolution which is acceptable to all the parties involved if we want to avoid the military clash which is lurking over the horizon: not a demagogic declaration, but a political proposal in which Europe takes control in order to protect world peace, exercising its key role in this area with due responsibility.
Mr President, I must confess that I am extremely unhappy that we are not going to vote on this motion today. With every passing moment, we are rushing towards the danger of a military clash which must be avoided. I called for the issue to be debated during the last part-session, and I wonder at the fact that a month passed before our socialist friends managed to reach a consensus with us regarding a motion, even though there should not have been any difficulties as we agree on the basic points. Nevertheless, I realise that it is also important for us to achieve as great a consensus as possible in order to give our governments a firm basis. However, I call for no more time to be wasted, for I would not like us, as has happened in the past, to once again have to discuss what we should have done to preserve peace once war has already started.
Mr Buttiglione, if I may summarise, you are confirming the note the Chair has received in the meantime, on behalf of your Group, and in agreement with Mr Naïr, to the effect that this resolution will be withdrawn. But the debate will continue, regardless of what is going to happen in the next part-session in April and which I hope will accord with the political wishes the two of you have expressed here. So the debate continues and the resolutions are withdrawn.
Mr President, I too am sorry that the vote will not now be taking place. I am concerned, as are the other speakers, at the plight of the people in Iraq. One should never forget that the plight of the people in Iraq is being inflicted upon them by their own government. We should not forget that in January this year Parliament passed a resolution asking that the Kuwaiti prisoners of war still imprisoned in Iraq should be released or at least that details should be given to their families and that there should be compliance with the United Nations resolutions. That has not happened and we must be quite unequivocal in sending the message to Iraq, and indeed to the people of Kuwait, that we in Europe are not going to forget and are not going to ignore the plight of those people still being improperly imprisoned in Iraq. We want to make that message as loud and clear and unequivocal as we possibly can.
Mr President, the UN sanctions have become a weapon of mass destruction, claiming at least 200 children's lives every day. Dennis Halliday, who resigned from his position as director of the UN humanitarian mission in Iraq in protest at the sanctions, confirms the UNICEF statistics - five to six thousand children die every month as a direct result of the sanctions. Mary Robinson, the UN High Commissioner for Human Rights, has been speaking out against the sanctions imposed in violation of international law, which prohibits the starving of civilians as a method of warfare. She says: 'How can you expect me to condemn human rights abuses in Algeria, China and elsewhere when the United Nations themselves are responsible for the situation in Iraq?' The UN economic sanctions have denied Iraqis spare parts to restore infrastructure, making water and airborne infectious disease rampant. Furthermore, the shortage of medical and food aid has made deaths from these treatable diseases epidemic. The UN estimates that five to six thousand children die unnecessarily each month due to sanctions, even after the UN food for oil programme. The sanctions constitute relentless lethal force, and innocent Iraqi people caught between opposing forces are paying the price. It cannot continue.
John Pilger's documentary two weeks ago on British television showed quite clearly what the situation is, and nobody with an ounce of humanitarian concern in them can ignore this plight and can persecute the innocent people who have no say over Saddam Hussein. This is ridiculous: a war is being waged against voiceless children basically because the United States, and indeed the British, are supporting this kind of inhumanity to their fellow man.
Mr President, the Iraqi people are certainly going through the darkest night they can possibly have experienced. The appropriate health statistics are the ones published by the World Health Organisation. The countries' statistical profiles for the World Health Organisation Eastern Mediterranean region, including Iraq, were recently published. They are the nationally approved figures officially released by WHO.
These most sensitive health indicators show that Iraq is at the lowest possible level in the table after Afghanistan, Djibouti and Somalia, as the least developed country in the region. This is the country which, per capita, has the capacity to be the richest in the world. I can however prove that it is Saddam Hussein' s regime, the government of this rogue state, which is fully responsible for the health of those children. Next door in the Islamic Republic of Iran are 95 000 Iraqi refugees - proportionately a fraction of the funds that have gone into Iraq have been spent on these children and these mothers;
35 000 of them are under five years old; yet the health of those children consistently improved, and now matches the health of those of the host nation of Iran and the health of western nations almost completely. 92% of all the children born in those camps have an acceptable weight while that is not achievable in Iraq. The fault lies with the government of Iraq.
Situation in Jammu and Kashmir:
Mr President, we are spending a few minutes discussing an issue which, although seemingly a long way from Europe, is really close by because, in today' s world, trouble spots can reverberate throughout the entire world. It is in the interests of all of us to prevent a new crisis and a new war in Kashmir, because, in the final analysis, it would come down to a military conflict between two countries which are equipped with atomic weapons, which are striving for atomic weapons and which are prepared to acquire atomic weapons. Whatever the details, whichever way you look at it, it is a damned dangerous situation which we have to avoid.
Without making a value judgement, I think that both countries, India and Pakistan, must exercise extreme restraint. The one with regard to increasingly frequent violations of its borders and the other with regard to increasingly frequent proven discrimination against sections of the population, especially Muslim sections of the population in India. I do not want to make an assessment, I do not want to put it on the scales, but both sides are guilty of fanaticism, in this case religious fanaticism and extremism, which is making this trouble spot more and more dangerous.
The European Union - and we have debated human rights, xenophobia and discrimination at length over the past few days - must fight against this extremism with all the means at its disposal wherever it occurs, at home, in the candidate countries or throughout the entire world.
We have to support all available initiatives. We are not the ones in the hot seat when it comes to taking initiatives. The United Nations and, without doubt, the United States of America find themselves in this position. But it is incumbent upon us to state clearly that this conflict needs to be resolved, not exacerbated.
In this sense, Mr President, I consider it important for Europe to raise its voice and call on both countries, both India and Pakistan, to do whatever they can and to offer them both international aid if they consider that it is needed or makes sense in order to resolve this conflict. What we must not do is keep quiet.
Mr President, I am pleased that we are debating this resolution today even though I would have preferred the ELDR resolution to have been the one we are debating. India and Pakistan have carried on this conflict for over fifty years now. There were UN resolutions that called for a plebiscite for the people of Kashmir all that time ago, and still nothing has happened. It is even more important now that we find a solution, especially as both India and Pakistan are nuclear powers. If there is another war across that border, I believe it could turn into a nuclear war, and that will be a problem not only for India and Pakistan and the people of Kashmir but for all of us. That is why I hope India and Pakistan will come to the negotiating table, together with the people of Kashmir. I would like to see either the European Union or the USA acting as an honest broker, as a mediator, to try to find an end to this dispute.
But whatever happens, the human rights abuses must stop. We have daily reports of rapes, murder, torture, and a lot of people say, "Oh, this is an exaggeration" . But when I was in Azad Kashmir and I went to one of the refugee camps a few years ago I was very moved by the first-hand accounts I heard. I was even more moved when I went into a tent where the women and children were. I went up to one woman and although we could not speak each other' s languages we stood there and hugged each other. That woman was sobbing her heart out. I could almost touch the pain, really feel the pain of that woman. She was not acting it, she was not pretending it - nobody goes to a refugee camp for fun. They were there because they had been tortured, they had been mistreated and they were escaping. That was not an isolated incident, and it is still happening today. We must find a solution. They must come to the negotiating table.
Mr President, I am as delighted as others are that we are having this debate today for the first time in our elected parliament in this session. It is long overdue, for the reasons which our previous speakers have already underlined. Relations between India and Pakistan are indeed deteriorating, with Kashmir being a particular bone of contention. Tensions are also being aggravated by the fact that these two countries are nuclear powers. Indeed, in the Herald Tribune of Tuesday, March 14, 2000, the headline reads: "Nuclear war between India and Pakistan is a real possibility" .
For this reason alone, supported also by the well-known UN resolutions and the reference which has already been made to the constant violation of human rights, Kashmir is no longer a problem that can be swept under the carpet and not debated in this Parliament, as has happened for many years. It is increasingly an international problem and one where mediation will, in my view, become essential.
So what can we do to bring long-term stability to this volatile region? We discussed this issue when we met with members of the US Congress in our normal framework of delegations earlier this year. The US is in favour of arbitration, but it strikes me that, when President Clinton visits these two countries next week, India should be asked to come to the negotiating table so that, together with Pakistan, it can find a long-term settlement to this Kashmir question.
Equally, the European Union should, when formulating policy towards South-East Asia, raise the profile of this issue in order that we in the Foreign Affairs Committee can have a more substantive reason to have a debate in our Chamber in a few months' time. As these two approaches are made, this two-pronged approach by the European Union and the United States is, in my view, the best way to start the process for long-term peace and stability in this region.
Mr President, I am delighted that we can discuss this almost forgotten conflict. It has not been completely forgotten in the sense that political refugees who live in our own towns and neighbourhoods come and talk to us about this problem. I am then often ashamed at how little influence we can exert as a huge economic power in the political field. This is why I welcome the debate on this conflict today. However, we should not just treat it as a conflict between Pakistan and India regarding the respective spheres of influence that the two countries want to see established. Very often, the people who actually live there are not taken into account. Although the UN resolutions of 1948 and 1949 stipulated that the fate of Kashmir and Jammu should be decided by a referendum under international supervision, this never actually happened. India and Pakistan were supposed to attempt this on their own, but this only led to a whole raft of small conflicts which - and the previous speakers were right to underline this - have taken on more threatening proportions since both countries have become nuclear powers. This appears to have awakened world opinion again. I am convinced that international mediation is desirable and necessary. I am therefore happy to concur with what Kofi Annan said concerning this matter, but I do hope that this will not prejudice the right to self-determination on the part of the peoples involved.
Mr President. Over a year ago, in February 1999, there was hope for new relations between India and Pakistan. In the Lahore declaration, both presidents confirmed their determination to comply with the 1972 Simla agreement. Unfortunately, the Lahore process came to a standstill during the clash over Kargil between May and July 1999. The latest development in Kashmir is worrying. We condemn the continuing human rights violations, the religious fanaticism, the sabotage and the terrorism. The cause lies in activities by rebels who are operating across the border, across the line of control from the Pakistani side and systematically attacking unarmed civilians. India has repeatedly accused the government and Islamabad of backing the guerrillas with technical and military know-how. Border crossings have to be prevented along a 700 km stretch of country which is hard to monitor. The political and military situation needs to be further stabilised in order to create a climate for bilateral talks.
The Indian government has already declared that it is prepared to resume negotiations, provided that the demarcation line is strictly adhered to and fundamentalist tendencies are checked. When US President Clinton visits South-East Asia at the end of March - James Elles referred to this - and if we are to visit India in April as the SAARC delegation of the European Parliament, then the subject of Kashmir will need to go to the top of the agenda. We must work on achieving a rapprochement between the two neighbouring states, the Islamic state of Pakistan and the multinational state of India.
It is up to Commissioner Patten and the high representative of the Council, Mr Solana, to ensure that the European Union has a chance to distinguish itself as a successful international mediator in conflict situations.
First, on the presidential elections in Peru, the Peruvian authorities invited both the EU presidency and the Commission to send observers to the elections. A consultation took place between the Commission and the Member States, concluding that the situation does not justify the organisation and deployment of a full EU observation mission. Some Member States announced, however, that they would be sending observers on a bilateral basis including, in some cases, representatives of their national parliaments. They are also supporting the mission of observers of the Organisation of American States, led by the former Minister for Foreign Affairs of Guatemala, Mr Eduardo Stein.
On the human rights situation in Chechnya I have the following comments. The Commission is also deeply concerned about increasing evidence of human rights abuses in Chechnya. We want Russia to comply with its OSCE/Council of Europe commitments and seek a political settlement, allow independent investigations on reported human rights abuses, improve the climate for an independent press to operate, and address the legitimate requests of humanitarian operators. These issues are also mentioned in your resolution. It was exactly these issues I discussed very directly with the Russian Government during my visit to the region at the beginning of February.
The Commission also reiterated this message through Foreign Minister Ivanov during the ministerial troika on 2 March, where we submitted to him a number of concrete proposals including ECHO assessment missions to Chechnya, NGO access and basic requests, visits of EU diplomats to the region before presidential elections to report on civil conditions, the humanitarian situation, alleged human rights abuses and investigations. We are still waiting for an answer from the Russian authorities on these concrete proposals.
On the media situation in Serbia, the mounting series of actions taken against Studio B by the authorities last week are wholly unacceptable and we deplore them. The increasing pressure put on the independent media shows just how important those media are.
The European Commission has made great efforts to support the independent media in Serbia. In December 1999 we approved a EUR 3.3 million programme of support. We have put aside an emergency envelope of funding which will be able to provide equipment and survival funds for these media, including such television stations as Studio B. The Commission is allocating new personnel for the implementation of media projects, and our contracts with beneficiaries have been streamlined to try and speed up the process of the delivery of grants.
Satellite equipment is being distributed across the region to Croatia, Bosnia-Herzegovina and Macedonia.
The European Commission's Europe-by-satellite service is continuing its support by making available time on its service for independent TV stations in Serbia to broadcast information which will reach the rest of the region and encourage exchange of programmes.
On Iraq, I have the following comments: the Commission is concerned about the unilateral Iraqi decision to oppose the acceptance of UN Security Council resolution 1284 and its subsequent delaying of the operation of the new monitoring instrument UNMOVIC and the easing of the sanction regime. This will only prolong the crisis in Iraq. Oil for food remains the best short-term option to alleviate the suffering of the Iraqi population. In the longer term, the economic and social situation in Iraq can only be improved by increased economic activities stimulated by lifting sanctions. Ways should be pursued to engage the Iraqi government in a dialogue on the implementation of UN Security Council resolutions which might lead to a gradual easing of sanctions.
But let us be clear - the key to the lifting of sanctions lies with the Iraqis. The Commission has, since the Gulf War in 1991, been the major donor of humanitarian aid to Iraq, to the tune of over EUR 242 million. Another EUR 8.6 million is allocated from the 2000 ECHO budget. The Commission is, however, concerned about the restrictions imposed by the Iraqi Government on NGO operations, which may jeopardise the implementation of ECHO financed humanitarian aid programmes in Iraq.
Finally, Mr President, on the situation in Jammu and Kashmir, the Commission welcomes the European Parliament's deep concern regarding the Kashmir conflict reflected in the different draft resolutions. The international community's concern for the region is a legitimate one, particularly as both sides possess nuclear weapons and as dialogue between them has, at this stage, effectively broken down. Precisely because of this impasse and the high risks involved, third parties must adopt a balanced approach. Third parties may urge both sides to de-escalate military confrontation in a structured way and resume comprehensive dialogue with a view to relaunching the Lahore peace process. Pakistan should be asked to put a stop to infiltration of paramilitary personnel crossing over from their side of the line of control. India should be encouraged to look for and explore the full potential towards internal political solutions to meet the expectations of the Jammu and Kashmir populations in line with the possibility for enhanced autonomy as enshrined in its constitution.
The Commission believes that a stand on the issue should take the present extreme sensitivity of the situation into account, especially with a view to the upcoming EU summit with India, where Kashmir will certainly be discussed.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place today at 5.30 p.m., except on the situation in Iraq, as agreed.
Combatting organised crime
The next item is the joint debate on the following motions for resolutions:
B5-0248/2000 by Mr Di Lello Finuoli, Mr Manisco and Mr Papayannakis, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on crime linked to illegal trafficking in Apulia (Italy);
B5-0259/2000 by Mr Procacci, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the fight against organised crime in South-East Europe;
B5-0267/2000 by Mr Lavarra and others, on behalf of the Group of the Party of European Socialists, on the fight against organised crime;
B5-0274/2000 by Mrs Frassoni and others, on behalf of the Group of the Greens/European Free Alliance, on the urgent situation created by crime linked to illegal trafficking in Apulia (Italy);
B5-0277/2000 by Mr Le Pen and others, on behalf of the Technical Group of Independent Members, on organised crime;
B5-0284/2000 by Mr Fitto and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on organised crime.
Mr President, I support the motion for a joint resolution tabled by a large number of my fellow Members and supported by the most representative groups of this Parliament, for we must call urgently upon the governments of the Member States to intensify the fight against organised crime and make it more effective where, in addition to cigarette smuggling, this involves drug and arms trafficking and, even more importantly, the trafficking of human beings.
Italians are familiar with the difficulties of dealing with organised crime. We are familiar with the way in which organised crime uses activities such as cigarette smuggling, which do not always seem, and I stress that this is only an illusion, to be very serious, in order to sabotage any possible opposition.
Europe has a major duty to promote the development of these new areas, many of which look set to join the Community, but there is every likelihood that all our investments will be in vain should we not succeed in defeating these organisations of gangsters which will otherwise reap all the benefit of our investments. The means and resources donated by the European Community would not be used for healthy growth, but would serve to further strengthen the canker of underground organisations. For this reason, I would draw attention to an extremely positive point of the resolution which calls upon the Community to monitor the economic and social development of the populations of the areas in question, because that is where we will achieve most.
Mr President, ladies and gentlemen, this is not the first time that we have dealt with the problem of organised crime in the European Union and there is a specific reason why we are doing so today in an urgent debate: the murder in Brindisi on 24 February of two officials of the Guardia di Finanza has again suddenly brought to light the danger faced by our colleagues in the security bodies of the Member States whose job is to protect the external borders of the European Union or work in regions which, because they are adjacent to the external borders of the European Union, are breeding grounds for organised crime.
Our colleagues in the public police departments do not only deserve our full solidarity and respect; above all, we owe it to them to acknowledge once and for all that, wherever we live in the European Union, officials of the Guardia di Finanza in Apulia, for example, and I say this as a German member of parliament, are protecting the territory and the citizens of my country.
I think that we in this European Parliament owe it to the relatives of the victims to acknowledge that respect for the dead is not an Italian but a European matter. That is the first point which I wished to make here.
The second is a political challenge which, in my view, we are not taking seriously enough. We talk of the need to combat organised crime efficiently and yet we too frequently overlook the fact that the European internal market which we ourselves have created, with freedom of movement of services, capital, goods and persons, has created a huge free zone of economic activity in which, wherever legal transactions can be freely conducted, illegal transactions can also be freely conducted. In creating this huge legal economic area, we have also created a huge illegal economic area and it is now possible to operate on a large scale throughout the whole of Europe for the purposes of smuggling, trafficking in human beings, credit card fraud, drug trafficking, prostitution and every other possible form of serious crime.
However, the police counter-strategies needed still mainly come within the jurisdiction of the nation states. The instruments to fight organised crime are organised at intergovernmental level. Where I live, in the district of Aachen, there is a town called Herzogenrath. The Netherlands are on one side of the street and Germany is on the other and if you rob a bank on the German side and escape to the Dutch side in time, then you are lucky because no German police is allowed to follow you. This is a practical example of the difficulties inherent in the fight against organised crime and clearly illustrates the need for a cross-border, or rather a pan-European approach.
The point I wish to make is that, when it comes to serious crime which can only be combated at a pan-European level, the European Union needs independent operational powers for the European police agencies under the control of the European Parliament.
I think that, as politicians in the Council, the Commission and Parliament, we owe it to those who fall victim to increasing organised crime to create the instruments needed to fight organised crime efficiently.
Mr President, for a long time, cigarette smuggling has had a rather romantic appeal in Italy, which it acquired particularly after the war thanks to the influence of neorealist films. However, the events taking place in Puglia and the South of Italy are not at all romantic. Quite the opposite. The tragic death of two customs and excise officers is a European issue as well as a question of Italian public safety, and it is not just a question of European safety, but also, and above all, an issue which has a bearing on our relations with our neighbours across the Adriatic.
The European Union is making a substantial contribution to the reconstruction of the former Yugoslavia. The actions of the local authorities and our initiatives to assist them are absolutely vital elements in the fight against organised crime, and are therefore also crucial for the safety of Europeans. We regret that the joint resolution did not take up our suggestion to make the new reconstruction programmes conditional upon an undertaking by the governments of the former Yugoslavia to cooperate actively in the fight against organised crime. However, we hope that the Council and the Commission will be able to mobilise these governments through their endeavours and that an effective action of this kind will be instigated at the Conference scheduled for 19 and 20 May, in which both institutions are to take part.
Mr President, the Tampere Summit last year took note of the extremely difficult situation of some of the regions of Europe, and set the date for the forthcoming Conference of 19 and 20 May next which is on the very subject of the security and development of this area. Europe is attempting to enlarge its borders and create an area of freedom, security and justice. The Adriatic is a border and so is the Ionian Sea. If we want to give weight to the processes of European enlargement, we must reassure our citizens, our fellow citizens who live in those areas, that our words are not just hot air but authentic projects which will genuinely affect their situation, and that, when we talk of law and security, we will provide them with the necessary means, conditions and systems. We have already paid too high a price in deaths - too many civilians gave their lives in the raids in Puglia - and we have lost too many men from the forces of law and order. In consideration also of the existence of the Stability Pact, we need to take practical steps to show that the enlargement of Europe will also mean greater security for our people.
Mr President, when it comes to this issue, I am in two minds. On the one hand, it is only natural - and I was the rapporteur for enlargement to the east and internal security - that we need to worry about higher security standards, not only in the candidate countries, as we do in the EU itself, but of course in all other European countries. We need a pan-European system of internal security, and here the Balkans are naturally a special cause for concern because we have assumed responsibility in Kosovo and the neighbouring regions. On the other hand, however, we must take care not to classify certain peoples in a particular manner.
We are therefore against point 4 of the joint resolution which names Montenegro. Of course, Montenegro also has internal security problems, as we do in the EU for that matter. But Montenegro presently faces a huge threat; as you will have heard, and as officially confirmed by NATO yesterday, Milosevic has again started military operations against Montenegro. We must be careful not to give him an excuse. Therefore, solidarity in the fight against organised crime, yes, but please, no specific passage on Montenegro; just support for Montenegro in its struggle for greater freedom.
Mr President, I consider the consensus reached in this Chamber on the need for a new initiative to fight organised crime very important, in particular because of the realisation which spread from the Group on behalf of which I am speaking, that the dramatic events in Brindisi are not just an issue which is confined to the Region of Puglia, but that they draw on values, principles and objectives which are an integral part of the new European policy and on the question of justice and security for the citizens of the Union. Parliament and the institutions of the Union must take due account of this perspective and provide a rational response to the fear and insecurity experienced by the citizens in the face of crime, and it must fight all aspects of crime, including those who resort to brutal violence with no qualms about killing the forces of law and order and defenceless citizens, and the supranational financial and economic criminal organisations.
The links between criminal groups in different countries and the increasingly wide geographical spread of crime call for a supranational response. After all, security is one of Europe' s objectives in the Treaty of Amsterdam and was on the agenda of the European Council held in Tampere in the autumn of 1999. We hope that substantial decisions similar to those proposed in Tampere will be taken regarding the creation of common investigation groups, a European police academy and a genuine European judiciary such as EUROJUS. This is the path we must take, taking due account of the fight against crime taking place in the Balkan States in our relations with these countries.
Finally, may I also express my sympathy for the families of the victims and recognise before this Chamber the extreme sense of duty shown by those two officers in that tragic event which took place on 24 February.
The Commission has examined with great interest the resolution concerning the threat posed by the development of illicit activities of criminal groups operating in several countries of south-eastern Europe. We share the preoccupation expressed in the resolution as to the risk of seeing the reconstruction and development efforts in the context of the Stability Pact being jeopardised by international criminal networks that engage mainly in trafficking in human beings, trafficking in drugs and arms as well as in smuggling of goods. Clearly a lot of these criminal activities have serious negative consequences for the Community and its Member States.
As you are aware, the European Council has shown its strong determination to fight against organised crime and has demonstrated the need for a coherent and coordinated approach by adopting in June 1997 an Action Plan to Combat Organised Crime. Although many actions envisaged aim to encourage cooperation between the fifteen Member States, the plan does not neglect the need also to develop wider forms of international cooperation. The tangible result has been the conclusion by the Council in 1998 of the Pre-accession Pact on cooperation against crime with the candidate countries.
As regards the specific question raised by the resolution and related to the situation in the Balkans, the Commission agrees that there is a real danger of massive development of organised crime activities if no coherent and coordinated action is set up in this region associating the various donors as well as the international and regional actors.
The Commission considers that the Member States have a crucial role to play in providing their expertise and human resources in supporting specialised projects in the fight against various criminal activities in the Balkan region, including the fight against corruption. The Commission considers that it can prove and provide a useful input to the Stability Pact by combining the Member States' expertise and the Community funds in order to set up well-targeted anti-crime projects and activities. In this respect, the Commission is also ready to act as a coordinator and in close consultation with the special coordinator of the Stability Pact.
Furthermore, I have to underline that the Commission is preparing a proposal for a new specific financial instrument which will provide a global legal basis for the Community assistance to the whole region. An official proposal will be presented to the Council by the end of this month and we hope that a new regulation will come into force as soon as possible, hopefully just after the summer break.
The Commission remains convinced of the crucial importance of making all the necessary efforts to support effective measures for the fight organised crime and is determined to develop, within this new framework, regional projects covering the field of justice and home affairs.
In addition, the Commission is already in a position to announce that, under its programming of the assistance envelope of regional programmes for 2000, around EUR 2 m have been earmarked for projects within the field of justice and home affairs.
Furthermore, as regards trafficking in certain goods such as the smuggling of cigarettes, and insofar as this traffic also affects the Community's territory and its financial interests, OLAF has set up multi-disciplinary and multinational task groups. These groups work to combat organised crime whose transnational dimension has been demonstrated on several occasions. They have been established to provide support and operational assistance that focuses its investigations on the sectors and products which are most vulnerable to fraud, which is the case for cigarettes.
The results of the activities of these task groups recorded over the last few years are particularly significant. In 1996, for instance, cigarette smuggling, mainly in the transit regime, totalled ECU 800 m. The overall financial impact of fraud detected in this area in 1997 was an estimated ECU 1.6 bn covering Community own resources and national revenue. The number of inquiries against cigarette smuggling even increased in 1998, although the financial impact was lower than in the previous years. This can be explained by the continuation of large international inquiries and the success in the fight against cigarette smuggling from Andorra and against the black market in Spain. All in all we take these threats to the Community very seriously and will continue working hard to fight them.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place today at 5.30 p.m.
CITES
The next item is the joint debate on the following motions for resolutions:
B5-0243/2000 by Mrs Maij-Weggen and Mr Bowis, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES);
B5-0249/2000 by Mr Sjöstedt and others, on behalf of the Group of the Greens/European Free Alliance, on the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES);
B5-0260/2000 by Mr Davies and others, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES);
B5-0269/2000 by Mrs Roth-Behrendt, on behalf of the Group of the Party of European Socialists, on the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES);
B5-0275/2000 by Mr de Roo and Mrs Isler Béguin, on behalf of the Group of the Greens/European Free Alliance, on the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES).
Mr President, first of all, I would like to apologise on behalf of Mrs Maij-Weggen, who submitted this resolution. She has had to leave earlier on account of a death and funeral in the family.
It is not the first time in this House that the CITES Convention is being mentioned. Over the years, this Convention, with its 148 signatories, has saved many plants and animals threatened with extinction. This often followed robust campaigning on the part of the environmental and animal-protection lobby, campaigns which were adopted many times over by the European Parliament, the national parliaments and also, for example, by the American Congress.
Once again, it seems unlikely that the correct decisions will be taken at the CITES meeting in Nairobi and once again, we will be stepping in to prevent the wrong decisions from being taken. In this intervention, I would like to focus on three risks.
The first risk concerns the fact that a number of southern African countries have proposed moving the African elephant from appendix I to appendix II, which means that the controlled hunt will be allowed. Together, these countries would like to harvest more than 50 tonnes of ivory. We urge the Commission and Member States not to go along with this. The list of illegally traced ivory is already so extensive that a legal hunt would only exacerbate the problem. In the light of the fact that over a twenty-year period, the entire population of the African elephant has plummeted from 1.3 million to 625 000, we have now reached a critical level, as is widely known.
A second risk which I would like to point out is Norway' s and Japan' s proposal to re-legalise the hunt for the minke whale in the North Atlantic and the Southern Pacific. Again we are opposed to this, if only because these lovely animals are already being hunted down by both countries. Re-legalisation would only further reward bad behaviour. In addition, this minke whale is an endangered species and it would be preferable to keep to the arrangement to protect all whales.
Finally, I would like to give a third example. Cuba has requested to move the hawksbill turtle back to appendix II. This is the result of a typically isolated view of an animal generally threatened with extinction. As this species mainly lays its eggs in Cuba, people think that there are plenty of them and would like to kill 500 of these tortoises per annum, only to serve them up at exclusive restaurants, with the shells being sold off to Japan. This would be a tremendous incentive to continuing the illegal hunt. Cuba should be ashamed of itself, making this proposal, and what is more, their own proposal does not even meet the ideology adopted by Cuba itself, to which, incidentally, I do not subscribe either.
In a nutshell, these are three examples from a series of proposals in Nairobi which cause us great concern. We urge the Commission and Member States not to support this type of proposal but to keep CITES as it is. Let us not start this century on a bad note but on a good note and work together to ensure that no more plants and animals are threatened with extinction.
Mr President, as the previous speaker said, this resolution is addressed to the parties to the CITES Convention meeting in Nairobi in April. We are addressing them to try to preserve species under renewed threat, species like the Asian pangolin, the gorillas of the Congo, the elephants - through the sale of ivory - and the other species mentioned in the resolution.
I want to refer briefly to three essential measures which ought to be taken in Nairobi in the days ahead. The first is providing information and raising awareness amongst the public, the buyers and sellers. The second is sanction mechanisms against those who have not yet adopted legal measures to stop poachers, in particular, benefiting from impunity. And the third is cooperation with developing countries, because sometimes trafficking and trading in threatened species is the only way to survive in their rural areas.
Mr President, protecting animal and plant species which are threatened with extinction is about more than just preserving the natural riches. It is about a battle between civilisation and barbarism. Maintaining bio-diversity is also about more than preventing the extinction of certain animal species, however important these may be, such as elephants and whales. Since the individual species are unable to stand up for themselves, we need to do this for them, at home or elsewhere. This means, for example, that the international transport of tropical animals must be regulated. Even today, there are scandalous cases of abuse, both in legal and illegal transportation. Over-exploitation and misuse cannot be explained by poverty alone. They often involve ruthless traders who only have their own self-interests at heart. Although we may not be aware of it, huge numbers of animals are also the victims of natural disasters and especially wars in Africa. Animals are, by definition, not just there for our amusement. It is only right that a civilised society should give their beastly fate more attention.
Mr President, at the previous CITES conference, the European Parliament almost unanimously adopted a resolution to accord the African elephant the highest status of protection. The African elephant is still a threatened animal species, according to the IUCN. Fourteen EU Ministers faint-heartedly abstained from the vote and, as a result, legalised the shooting of elephants in Africa. The Dutch Minister was the only one to vote for the conservation of the elephant. Between 10 and 20 April next, the fate of this elephant will once again feature on the agenda of the world community. Kenya, the hosting nation, and India have tabled the proposal to grant the African elephant full protection once again. Shooting elephants in order to sell their tusks to Japan and then giving the proceeds away - at least on paper - to protect wild animals is a perverse kind of logic. Besides which, it does not work. South Africa, Botswana, Namibia and Zambia want to shoot even more elephants now. This blood money also ends up in the wrong hands. I would call on the 15 Environment Ministers, including the 6 Green Ministers, to show courage and to grant the African elephant full protection once again on 30 March during the Environmental Council.
Full protection is also needed for the hawksbill turtle which is only to be found in Cuba. In the space of three generations, more than 80% of the population has disappeared. Regarding the African elephant and the hawksbill turtle, the European Commission gives priority to the blood trade with Japan. This is scandalous.
Mr President, the European Community is not a party to CITES. The present text of the Convention permits only individual countries to join. The Gaborone amendment to the CITES text from 1983 would allow us to become a party to the Convention. However, this amendment has not yet entered into force due to the insufficient number of CITES parties who have ratified it. The Commission continues its diplomatic efforts to ensure that a sufficient number of ratifications are made in order to allow the Community to play a more proactive role in this important Convention.
Notwithstanding the fact that we are not yet a party, the Community possesses legislation to implement CITES. This legislation is amongst the most thorough and comprehensive of its kind in the world. The Commission's policy is based on both conservation and sustainable use, principles recognising that peoples and states are the best protectors of their own wild fauna and flora.
Concerning the specific matters in Parliament's resolutions, we agree on the need to step up enforcement measures in the field of wildlife trade in India. We will approach the Indian authorities along the lines suggested, and continue to do all we can to support and further the objectives of CITES.
Concerning the proposals for the forthcoming Conference of the CITES parties, the Commission has yet to adopt a formal proposal. However, our general orientation on the major issues is as follows:
On whales, the Community's position should be unambiguous. No return to commercial whaling until the International Whaling Commission deems that the appropriate management controls are in place. We should therefore oppose the Japanese and Norwegian proposals to restart the trade.
On African elephants, we favour the maintenance of the status quo until a clear picture emerges of the impact of the international trade that was permitted in 1997. We should not support any of the proposals that have been made.
Concerning the Cuban sea-turtle proposals, the Community should oppose the resumption of the regular annual trade in shells. We need, however, to hold a more open position on the disposal of the Cuban shell stockpiles until we know the position of the neighbouring countries to Cuba.
Finally, on sharks, there is cause for concern, and the proposal on basking sharks should, in particular, be supported. Here, however, CITES will need to work closely with regional fisheries bodies and the UN Food and Agriculture Organisation.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place today at 5.30 p.m.
Mr President, I see from my order paper that the vote on the situation in Iraq has been withdrawn. Can I be told at whose request, and what reasons were given for withdrawing that?
It was not the vote which was withdrawn; on the contrary, the movers of the motions themselves withdrew both their motions. If there is no motion to vote on, then obviously no vote can then be held. I am not aware of the reasons which prompted the movers of the motions to do this - you must ask them yourself - but clearly, if they have been withdrawn, then we cannot vote on them. Perhaps Mr Swoboda can briefly explain what is behind this.
Mr President, you are quite right, we have withdrawn the motions for resolutions. If I may briefly explain, we withdrew them because we shall be holding a longer, more detailed debate on this subject during the next Strasbourg session. I think that it makes more sense, given the worsening situation in Iraq, to hold a debate once the Council and Commission have made statements detailing their position rather than under the urgency procedure. That was our reason for withdrawing them.
Mr President, may I confirm that what Mr Swoboda just said applies equally to the EPP-ED Group. We have withdrawn our motion for a resolution for the same reasons, i.e. the debate scheduled for April.
Thank you, Mrs Grossetête, I think the reasons are now clear.
Mr Buttiglione wishes to raise a point of order.
Mr President, I withdrew my motion in spite of my conviction that we are mistaken not to take the opportunity to intervene, now that it is time to do so and we have the possibility of achieving a general consensus on the matter. I would stress that this is the second time that the adoption of this motion has been deferred and I hope that events do not reach crisis level before we are able to attempt to influence the situation to bring about peace.
Thank you, Mr Buttiglione.
We shall now proceed to the vote.
Vote (continuation)
Mr President, although it would have been better if we had voted at lunchtime, I am happy to go ahead now.
Mr President, I support the proposal by my friend, the very honourable member, Baroness Ludford, with pleasure. Let us proceed with the vote.
Mr President, I should just like to ask why the sudden change of mind by the members.
Mr Posselt, I suggest that you ask them yourselves later. I do not want a public debate in plenary on the matter.
Before the vote on Amendment 53
Mr President, on behalf of the GUE/NGL Group, I wish to withdraw Amendments 53 and 55 relating to paragraph 17 of the report.
It does indeed seem that the wording of these two amendments could give rise to conflicting interpretations, especially in certain language versions.
I am against ethnic classifications, because that would stigmatise immigrants. Amendments 53 and 55 called for the term "ethnic" to be deleted. The use of the word "data" could be taken as referring to statistics on the incidence of racism and discrimination, which could be useful; but it could also be taken as referring to the introduction of files, with all the problems that implies and which we also discussed in relation to Eurodac.
Those are the reasons why I decided to withdraw these two amendments.
Thank you. We have noted your remarks.
Mr President, I am grateful to Mr Sylla for withdrawing these two amendments. But I wanted to ask him whether he does not think the same problem could arise with the part of the first sentence of Amendment 54 that has not been changed and which, in the English version I have before me, reads: "stresses that the EU must collect reliable ethnic data as a basis for review" . I am concerned specifically with the terms "reliable ethnic data" and wonder whether Mr Sylla could perhaps table an oral amendment relating to this notion of "ethnic data" ?
The mover of the motion had the foresight to withdraw the motion before the vote. We are not therefore voting on it.
(Parliament approved the motion for a resolution)
Mr President, I do not want to delay the proceedings, I just want to ask the Bureau to consider refusing to accept any more motions for deletion in the future which delete entire paragraphs so that we can avoid the problem which has arisen today. I would ask for this to be considered.
Mr Swoboda, this is to do with the fact that, in our wisdom, we changed the agenda and, if I remember correctly, because I sit behind you, you too voted in favour at the time.
If you have now changed your mind, you must submit a motion to amend the agenda again and then I shall gladly proceed otherwise.
Mr President, I freely admit that I have room for improvement.
Mr Swoboda, that applies to both of us!
Mr President, on a point of order, I am very pleased that this report has gone through. We spent a very long time voting on this. Most of these amendments were put down either by members of the technical group of racists or by the EPP on positions that they lost in committee. We should not be spending so long voting on amendments put down when they lost their position earlier on. We could have done it much more quickly because the position has been quite clear.
You have touched on a fundamental problem which has to do with the way in which this has been entered on the agenda. If, according to the agenda, these proposed amendments have been submitted in time, then the President will call them and deal with them as usual.
Mr Speroni wishes to raise a point of order.
Mr President, I do not know whether there has been an interpreting error, but Mr Evans called us the "technical group of racists" , whereas we are the Technical Group of Independent Members.
I am certain it was a problem of translation. I am convinced of it.
Report (A5-0055/2000) by Mr Belder, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication [COM(1999)256 - C5-0094/1999 - 1999/2099(COS)] on countering racism, xenophobia and antisemitism in the candidate countries
(Parliament approved the motion for a resolution)
Report (A5-0067/2000) by Mrs Read, on behalf of the Committee on Industry, External Trade, Research and Energy, on Europe - An Information Society For All: Commission initiative [COM(1999)687 - C5-0063/2000 - 2000/2034(COS)] for the Special European Council in Lisbon on 23/24 March 2000
(Parliament approved the motion for a resolution)
Mr President, ladies and gentlemen, this is the first explanation of vote which I have given in many years and my first explanation of vote as chairman of the EPP-ED Group. Unfortunately, our Group was unable, for a number of fundamental reasons, to vote in favour of the Ludford report on countering racism and xenophobia in the European Union. We take the view that a good cause, namely the fight against racism and xenophobia, is being abused for extraneous objectives and that the report deals with topics which have nothing to do with racism and the fight against racism and xenophobia. Most of our group therefore abstained or voted against. Our reasons were as follows.
Firstly: the Ludford report flouts and violates the underlying principle of subsidiarity by calling in points 4, 6, 27 second indent, 11 and 20 for measures such as the recruitment of third country nationals to public office or formal requirements to change curricula and teacher training programmes.
Secondly: the report deals with matters which have absolutely nothing to do with the subject of the report by calling in points 19, 22 and 30 for measures such as rights for third country nationals to vote in local and European elections.
Thirdly: the Ludford report addresses matters which lie outside the time framework of the report and have nothing whatsoever to do with the report. And I want - and I would prefer if more people listened, especially those who are about to leave - I want to highlight the absurdity of this report and I regret having to say this about this report in particular. Its absurdity lies in the fact that not only fewer than one-third of the members voted, but a statement was made about a Member State of the European Union, namely Austria, a statement to the effect that Parliament subscribes to the sanctions of the fourteen Member States.
Parliament decided by a large majority, following a passionate debate in February in Brussels, not to subscribe to these sanctions and today, with such a small minority, with so few present, we are subscribing to these sanctions. There are two reasons for this: first, because it is an issue which is extraneous to the subject of the report and, secondly, because we are dealing with an issue which was decided a long time ago by a large majority. I consider that unacceptable. My Group has therefore been compelled either to abstain or to vote against the report.
(Applause)
Mr President, I voted against this report because I judge a good bottle of wine by its contents, not its label. This report may well have an anti-racism label, but it contains an indigestible brew of ideologically confused nonsense and does not merit the title of an anti-racism report. This report is beyond improvement and I warn the House not to continue making a fool of itself with such absurd reports, because the issue of anti-racism is too important to be used as the basis for some sort of ideological show battle.
Although we do not agree with many of the recitals in the report on countering racism and xenophobia, we voted for that report because it takes a stance against discrimination and in favour of the rights of minorities.
Yet we certainly do not go along with the way Parliament is congratulating itself. First of all, because most of the proposals to promote the rights of minorities and immigrants remain vague and are not binding. Secondly, because of the hypocrisy involved in pretending to stand up for immigrants and minorities while conducting an anti-immigrant domestic policy, if only in the form of hunting down immigrants who do not have proper papers. Finally, the report says nothing whatsoever about the deep-rooted economic and social reasons, in particular the rate of unemployment and the worsening poverty among a growing section of the population, that encourage demagogues of the racist and xenophobic extreme right to stir up unrest.
Mr President, I am speaking on behalf of the Spanish delegation to the Group of the European People' s Party to explain why we abstained in the vote. Abstention does not normally mean taking a clear position but in this case it does.
We abstained because, on the one hand, we support the symbolism and principles of the fight against racism and xenophobia, and some of the points in this report contain important statements, for example, paragraph 8, on the functions of the European Racism and Xenophobia Information Network and paragraph 24, which invites the Member States to prioritise some very specific issues in this fight, to mention only two.
But, on the other hand, by contrast with the Haarder report which we voted for this morning, this report is long on radical demagoguery and short on legal rigour. Now this Parliament, as co-legislator, should know that any statement it makes has either legal value or, as in this case, quasi-legal value, and that is why greater care must be taken. Let me give you just one example of this: paragraph 22, which seeks to give substance to European citizenship, by granting rights to vote in European and local elections to third country nationals resident in the Community.
That obviously violates the Treaty right away. It is badly drafted. And I could give further examples of this kind of thing to justify our abstention.
Mr President, I should like to give a very brief explanation on behalf of the Austrian delegation of Socialists. We voted in favour of this report because we believe that, a few statements notwithstanding, it is a good report, and I find the way in which parts of this report have been described during the explanations of vote totally unjustified. We abstained on point 10. We would have preferred a statement in keeping with the European Parliament' s resolution on Austria. But as this point was accepted nonetheless, we voted in favour of the report on account of its fundamentally positive thrust.
Mr President, I am a firm supporter of the fight against any form of racism and xenophobia, but I abstained from the vote on Mrs Ludford' s resolution because I see it as one of those hotchpotch resolutions that tries to cover all manner of things and sometimes contradicts itself. I do not think this kind of resolution does any credit to our Parliament.
- My Group and I are pleased to have voted for and supported the Ludford report which is concerning the important subject of the fight against racism and xenophobia.
Those who have voted to oppose family unity; to oppose encouragement for ethnic minorities to participate in elections; against a policy force that reflects Europe's diversity and against multi-ethnic parliaments are to be deplored and condemned.
The British Labour members and the PSE Group voted in favour of Amendment 2 to delete paragraph 17, not because we opposed the sentiments and intentions, but as it was open to possible misinterpretation or charges of ambiguity.
The fight against the racists and xenophobes in our society, those who seek to divide Europe, is one that must and will be won.
. (SV) We conservatives support most of the measures against racism and xenophobia in the Ludford report. We are, nonetheless, abstaining from voting in the final vote because we believe that labour market legislation is an area to which the subsidiarity principle ought to be applied, as mentioned in paragraph 17.
- (FR) The Ludford report on countering racism and xenophobia, like the Haarder report on human rights in the European Union that is also before us, seem inspired by some malevolent spirit that is prompting them to go beyond the legitimate protection of the rights linked to human dignity and to methodically destroy, one by one, all the bastions of citizenship, regardless indeed of whether it is national or even European.
Both reports give the impression of aiming to defend the rights of an indiscriminate individual, who could be living anywhere at all on this planet, rather than the rights of individuals situated in time and space, who have inherited certain traditions, who uphold their own values, i.e. precisely the citizens of our respective countries, who have sent us here to protect them, and for no other purpose. I think the approach taken in these reports is a kind of violation of our terms of reference.
For instance, the Ludford report proclaims equality between European citizens and third country nationals and goes so far as to propose that non-nationals can be employed as European officials in the same way as Member State nationals, or that they enjoy the same rights of unchecked freedom of movement and family reunification as EU nationals. The differences are being ironed out at every level, for the Haarder report also supports equal rights for same-sex couples and the traditional family.
The two reports also join forces in calling for the right of immigrants to vote and stand for election in local and European elections. I think that second category is highly significant. For even if supposedly practical reasons could sometimes be trumped up for calling for their participation in local elections, the significance of their participation in European elections is purely ideological. Its aim is to show that the future Europe must not be a super-nation (even if there is a super-state) but, on the contrary, an open field, a crossing point where the rights taken away from the nations would be redistributed all over the world.
Another revealing point common to both reports is that they call for the proposed new 'rights' to be enshrined in the Charter of Fundamental Rights of EU citizens, now being drafted, on which I gave my views the day before yesterday during the debate on the Duff­Voggenhuber report. And, of course, they insist that, in future, this document must be legally binding on the Member States. That is another aspect that shows that this Charter, if it really was adopted in the form called for by the European Parliament - but which we will oppose absolutely - would have the effect of a mechanism for reducing the powers of the nations.
Here as ever we see that the European level is the point of least resistance in face of pressure groups, of extraneous minorities, even of foreign interests. And once again we draw the same lesson: the citizens must keep a close guard on their powers and only delegate them where necessary to transparent institutions, devoted to their defence and over which they have full control.
- (DA) We are in favour of the humanitarian angle from which the report has been drawn up. We are in favour of the report focusing upon the breeding grounds for racism and xenophobia in Europe. We think it is important to combat racism and xenophobia by guaranteeing citizens the rights to education, access to the labour market etc. It is also positive that the report should recommend that citizens of third countries should have better opportunities for integration. For the aforesaid reasons, we have chosen to vote in favour of the report, since we basically think it is extremely important to combat racism and xenophobia. We would emphasise, however, that we cannot support the means of combating racism and xenophobia that the report recommends. We believe that measures such as drawing up a common asylum policy and establishing EURODAC - which would cause asylum seekers to be viewed with suspicion - would not further the fight against racism and xenophobia.
- (FR) I congratulate the rapporteur on the quality of her work on the European Commission' s report on the implementation of the European Year Against Racism (1997).
Recent events in Austria demonstrate that it is, alas, still necessary today to combat racism, antisemitism and xenophobia. As the report points out, we really must express "horror at the entry into Government in Austria of Jörg Haider' s Freedom Party" . Let me take this opportunity to repeat that we must keep up the pressure on the Austrian Government and continue to encourage public debate. For there is indeed a strong risk that people will simply become used to the situation. I repeat: the great risk is that it will become part of everyday life.
This open breach of the founding principle of our European Union, namely unconditional respect for fundamental rights, must not create a precedent. Throughout Europe, extreme right-wing parties are hoping to exploit the entry into power of this coalition with its fascist connotations. So it is our duty as European democrats to remain vigilant, to tempt this government into a foolish mistake that will lead to its fall. I personally am prepared to take this fight to the bitter end.
Like the rapporteur, I believe that the ethnic, religious, cultural and linguistic diversity of Europe is a source of vitality and that it is essential for Europe' s future economic prosperity and social success. That is why the public authorities of the Member States and the EU institutions must actively promote racial equality and take concrete action to achieve greater ethnic diversity among their staff. I also agree that leading the fight against racism and xenophobia and the promotion of equal opportunities should be an explicit responsibility allocated to one European Commissioner.
One other proposal deserves our full attention. The report urges the Member State authorities to include, as formal requirements of school curricula and teacher training programmes, the teaching of Europe and its role in the world, including slavery and colonialism, and the history and culture of minority communities, the dangers of racism, xenophobia and intolerance, including the Holocaust and antisemitism, and the imperative of racial tolerance and the value of diversity.
Coming back to Austria, one reason why it has come to this extreme situation is perhaps that this country does not have a sufficiently objective memory of the past.
Let me conclude by asking for consideration to be given, in the framework of the IGC, to possibly amending the Treaty of Amsterdam, specifically its Article 7 which concerns action against any Member State guilty of a "serious and persistent breach" of fundamental freedoms and rights.
in writing. (PT) We cannot fight racism and xenophobia only by legislating against them. What we really need are measures aimed at effecting a sea change in the underlying causes of the conditions which allow these phenomena to spread.
The report we are debating deals with a series of points we fully agree with, aiming principally at guaranteeing the fundamental rights of the citizens of third countries who choose one of the Member States of the European Union as a place of work and residence. It is especially worth highlighting the need to give the citizens of third countries resident in the European Union political rights, by granting them the right to vote in local and European elections. For those reasons, our vote is in favour of the report.
- As a former Minister in the UK for race relations I am very much aware of the need to look constantly for ways of improving relations between all groups and interests in the population. This requires a careful mixture, firstly of education, and only when absolutely necessary, of legislation. This report totally fails to provide a balanced approach. It is gesture politics at their worst with the clear ideology of the author taking precedence over good sense.
It is damaging through its stridency. It gives no credit for the great achievements in race relations in EU states. It offers only a defeatist agenda, not one of a positive nature. It insults those who are trying to improve a situation and therefore it is offensive to many. In short, it is an abuse of the opportunities offered by our Parliament to debate and determine issues like this which are vital and important and deserve better than this approach.
Those of us who really care know the great difficulties of this subject. We simply cannot support such an appalling set of proposals, particularly as Baroness Ludford's approach could have the unfortunate result of turning the majority against the minority rather than harmonising relations.
This report would undermine rather than improve race relations. That cannot be a desirable outcome.
- (FR) Sarah Ludford' s report is a masterpiece of morbid and destructive rage against the identities of the peoples and nations of Europe, their rights to be different, their rights to make their own choices, to be their own masters, to refuse social, cultural and institutional disintegration.
This pathological, fanatical and obsessive 'anti-racist' mania is being used merely as a psychological lever in the process of colonising Europe and forcing its people into submission.
The sole purpose of this frenzied attempt to heap guilt on the Europeans, who are in fact generous, welcoming, open to other cultures, anything but racist or intolerant, is to make them accept the unacceptable, to persuade them to submit in silence to a mass, general colonisation, to a new society in which they will become no more than a subjugated minority.
The moral inquisition, propaganda and constant psychological conditioning to which we are being subjected are worthy of the most despicable methods applied in the communist regimes' 're-education' camps.
But this report will at least have the merit, thanks to the Baroness and her cronies, of letting us find out who the new collaborators are.
Stand up and be counted!
- (FR) Europe is facing real difficulties today. Like it or not, it is not the path of glory it aspired to be for the citizens of the Member States. It reflects what it is, namely a remote and restrictive machine whose sole purpose seems to be to enact finicky legislative rules obviously aimed at centralisation and standardisation.
It is against that background that this year, as ever, we are once again debating human rights in the world and in the Union, accompanied this time by a debate on countering racism in the European Union and the candidate states. That could have allowed us to inject a little 'soul' into a system sadly in need of it.
But that was not to be. The rapporteur, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and the plenary have served us up documents that smell of death. These pseudo-defenders of the rights of man have quite simply forgotten that man is not a concept, a point in a political programme. The human being has a dignity, a mission that are far superior, if not contrary, to what is being put before us today.
Respect for the human being means recognising that his legitimate rights correspond to legitimate obligations, that he must exercise his freedom responsibly, that his natural dignity presupposes moral points of reference. It is not a question of restricting that freedom but, on the contrary, of becoming aware that man lives within a family and national community, that his humanity imposes rules on him, failing which civilisation becomes synonymous with barbarism.
I would not so much say that the European Parliament has missed an opportunity as that it has once again been true to itself, libertarian and, in the final analysis, liberticidal.
- (FR) I could not vote for the report by Baroness Ludford and I want my abstention to be perceived as an expression of strong contempt, because of the incongruities and exaggerations contained in certain passages of this report.
Various exaggerated statements and demands, especially those concerning third country nationals residing in the Member States of the European Union, are of a provocative nature and lead to reactions that the report terms racist. Yet the majority of the citizens of our Member States often cannot understand why it should be absolutely essential for third country nationals residing in the EU to enjoy the same rights as them, including the right to vote, when there are no reciprocal rights at all for EU nationals residing in those third countries.
I know that in making these points I risk being demonised by the media and falling into the trap some sections of the report are setting for those among us who still dare express their opinion in the face of the exaggerations on which Baroness Ludford' s report bases what it sees as a rise in racism and xenophobia.
- (FR) Today, the European Parliament is presenting us with the new man in a new world.
The Ludford report is not an account of the good or bad situation as regards racism in the European Union; it is the political programme of an extreme left-wing libertarianism that, in the end, shows little concern for the natural rights of man. In fact, reading this document would suggest that the countries of Europe, especially the Member States, are hellish places where the most elementary rights are trampled under foot daily, where the governments and their authorities, including, and I quote, "the police, justice and immigration services" , pursue totalitarian and inhumane policies. Oh how wonderful it must be to live in China, in Cuba or in North Korea!
Faced with these tyrants, the European Union is keeping vigil: since it is close to the people, and so concerned with their happiness, that it manages their daily lives, it will know how to promote new and hitherto unknown rights; since its foundations and the way it works are so democratic, it will know how to create this new Europe freed of all sin; it will know how to be the undisputed guide that can lead all its followers towards 'a brighter future' .
This is not serious. Communities, whether national or European, need points of reference that are not exclusive but that guarantee enduring relations. Our nations are often pluri-secular, they have always attracted populations and ethnic groups different from their own, who have added their value to that of their hosts. This happened without problem, because our nations presented these newcomers with identified systems within which they could easily find their bearings and their place. Mrs Ludford is proposing a society with no model, where the law of the strongest would be bound to prevail. Freedom means a just and identical law for all; for each individual or each group to have its own law spells anarchy and barbarism. The European edifice will not be built simply by the addition of those who make it up; it will be the result of a concordance of views about its destiny and the ways to achieve it, or it will not be built at all. Today, the Ludford report puts us at a remove from that Europe.
Report (A5-0055/2000) by Mr Belder
Mr President, the only reason we voted for this report is to reaffirm that we are opposed on principle to any form of racism, xenophobia and oppression of minorities, within or outside the European Union. However, that vote does not mean we agree with all the recitals and all the proposals in it.
At the same time, we do not think the states that already belong to the European Union are in a position to teach lessons to countries that are only at the stage of applying for accession, given the extent to which the ignominy of racism and xenophobia is being propagated in most of the Member States of the European Union itself, by demagogues from the extreme right, even and including some within this Parliament.
- (FR) The European Commission presented this communication on countering racism in the candidate countries in response to the request by the Vienna European Council of 11 and 12 December 1998.
I welcome the communication, which reflects the European Union' s resolve to help the candidate countries to combat racism, xenophobia and antisemitism with determination, and to satisfy the Copenhagen criteria relating to human rights, the sine qua non for accession to the European Union.
The profound process of transformation that has been under way in Central and Eastern Europe since 1989 has had its impact on the rise of racism, xenophobia and antisemitism. The high unemployment rate (formerly an unknown social phenomenon, but now officially recognised), which resulted from the economic reforms, is making people feel more insecure. All this creates fertile ground for the rise in forms of racism.
There is a risk that the changes resulting from the implementation of the Community acquis will further accentuate the social tensions in the candidate countries. So it is vital to take vigorous action without delay to help these countries to tackle these problems. This could be done through programmes such as PHARE (and more specifically "PHARE-Democracy" , now incorporated in the "European Initiative for Democracy and Human Rights" ) and the MEDA programme for Turkey, which can provide back-up during these changes.
The European Observatory of racism and xenophobia which will open its doors in Vienna on 10 April this year must also make a relevant contribution to continuing the fight against racism, xenophobia and antisemitism in the candidate countries.
The report highlights one very acute problem in the candidate countries, the problem of respect for the rights of minorities. I am thinking particularly of the Roma, who face intolerable discrimination in several Central and Eastern European countries. I am also thinking, obviously, of the problem of the institutionalised discrimination against the Kurdish people. Let me take this opportunity to remind you that Mrs Leyla Zana, a Turkish parliamentarian of Kurdish origin, is still being held in Turkish jails after a parody of a trial. So far, all the pressure exerted by the European Parliament has had no effect on the Turkish authorities' position. Sadly, Mrs Zana' s case is no exception! Turkey needs to make considerable progress in relation to respect for the Kurdish population. That is the condition for its accession to the European Union and there can be no compromise on that!
ECB foreign reserve assets
The next item is the report (A5-0042/2000) by Mr Goebbels, on behalf of the Committee on Economic and Monetary Affairs, on the European Central Bank recommendation for a Council Regulation (EC) concerning further calls of foreign reserve assets by the European Central Bank (BCE 0001/1999 - C5-0202/1999 - 1999/0817 (CNS)
Mr President, ladies and gentlemen, the European Union has equipped itself with a politically independent Central Bank, responsible for safeguarding price stability. The ECB must, at the very least, be financially independent. Pursuant to the Treaty, the Bank' s initial capital is fixed at EUR 5 billion while foreign exchange reserves are fixed at EUR 50 billion. As the European System of Central Banks is currently composed of only 11 national central banks, the capital released is only EUR 3.9 billion, while currently transferred reserves come to only EUR 39.46 billion. Of that, 15% are in gold, while the remaining 85% consist of US dollars and yen. It should be noted that interest on its own capital is the European Central Bank' s only reliable source of income. In the short term, this income varies with interest rates.
The ECB' s other source of income is the interest on its official reserves. However, from that income the ECB has to deduct the interest it pays on its liabilities in euros vis-à-vis the national central banks. The foreign exchange reserves that appear on the ECB' s balance sheet are given in national currencies, while the liabilities vis-à-vis the national central banks are given in euros.
At present, given the interest rate differentials between the euro on the one hand, and the US dollar and the yen on the other, the net income from interest is positive. However, in the event that interest rates vary, and to the extent that the source of income is highly sensitive to interest rate differentials, the share of income accruing from interest could fall very quickly and even produce a loss. Since the ECB holds currencies to offset liabilities in euros, it would also run a foreign exchange risk if the euro appreciated substantially against the reserve currencies it is holding.
An internal ECB calculation indicates that the foreign exchange value at risk could exceed the ECB' s current capital. A 10% depreciation of the US dollar and the yen against the euro, accompanied by a 10% fall in the price of gold, would wipe out all the ECB' s existing capital. The Treaty provides for a mechanism whereby the ECB can forearm itself against any erosion of its capital. The European Central Bank can partially or totally retain the monetary income from the Eurosystem. Nevertheless, a central bank that depended on being bailed out repeatedly would not be very credible. In fact, the European Central Bank will probably close its 1999 financial year with a deficit of more than EUR 200 million. So it is imperative to resolve this structural problem as quickly as possible.
On 14 April 1999, the European Parliament endorsed an ECB recommendation on doubling its capital in the long term. The recommendation under consideration today seeks to authorise the Governing Council to effect further calls of foreign reserves, raising the ceiling to EUR 100 billion. So it is simply a question of authorisation in principle to increase reserves as needed, without being pressurised by exceptional events. The ECB might, for example, make use of this procedure to augment them on a case-by-case basis, particularly during a period of large-scale intervention, but also, possibly, because of potential portfolio losses, the portfolio being revalued every quarter according to market rates.
In this context it must be noted that the total reserves of the Eurosystem come to more than EUR 350 billion. As President Duisenberg maintained at his last hearing before the European Parliament, the ECB does not intend to intervene on the foreign exchange markets to try to influence the external value of the euro. In the event of another international financial crisis, which remains possible given the irrational exuberance of the markets, there could be a need for concerted intervention by the main central banks.
To enable the ECB to be a party to agreements such as those known as the Plaza or Louvre agreements, the Committee on Economic and Monetary Affairs felt it was clearly necessary to advise Parliament to vote for the recommendation. I have not proposed what might be called a political resolution to my colleagues. Personally, as I said a while ago, I feel that Parliament votes on too many resolutions and that this inflated number of resolutions reduces the value of other, politically essential resolutions. In this case it is a question of saying yes or no. A massive yes vote also sends out a political message.
We want the ECB to be able to pursue its main objective of safeguarding price stability in total independence - including material independence. At the same time, and here Mr Duisenberg is being too evasive for my liking, we also want the European System of Central Banks to give its unequivocal support to the European Union' s general economic policies. We want the Central Bank to play its full part on the international scene and to make an active contribution to defining new rules that will enable the international financial system to operate without crises. We are confident that the Governing Council will make optimum use of the foreign exchange reserves in the Eurosystem in the event of tension on the markets.
No one claims that the deterrent effect of the foreign exchange intervention instrument is proportional to the amount of reserves. However, credibility is enhanced by the option of being able to mobilise additional assets at any time without delay. It would be warranted, however, for such internal ECB transfers, which will not be included in detail in the Eurosystem' s weekly consolidated financial statements, to be disclosed a posteriori.
The European Parliament also assumes that the ECB President will explain the decisions taken by his Council when he appears before the Committee on Economic and Monetary Affairs and, indeed, during plenary debates. The Central Bank has everything to gain from this improved transparency with regard to consolidating its credibility.
Mr President, I will close my statement by emphasising, speaking for myself and addressing myself to the ECB, that the ECB is there to serve the women and men of Europe, to serve the economy as a whole. So its role is not just to satisfy the expectations of the financial markets.
Mr President, I should like to carry on from the point at which the rapporteur stopped in his report, for which I thank him, and point out once again that, compared with the plethora of resolutions which do not equate with the priorities of this House, increasing foreign reserve assets is an important resolution. What is the legal basis for today' s debate? According to Article 3 of the Statute of the European System of Central Banks, owning and managing official foreign reserve assets is one of the tasks of the ECB.
This task is carried out in parallel by the ECB and the national central banks, whereby the national central banks transfer part of their reserves up to the equivalent of 50 billion euros to the European Central Bank, in accordance with Article 30.1 of the Statute. It was decided at the time, in Article 30.4 - which is why today' s discussion comes as no surprise - that the ECB could call up further foreign reserve assets beyond the limit set in Article 30.1. This call must be issued in the form of a regulation by the EU Council. The ECB is currently calling for a further increase of 50 billion euros.
We, the Group of the European People' s Party (Christian Democrats) and European Democrats and the entire Committee on Economic and Monetary Affairs, as the rapporteur has already said, welcome this proposal. The reasons are set out in detail and time is already marching on, but allow me to say that we consider that this increase is needed. First, because it will help to increase the financial independence of the ECB, and the independence of the European Central Bank is instrumental to the stability and unassailability of the currency. The return on the capital paid up so far and the official reserves currently represents the ECB' s only source of income for financing its operations.
We know that it sustained a loss in 1999. We must therefore admit that a lack of funds robs the ECB of the ability to formulate an independent and transparent policy. Its financing requirements must be covered so that its independence cannot be called into question.
Secondly, we are in favour of this increase because it will help to foster the credibility of the ECB on the markets. If the ECB is financially independent and self-sufficient, this will increase its credibility on the international markets and, by extension, strengthen the euro en route to the third stage on 1.1.2002.
Thirdly: this increase will enhance the ability of the ECB to react and adapt. In the event of a serious imbalance on the markets, possibly doubling its reserves gives the European Central Bank the potential to carry out its task in the form of a stability policy more effectively. It gives it the possibility to react more flexibly because it has the necessary funds at its disposal. Our report also introduces an additional model for strengthening the transparency of this procedure and I would therefore ask that you vote in favour of increasing the reserves.
Mr President, in this draft legislative resolution, Parliament approves the ECB' s recommendation for a Council regulation concerning the continued calling in of foreign reserve assets. The following reasons are given: first, the Treaty makes provision for this. If it is not applied in the form of a regulation, this could be construed as a difference of opinion between the ECB and the Council. Secondly, the ECB should gain in financial independence. Thirdly, the foreign exchange intervention instrument will be made more credible and the capacity of the ECB to adjust to various scenarios will be fostered.
Of course, there can be no objection to any structural improvement of the ECB' s financial situation. The only question is whether or not pouring more money into it will solve the problem once and for all. Before an answer can be given, the following questions at least must be considered:
Firstly: does it make political and economic sense to apply the sort of restrictive monetary policy which the ECB applies and which is more restrictive than the FED? Secondly, does the increase in interest rates for top refinancing facilities and deposit facilities applied on 9.2.2000 not run counter to economic growth? Thirdly, are more decisive measures to reduce unemployment permanently not the most tried and tested means of guaranteeing price stability?
Fourthly: in addition to a supply-orientated economic policy, should greater emphasis not be placed on a demand-orientated economic policy, i.e. strengthening the European internal market through reduced import tax rates in the Member States? Fifthly, is it so wrong to assume that the exchange rate set when the euro was introduced had more to do with political wishful thinking than economic reality? Sixthly: what specific grounds are there for assuming that the ECB will probably sustain a loss in 1999?
Having answered these questions, our Group felt unable to vote for the proposal for a resolution. Not because the ECB has too few foreign reserve assets, but because it is wrongly organised structurally and will therefore complain endlessly of these liquidity problems.
Mr President, the European Central Bank is recommending to the Council that it double its foreign reserve assets. To that end, it puts forward two very different kinds of argument.
The first dwell on its own concerns about financial administration, given that the increase in its staff appears proportional to the fall in income from its assets, income one might in fact have hoped would be sufficient to make it self-supporting.
In a flash of lucidity, the ECB has declared that a central bank with a structural deficit would quite simply not be credible. That is true, and it gives some cause for anxiety about the administrative ability of those who so quickly need to raise the ceiling level.
The second argument is that the ECB needs to enhance its capacity to intervene on the markets in a general context of the depreciation of the euro - contrary to the soothing forecasts we were originally favoured with - and of repeated attacks by the financial centre of one EU Member State which, it has to be said, was wise enough not to join the single currency.
So it did not take long before the supposed instrument of EU independence and economic power so cruelly demonstrated its inadequacies. It is rather shattering to read in the report that, should the political authorities - Parliament and the Council - refuse to help to bring about a structural improvement in the financial position of the ECB, the latter would no longer be regarded as independent by the markets. It is clear to see where the ECB' s priority lies; it has acquired the habit of facing the policy makers with a fait accompli and its main aim is to gain the respect of the financial centres, to which it evidently attaches more value than to the confidence of the people.
No, really, we care little whether the ECB does or does not double its nuisance value. We would have preferred some genuine self-criticism on the part of those who are genuinely responsible, namely the governments of the Fifteen, and a policy reversal, which would enable the people of the Member States to free themselves from the fate of standardisation that is being prepared for them by an ill-assorted group made up of technocrats who believe in the divine right of federalism and of globalised speculators.
Mr Goebbels points out that rejection by Parliament could be construed as indicating profound disagreement with the soundness of the policy pursued by the European Central Bank. That is reason enough for us to vote against this text.
Mr President, we have good reason to be puzzled by the European Central Bank' s request to double the ceiling of its calls of foreign reserve assets from the national central banks. At first sight it may seem acceptable to raise the current ceiling from EUR 50 billion - in fact it is 39.5 billion because certain countries have not joined the single currency - to EU 100 billion, when we remember that the national central banks will still have EUR 300 billion of own official reserves available. However, the fact that this operation is to take place so soon after the date when the single currency was launched clearly shows that the value of the reserves was seriously underestimated at the time.
Why? Aside from a few technical explanations relating to details, such as the exact number of ECB staff, there is only one valid reason that can be cited: the euro-optimism surrounding the launch of the euro, as it was called at the time, led people to believe that the single currency would naturally be strong and that the question of reserves was, therefore, secondary. They all seem to be becoming rather more realistic again now. But the whole business is not yet closed, for the explanatory memorandum in the draft regulation, like the explanatory statement in the European Parliament' s report, are rather disturbing, pointing out as they do, in passing, that the aim of raising the ceiling is, and I quote, to enhance the Bank' s "ability to adapt to different possible scenarios" . Since this does not refer to a scenario where the value of the euro is rising - if that were so, there would obviously be no need for additional reserves - it must mean a scenario where its value is falling.
The European Parliament' s report seems even more alarmist when it refers in so many words to the potential instability of the euro which, according to the rapporteur, does not need to be demonstrated. This slip of the pen will no doubt displease Mr Duisenberg who, for his part, keeps reiterating day after day that the euro is fundamentally stable. Yet it is a revealing slip of the pen. For it is, in effect, not realistic to believe that an artificial currency can inspire the same confidence as a currency solidly established among the people.
Mr President, on behalf of my colleague, Mr Solbes, I would like to make the following comments. The Commission has been consulted by the Council - as it has been by Parliament - about the recommendation of the European Central Bank concerning further calls of foreign reserve assets to the ECB. The Commission has adopted its opinion on this recommendation on 8 March, which reads as follows: "Noting the rights of initiative of both the Commission and the ECB, the Commission has agreed with the initiative taken by the European Central Bank. The Commission supports the doubling of the limit for calls of foreign reserve assets by the ECB to the extent that these further calls serve to replenish holdings of reserve assets up to the initial limit of EUR 50 billion fixed in the ESCB Statute" .
The Commission has therefore adopted a favourable opinion on the ECB' s recommendation. Should Parliament adopt the report of Mr Goebbels in its present form, this would mean that Parliament' s and the Commission' s views converge, which I would welcome.
Thank you, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.35 p.m.)